Case 1:21-cv-01515-ELR Document 1-1 Filed 04/15/21 Page 1 of 153




                    Exhibit A
                    Case 1:21-cv-01515-ELR Document 1-1 Filed 04/15/21 Page 2 of 153


                                   SAFETY NATIONAL CASUALTY CORPORATION

                                                        PRIVACY STATEMENT


       Our Commitment To Our Customers                               non-affiliates as described in this notice or as
       Safety National Casualty Corporation (“Safety                 otherwise permitted by law.
       National”) is proud to have provided quality products
       and services to its customers for over 50 years. We
       greatly appreciate the trust that you and all of our          To Whom Do We Disclose Your Information
       customers place in us. We protect that trust by               We will not disclose any non-public, personal
       respecting the privacy of all of our customers, both          information about our customers or former customers,
       present and past. The following will explain our              except as permitted by law. That means we may
       privacy practices so that you will understand our             disclose information we have collected about you to
       commitment to your privacy.                                   the following types of third parties:

                                                                     • Our    affiliated companies    (Members    and
       We Respect Your Privacy                                         subsidiaries of the Tokio Marine Holdings, Inc.
       When you apply to Safety National for any type of               group of companies).
       insurance, you disclose information about you to us.
       The collection, use and disclosure of such information        • Your agent or broker.
       is regulated by law. Safety National and its affiliates
                                                                     • Parties who perform a business or insurance
       maintain    physical,   electronic     and    procedural
                                                                       function for Safety National, including reinsurance,
       safeguards that comply with state and federal
                                                                       underwriting, claims administration or adjusting,
       regulations to guard your personal information. Our
                                                                       investigation, loss control and computer systems
       employees are also advised of the importance of
                                                                       companies.
       maintaining the confidentiality of your information.
                                                                     • Other insurance companies or agents as
                                                                       reasonably necessary concerning your application,
       Types Of Information We Collect                                 policy or claim.
       Safety National obtains most of our information
       directly from you, your agent or broker.       The            • Insurance     regulatory   or   statistical   reporting
       application you complete, as well as any additional             agencies.
       information you provide, generally gives us most of
       the details we need to know. Depending on the                 • Law enforcement or governmental authorities in
       nature of your insurance transaction, we may need               connection with suspected fraud or illegal activities.
       further details about you.
                                                                     • Authorized persons as ordered by subpoena,
       We may obtain information from third parties, such as           warrant or court order, or as required by law.
       other insurance or reinsurance companies, medical
       providers,    government         agencies,      information   We do not disclose any non-public, personal
       clearinghouses and other public records. We may               information about you to non-affiliated companies for
       also obtain information about you from your other             marketing purposes or for any other purpose except
       transactions with us, our affiliates or others.               those specifically allowed by law and described above.


       What We Do With Your Information                              Independent Sales Agents or Brokers
       Information that has been collected about you will be         Your policy may have been placed with us through an
       retained in our files. We will review your information in     independent agent or broker (“Sales Agent”). Your
       evaluating your request for insurance coverage,               Sales Agent may have gathered information about
       determining your rates or underwriting risk, servicing        you. The use and protection of information obtained
       your policy or adjusting claims. We may retain                by your Sales Agent is their responsibility, not Safety
       information about our former customers and would              National’s. If you have questions about how your
       disclose that information only to affiliates and to           Sales Agent uses or discloses your information,
                                                                     please contact them directly.




PN 99 02 0209
           Case 1:21-cv-01515-ELR Document 1-1 Filed 04/15/21 Page 3 of 153




                 SAFETY NATIONAL CASUALTY CORPORATION
                            1832 Schuetz Road
                            St. Louis, MO 63146
                               (888) 995-5300
                                 A STOCK COMPANY




                         COMMERCIAL POLICY




          SECRETARY                                  PRESIDENT




        THESE POLICY PROVISIONS WITH THE DECLARATIONS PAGE, COVERAGE FORM AND
                      ENDORSEMENTS, IF ANY, COMPLETE THIS POLICY.




CP 99 03 03 14
                  Case 1:21-cv-01515-ELR Document 1-1 Filed 04/15/21 Page 4 of 153



           COMMERCIAL GENERAL LIABILITY DECLARATIONS

                                                                             COMMERCIAL GENERAL LIABILITY
SAFETY NATIONAL CASUALTY CORP                                                COVERAGE FORM DECLARATIONS
ST. LOUIS, MO 63146                                                                                             Policy Period
(888) 995-5300                                                               Policy Number                From          To
                                                                                GLA4055597                08/31/2016     08/31/2017
                                                                                                           12:01 A.M. Standard Time at the described location

                                                                             Previous Policy Number:


                                                         Transaction
                                                        New Business
    Named Insured and Address                                              Agent
 FDO HOLDINGS, INC.                                                  61866
 2233 LAKE PARK DR STE 400                                           LOCKTON COMPANIES
 SMYRNA, GA 30080                                                    4725 PIEDMONT ROW DRIVE
                                                                     SUITE 510
                                                                     CHARLOTTE, NC 28210

                                                                     Telephone: (704) 556-4121
 Business Description                                                Type of Business
 FLOORING RETAILER                                                   Corporation
IN RETURN FOR THE PAYMENT OF THE PREMIUM, AND SUBJECT TO ALL THE TERMS OF THIS
POLICY, WE AGREE WITH YOU TO PROVIDE THE INSURANCE AS STATED IN THIS POLICY.

                                                  LIMITS OF INSURANCE
EACH OCCURRENCE LIMIT                               $ 1,000,000                        Combined BI & PD
       DAMAGE TO PREMISES
       RENTED TO YOU LIMIT                          $ 1,000,000                        Any one premises
       MEDICAL EXPENSE LIMIT                        $ 25,000                           Any one person
PERSONAL & ADVERTISING INJURY LIMIT                 $ 1,000,000                        Any one person or organization
GENERAL AGGREGATE LIMIT                                                                 $ 2,000,000
PRODUCTS/COMPLETED OPERATIONS AGGREGATE LIMIT                                            $ 2,000,000


                                              DESCRIPTION OF BUSINESS
FORM OF BUSINESS:
o INDIVIDUAL            o PARTNERSHIP                 o JOINT VENTURE                        o TRUST

o LIMITED LIABILITY COMPANY       x ORGANIZATION, INCLUDING A CORPORATION (BUT NOT INCLUDING A
                                  PARTNERSHIP, JOINT VENTURE OR LIMITED LIABILITY COMPANY)

BUSINESS DESCRIPTION:     FLOORING RETAILER




 CG 10 01 11 09             Includes copyrighted material of Insurance Services Office, Inc., with it’s permission.                    Page 1 of 2
                                                  Safety National Casualty Corporation
                   Case 1:21-cv-01515-ELR Document 1-1 Filed 04/15/21 Page 5 of 153
SAFETY NATIONAL CASUALTY CORP                                           COMMERCIAL GENERAL LIABILITY DECLARATIONS
ST. LOUIS, MO 63146                                                     Policy Number:  GLA4055597
(888) 995-5300                                                          Named Insured: FDO HOLDINGS, INC.
                                                                        Agent:          LOCKTON COMPANIES
                                                                        Effective Date: 08/31/2016



                                      ALL PREMISES YOU OWN, RENT OR OCCUPY
LOCATION NUMBER                             ADDRESS OF ALL PREMISES YOU OWN, RENT OR OCCUPY
Schedule on File with Company               See Schedule on File with Company




                                               CLASSIFICATION AND PREMIUM
 LOCATION        CLASSIFICATION        CODE          PREMIUM                      RATE                           ADVANCE PREMIUM
 NUMBER                                 NO.             BASE            Prem/        Prod/Comp           Prem/            Prod/Comp
                                                                         Ops            Ops               Ops                Ops
 Schedule        Floor Covering       12805              Gross                    See Composite Rating Plan - Premium
  on file            Stores                             Sales                    Endorsement SNGL 045 05 14 Attached
    with
 Company
                                                TOTAL PREMIUM (SUBJECT TO
                                                AUDIT)                                                     $ 334,495
                                                STATE SURCHARGES (if applicable)

                                                TOTAL DUE AT INCEPTION:                                    $ 334,495
                                                AT EACH ANNIVERSARY
                                                (IF POLICY PERIOD IS MORE THAN ONE YEAR AND PREMIUM IS PAID IN
                                                ANNUAL INSTALLMENTS)

AUDIT PERIOD (IF APPLICABLE)             x                     o SEMI-              o QUARTERLY                    o MONTHLY
                                         ANNUALLY              ANNUALLY


                                                          ENDORSEMENTS
ENDORSEMENTS ATTACHED TO THIS POLICY:
   See Attached Schedule of Forms and Endorsements




THESE DECLARATIONS, TOGETHER WITH THE COMMON POLICY CONDITIONS AND COVERAGE FORM(S) AND ANY
ENDORSEMENT(S), COMPLETE THE ABOVE NUMBERED POLICY.


Countersigned:                                                By:

                       (Date)                                                            (Authorized Representative)




 CG 10 01 11 09                 Includes copyrighted material of Insurance Services Office, Inc., with it’s permission.        Page 2 of 2
                                                      Safety National Casualty Corporation
                   Case 1:21-cv-01515-ELR Document 1-1 Filed 04/15/21 Page 6 of 153



                                   INSTALLMENT SCHEDULE


SAFETY NATIONAL CASUALTY CORP                                                            Policy Period
                                                     Policy Number
ST. LOUIS, MO 63146                                                      From                   To
(888) 995-5300                                   GLA4055597              08/31/2016               08/31/2017
                                                                          12:01 A.M. Standard Time at the described loc-
                                                                                              ation
    Named Insured and Address                       Agent
                                                 61866
 FDO HOLDINGS, INC.                              LOCKTON COMPANIES
 2233 LAKE PARK DR STE 400                       4725 PIEDMONT ROW DRIVE
 SMYRNA, GA 30080                                SUITE 510
                                                 CHARLOTTE, NC 28210

                                                 Telephone: (704) 556-4121

     INSTALLMENT                PREMIUM         STATE                  TOTAL                        DUE DATE
       NUMBER                     DUE         SURCHARGE              AMOUNT DUE

          001              $ 83,623.75          $ 0.00               $ 83,623.75                  08/31/2016

          002              $ 83,623.75          $ 0.00               $ 83,623.75                  11/30/2016

          003              $ 83,623.75          $ 0.00               $ 83,623.75                  02/28/2017

          004              $ 83,623.75          $ 0.00               $ 83,623.75                  05/31/2017

                          $ 334,495.00          $ 0.00               $ 334,495.00          Total Estimated Premium




IL 10 02 12 08                                                                                            Page 1 of 1
                  Case 1:21-cv-01515-ELR Document 1-1 Filed 04/15/21 Page 7 of 153

                          SCHEDULE OF NAMED INSURED(S)

 SAFETY NATIONAL CASUALTY CORP                                                      Policy Period
                                                    Policy Number
 ST. LOUIS, MO 63146                                                From                   To
 (888) 995-5300                                     GLA4055597      08/31/2016               08/31/2017
                                                                     12:01 A.M. Standard Time at the described loc-
                                                                                         ation
     Named Insured and Address                     Agent

 FDO HOLDINGS, INC.                             LOCKTON COMPANIES
 2233 LAKE PARK DR STE 400                      4725 PIEDMONT ROW DRIVE
 SMYRNA, GA 30080                               SUITE 510
                                                CHARLOTTE, NC 28210

                                                Telephone: (704) 556-4121

Name & Address

FDO Acquisition Corp.
Floor and Decor Outlets of America, Inc.




IL 10 03 12 08                                                                                       Page 1 of 1
                  Case 1:21-cv-01515-ELR Document 1-1 Filed 04/15/21 Page 8 of 153



                 SCHEDULE OF FORMS AND ENDORSEMENTS
 SAFETY NATIONAL CASUALTY CORP                                                         Policy Period
                                                         Policy Number
 ST. LOUIS, MO 63146                                                      From                To
 (888) 995-5300                                       GLA4055597          08/31/2016           08/31/2017
                                                                          12:01 A.M. Standard Time at the described
                                                                          location
     Named Insured and Address                           Agent
  FDO HOLDINGS, INC.                                  LOCKTON COMPANIES
  2233 LAKE PARK DR STE 400                           4725 PIEDMONT ROW DRIVE
  SMYRNA, GA 30080                                    SUITE 510
                                                      CHARLOTTE, NC 28210

                                                      Telephone:(704) 556-4121

 Form Number                     Form Title
 PN 99 02 0209                   Privacy Statement
 CP 99 03 03 14                  Commercial Policy Cover
 CG 10 01 11 09                  Commercial General Liability Declarations
 IL 10 02 12 08                  Installment Schedule
 IL 10 03 12 08                  Schedule Of Named Insured(s)
 IL 10 06 12 08                  Schedule Of Forms And Endorsements
 IL N 001 09 03                  Fraud Statement
 IL P 001 01 04                  U.S. Treasury Department's Office Of Foreign Assets Control
 IL N 014 09 03                  Arizona Fraud Statement
 IL N 018 09 03                  California Fraud Statement
 IL N 020 09 03                  Colorado Fraud Statement
 SNIL PN 001 09    0509          Florida Important Notice
 IL N 175 11 11                  Illinois Notice to Policyholders Regarding the Religious Freedom
 IL N 048 09 03                  Louisiana Fraud Statement
 IL N 167 01 13                  Maryland Fraud Statement
 IL N 072 03 04                  New Jersey Fraud Statement - Application
 IL N 073 03 04                  New Jersey Fraud Statement - Claim Form
 IL N 082 09 03                  Ohio Fraud Statement
 IL N 088 09 03                  Pennsylvania Fraud Statement
 IL 09 10 07 02                  Pennsylvania Notice
 SNIL PN 004 42    0909          Special Texas Notice - Notification Of The Availability
 IL N 098 09 03                  Tennessee Fraud Statement
 SNIL PN 003 42    0610          Texas Exclusion - Asbestos Advisory Notice
 SNIL PN 002 42    0409          Texas Exclusion -Lead Contamination Advisory Notice
 SNIL PN 001 42    0113          Texas Important Notice
 IL N 106 09 03                  Virginia Fraud Statement
 CG 20 05 04 13                  Additional Insured - Controlling Interest
 CG 20 26 04 13                  Additional Insured - Designated Person or Organization
 CG 20 29 04 13                  Additional Insured - Grantor Of Franchise
 CG 20 28 04 13                  Additional Insured - Lessor Of Leased Equipment
 CG 20 11 04 13                  Additional Insured - Managers Or Lessors Of Premises
 CG 20 15 04 13                  Additional Insured - Vendors
 SNGL 023 1209                   Additional Insured By Contract Or Agreement - Primary
 SNGL 004 1111                   Amended Definition Of Bodily Injury
 CG 21 51 04 13                  Amendment Of Liquor Liability Exclusion - Exception



IL 10 06 12 08                                                                                         Page 1 of 3
                  Case 1:21-cv-01515-ELR Document 1-1 Filed 04/15/21 Page 9 of 153



                 SCHEDULE OF FORMS AND ENDORSEMENTS
 SAFETY NATIONAL CASUALTY CORP                                                         Policy Period
                                                         Policy Number
 ST. LOUIS, MO 63146                                                      From                To
 (888) 995-5300                                       GLA4055597          08/31/2016           08/31/2017
                                                                          12:01 A.M. Standard Time at the described
                                                                          location
     Named Insured and Address                           Agent
  FDO HOLDINGS, INC.                                  LOCKTON COMPANIES
  2233 LAKE PARK DR STE 400                           4725 PIEDMONT ROW DRIVE
  SMYRNA, GA 30080                                    SUITE 510
                                                      CHARLOTTE, NC 28210

                                                      Telephone:(704) 556-4121

 CG 24 22    04 13               Amendment of Coverage Territory - Worldwide Coverage
 SNGL 044    0514                Asbestos Exclusion
 SNGL 025    1111                Batch Clause Endorsement
 CG 24 12    11 85               Boats
 CG 21 70    01 15               Cap On Losses from Certified Acts of Terrorism
 SNGL 012    1209                Co-Employee Exclusion Deleted
 SNGL 045    0514                Composite Rating Plan - Premium Endorsement
 SNGL 035    1111                Contractual Liability Exclusion -Personal & Advertising
 IL 09 85    01 15               Disclosure Pursuant To Terrorism Risk Insurance Act
 SNGL 002    0908                ERISA Exclusion
 CG 02 24    10 93               Earlier Notice Of Cancellation Provided By Us
 SNGL 049    0514                Earlier Notice of Nonrenewal
 SNGL 054    0514                Employee Benefits Liability Coverage With Self-Insured
 CG 21 47    12 07               Employment-Related Practices Exclusion
 CG 21 07    05 14               Exclusion - Access or Disclosure of Confidential
 SNGL 030    1111                Expected Or Intended Acts
 CG 21 67    12 04               Fungi Or Bacteria Exclusion
 SNGL 032    1111                Incidental/Emergency Medical Malpractice Liability
 SNGL 020    1111                Knowledge Of Occurrence
 SNGL 043    0514                Lead Contamination Exclusion
 SNGL 046    0514                Majority Interest - Broadened Named Insured Endorsement
 IL 00 21    09 08               Nuclear Energy Liability Exclusion End (Broad Form)
 SNGL 024    1111                Self-Insured Retention Endorsement
 CG 21 96    03 05               Silica Or Silica-Related Dust Exclusion
 SNGL 047    0514                Special Notice Of Cancellation Service Provided To Identified
 SNGL 037    1111                Third Party Discrimination - Personal & Advertising Injury
 SNGL 038    1111                Unintended Failure To Provide Notice Of Occurrence
 CG 24 04    05 09               Waiver Of Transfer Of Rights Of Recovery Against Others
 IL 02 58    12 14               Arizona Changes - Cancellation and Nonrenewal
 CG 32 34    01 05               California Changes
 IL 02 70    09 12               California Changes - Cancellation And Nonrenewal
 IL 02 28    09 07               Colorado Changes - Cancellation And Nonrenewal
 IL 01 25    11 13               Colorado Changes - Civil Union
 CG 02 20    03 12               Florida Changes - Cancellation And Nonrenewal
 IL 02 62    02 15               Georgia Changes - Cancellation And Nonrenewal




IL 10 06 12 08                                                                                         Page 2 of 3
                      Case 1:21-cv-01515-ELR Document 1-1 Filed 04/15/21 Page 10 of 153



                      SCHEDULE OF FORMS AND ENDORSEMENTS
 SAFETY NATIONAL CASUALTY CORP                                                          Policy Period
                                                          Policy Number
 ST. LOUIS, MO 63146                                                       From                To
 (888) 995-5300                                        GLA4055597          08/31/2016           08/31/2017
                                                                           12:01 A.M. Standard Time at the described
                                                                           location
      Named Insured and Address                           Agent
  FDO HOLDINGS, INC.                                   LOCKTON COMPANIES
  2233 LAKE PARK DR STE 400                            4725 PIEDMONT ROW DRIVE
  SMYRNA, GA 30080                                     SUITE 510
                                                       CHARLOTTE, NC 28210

                                                       Telephone:(704) 556-4121

 CG   02   00   12   07           Illinois Changes - Cancellation And Nonrenewal
 IL   01   47   09   11           Illinois Changes - Civil Union
 IL   01   62   10   13           Illinois Changes - Defense Costs
 IL   02   77   03   12           Louisiana Changes - Cancellation And Nonrenewal
 CG   32   10   04   05           Louisiana Changes - Fungi Or Bacteria Exclusion
 CG   01   25   03   03           Louisiana Changes - Insuring Agreement
 CG   01   18   12   04           Louisiana Changes - Legal Action Against Us
 CG   26   84   12   04           Louisiana Changes - Transfer Of Rights Of Recovery
 CG   02   01   01   15           Maryland Changes
 CG   26   73   12   04           Maryland Changes - Premium Audit Condition
 IL   02   51   09   07           Nevada Changes - Cancellation And Nonrenewal
 IL   01   15   01   10           Nevada Changes - Domestic Partnership
 IL   02   08   09   07           New Jersey Changes - Cancellation And Nonrenewal
 IL   01   41   09   08           New Jersey Changes - Civil Union
 CG   26   20   10   93           New Jersey Changes - Loss Information
 IL   02   69   09   08           North Carolina Changes - Cancellation And Nonrenewal
 IL   02   44   09   07           Ohio Changes - Cancellation And Nonrenewal
 IL   02   46   09   07           Pennsylvania Changes - Cancellation And Nonrenewal
 IL   01   20   10   13           Pennsylvania Changes - Defense Costs
 IL   02   50   09   08           Tennessee Changes - Cancellation And Nonrenewal
 CG   01   03   06   06           Texas Changes
 IL   02   75   11   13           Texas Changes - Cancellation And Nonrenewal Provisions
 IL   01   68   03   12           Texas Changes - Duties
 CG   26   39   12   07           Texas Changes - Employment-Related Practices Exclusion
 CG   01   86   12   04           Utah Changes
 IL   02   66   09   08           Utah Changes - Cancellation And Nonrenewal
 CG   01   47   11   13           Utah Changes - Common-Interest Associations
 CG   01   79   07   10           Virginia Changes
 IL   01   38   10   15           Virginia Changes - Cancellation and Nonrenewal
 IL   00   17   11   98           Common Policy Conditions
 CG   00   01   04   13           Commercial General Liability Coverage Form




IL 10 06 12 08                                                                                          Page 3 of 3
           Case 1:21-cv-01515-ELR Document 1-1 Filed 04/15/21 Page 11 of 153



                                                                                                 IL N 001 09 03


                                    FRAUD STATEMENT
Any person who knowingly presents a false or fraudulent claim for payment of a loss or benefit or knowingly pre-
sents false information in an application for insurance is guilty of a crime and may be subject to fines and con-
finement in prison.




IL N 001 09 03                             © ISO Properties, Inc., 2003                             Page 1 of 1
            Case 1:21-cv-01515-ELR Document 1-1 Filed 04/15/21 Page 12 of 153



                                                                                                 IL P 001 01 04


    U.S. TREASURY DEPARTMENT'S OFFICE OF FOREIGN
               ASSETS CONTROL ("OFAC")
          ADVISORY NOTICE TO POLICYHOLDERS
No coverage is provided by this Policyholder Notice nor can it be construed to replace any provisions of your
policy. You should read your policy and review your Declarations page for complete information on the coverages
you are provided.
This Notice provides information concerning possible impact on your insurance coverage due to directives issued
by OFAC. Please read this Notice carefully.
The Office of Foreign Assets Control (OFAC) administers and enforces sanctions policy, based on Presidential
declarations of "national emergency". OFAC has identified and listed numerous:
   l    Foreign agents;
   l    Front organizations;
   l    Terrorists;
   l    Terrorist organizations; and
   l    Narcotics traffickers;
as "Specially Designated Nationals and Blocked Persons". This list can be located on the United States
Treasury's web site – http//www.treas.gov/ofac.
In accordance with OFAC regulations, if it is determined that you or any other insured, or any person or entity
claiming the benefits of this insurance has violated U.S. sanctions law or is a Specially Designated National and
Blocked Person, as identified by OFAC, this insurance will be considered a blocked or frozen contract and all pro­
visions of this insurance are immediately subject to OFAC. When an insurance policy is considered to be such a
blocked or frozen contract, no payments nor premium refunds may be made without authorization from OFAC.
Other limitations on the premiums and payments also apply.




IL P 001 01 04                          © ISO Properties, Inc., 2004                              Page 1 of 1
           Case 1:21-cv-01515-ELR Document 1-1 Filed 04/15/21 Page 13 of 153



                                                                               IL N 014 09 03


                      ARIZONA FRAUD STATEMENT
For your protection Arizona law requires the following statement to appear on this form. Any
person who knowingly presents a false or fraudulent claim for payment of a loss is subject to
criminal and civil penalties.




IL N 014 09 03                     © ISO Properties, Inc., 2003                    Page 1 of 1
           Case 1:21-cv-01515-ELR Document 1-1 Filed 04/15/21 Page 14 of 153

                                                                                                 IL N 018 09 03


                       CALIFORNIA FRAUD STATEMENT
For your protection, California law requires that you be made aware of the following: Any person who knowingly
presents false or fraudulent claim for the payment of a loss is guilty of a crime and may be subject to fines and
confinement in state prison.




IL N 018 09 03                             © ISO Properties, Inc., 2003                             Page 1 of 1
            Case 1:21-cv-01515-ELR Document 1-1 Filed 04/15/21 Page 15 of 153



                                                                                                   IL N 020 09 03


                         COLORADO FRAUD STATEMENT
It is unlawful to knowingly provide false, incomplete, or misleading facts or information to an insurance company
for the purpose of defrauding or attempting to defraud the company. Penalties may include imprisonment, fines,
denial of insurance, and civil damages. Any insurance company or agent of an insurance company who knowingly
provides false, incomplete, or misleading facts or information to a policyholder or claimant for the purpose of de-
frauding or attempting to defraud the policyholder or claimant with regard to a settlement or award payable from
insurance proceeds shall be reported to the Colorado division of insurance within the department of regulatory
agencies.




IL N 020 09 03                             © ISO Properties, Inc., 2003                                Page 1 of 1
            Case 1:21-cv-01515-ELR Document 1-1 Filed 04/15/21 Page 16 of 153



                                                                                                 SNIL PN 001 09
                                                                                                     (Ed. 05-09)




                                          IMPORTANT NOTICE
To obtain general information or for complaint resolution:

You may call Safety National Casualty Corporation’s toll-free telephone number for general
information or to resolve a complaint:

                                                1-888-995-5300

You may also write to Safety National Casualty Corporation:


                                 Safety National Casualty Corporation
                                           1832 Schuetz Road
                                          St. Louis, MO 63146



ATTACH THIS NOTICE TO YOUR POLICY:
This notice is for information only and does not become a part or condition of the attached document.




Insured FDO HOLDINGS, INC.                                   Date of Notice   10/05/2016

Policy No. GLA4055597                                        Policy Period 08/31/2016   to 08/31/2017

                                                                                                        Page 1 of 1
            Case 1:21-cv-01515-ELR Document 1-1 Filed 04/15/21 Page 17 of 153
                                                                                                        IL N 175 11 11



                   ILLINOIS NOTICE TO POLICYHOLDERS
                   REGARDING THE RELIGIOUS FREEDOM
                    PROTECTION AND CIVIL UNION ACT
Dear Policyholder:


This is to provide notice that, pursuant to Illinois Department of Insurance Company Bulletin 2011-06 (CB 2011-
06), this policy is in compliance with the Illinois Religious Freedom Protection and Civil Union Act ("the Act", 750
ILL. COMP. STAT. 75/1). The Act, which became effective on June 1, 2011, creates a legal relationship between
two persons of either the same or opposite sex who establish a civil union.


The Act provides that parties to a civil union are entitled to the same legal obligations, responsibilities, protections
and benefits that are afforded or recognized by the law of Illinois to spouses, whether they are derived from
statute, administrative rule, policy, common law or any source of civil or criminal law. In addition, this law requires
recognition of a same-sex civil union, marriage, or other substantially similar legal relationship, except for
common law marriage, legally entered into in other jurisdictions. The Act further provides that "party to a civil
union" shall be included in any definition or use of the terms "spouse", "family", "immediate family", "dependent",
"next of kin" and other terms descriptive of spousal relationships as those terms are used throughout the law.
According to CB 2011-06, this includes the terms "marriage" or "married" or any variations thereof. CB 2011-06
also states that if policies of insurance provide coverage for children, the children of civil unions must also be
provided coverage.




IL N 175 11 11                          © Insurance Services Office, Inc. 2011                             Page 1 of 1
            Case 1:21-cv-01515-ELR Document 1-1 Filed 04/15/21 Page 18 of 153

                                                                                                    IL N 048 09 03


                          LOUISIANA FRAUD STATEMENT
Any person who knowingly presents a false or fraudulent claim for payment of a loss or benefit or knowingly
presents false information in an application for insurance is guilty of a crime and may be subject to fines and con­
finement in prison.




IL N 048 09 03                              © ISO Properties, Inc., 2003                                Page 1 of 1
            Case 1:21-cv-01515-ELR Document 1-1 Filed 04/15/21 Page 19 of 153

                                                                                                IL N 167 01 13


                        MARYLAND FRAUD STATEMENT
Any person who knowingly or willfully presents a false or fraudulent claim for payment of a loss or benefit or who
knowingly or willfully presents false information in an application for insurance is guilty of a crime and may be
subject to fines and confinement in prison.




IL N 167 01 13                        © Insurance Services Office, Inc., 2012                       Page 1 of 1
            Case 1:21-cv-01515-ELR Document 1-1 Filed 04/15/21 Page 20 of 153



                                                                                                  IL N 072 03 04


       NEW JERSEY FRAUD STATEMENT – APPLICATION
Any person who includes any false or misleading information on an application for an insurance policy is subject
to criminal and civil penalties.




IL N 072 03 04                             © ISO Properties, Inc., 2004                               Page 1 of 1
            Case 1:21-cv-01515-ELR Document 1-1 Filed 04/15/21 Page 21 of 153



                                                                                                  IL N 073 03 04


        NEW JERSEY FRAUD STATEMENT – CLAIM FORM
Any person who knowingly files a statement of claim containing any false or misleading information is subject to
criminal and civil penalties.




IL N 073 03 04                             © ISO Properties, Inc., 2004                               Page 1 of 1
            Case 1:21-cv-01515-ELR Document 1-1 Filed 04/15/21 Page 22 of 153

                                                                                                    IL N 082 09 03


                                OHIO FRAUD STATEMENT
Any person who, with intent to defraud or knowing that he is facilitating a fraud against an insurer, submits an ap­
plication or files a claim containing a false or deceptive statement is guilty of insurance fraud.




IL N 082 09 03                              © ISO Properties, Inc., 2003                                Page 1 of 1
            Case 1:21-cv-01515-ELR Document 1-1 Filed 04/15/21 Page 23 of 153

                                                                                                  IL N 088 09 03


                    PENNSYLVANIA FRAUD STATEMENT
Any person who knowingly and with intent to defraud any insurance company or other person files an application
for insurance or statement of claim containing any materially false information, or conceals for the purpose of
misleading, information concerning any fact material thereto commits a fraudulent insurance act, which is a crime
and subjects such person to criminal and civil penalties.




IL N 088 09 03                             © ISO Properties, Inc., 2003                               Page 1 of 1
           Case 1:21-cv-01515-ELR Document 1-1 Filed 04/15/21 Page 24 of 153


                                                                                                    IL 09 10 07 02
                                 PENNSYLVANIA NOTICE
    An Insurance Company, its agents, employees, or          The Act does not apply:
    service contractors acting on its behalf, may            1. If the injury, death or loss occurred during the ac­
    provide services to reduce the likelihood of injury,        tual performance of the services and was
    death or loss. These services may include any of            caused by the negligence of the Insurance
    the following or related services incident to the ap­       Company, its agents, employees or service
    plication for, issuance, renewal or continuation of,        contractors;
    a policy of insurance:
                                                             2. To consultation services required to be per­
    1. Surveys;                                                 formed under a written service contract not re­
    2. Consultation or advice; or                               lated to a policy of insurance; or
    3. Inspections.                                          3. If any acts or omissions of the Insurance
    The "Insurance Consultation Services Exemption              Company, its agents, employees or service con­
    Act" of Pennsylvania provides that the Insurance            tractors are judicially determined to constitute a
    Company, its agents, employees or service con­              crime, actual malice, or gross negligence.
    tractors acting on its behalf, is not liable for dam­
    ages from injury, death or loss occurring as a res­
    ult of any act or omission by any person in the fur­
    nishing of or the failure to furnish these services.




                                          Instruction to Policy Writers
 Attach the Pennsylvania Notice to all new and renewal certificates insuring risks located in Pennsylvania.




IL 09 10 07 02                             © ISO Properties, Inc., 2001                                Page 1 of 1
            Case 1:21-cv-01515-ELR Document 1-1 Filed 04/15/21 Page 25 of 153



                                                                                                   SNIL PN 004 42
                                                                                                       (Ed. 09-09)



IMPORTANT NOTICE TO POLICYHOLDER. PLEASE READ IT CAREFULLY.

 SPECIAL TEXAS NOTICE – NOTIFICATION OF THE AVAILABILITY OF LOSS CONTROL
                          INFORMATION/SERVICES


In an effort to help prevent and reduce potential claims and losses, Safety National is committed to providing loss
control information and services, at no charge, to its Texas commercial automobile liability and general liability
policyholders. For more information or to request services, please call our Loss Control Department at the
following toll free number:

                                                  1-888-995-5300

You may also write to our Loss Control Department at:

                                            Loss Control Department
                                      Safety National Casualty Corporation
                                              1832 Schuetz Road
                                              St. Louis, MO 63146


ATTACH THIS NOTICE TO YOUR POLICY:
This notice is for information only and does not become a part or condition of the attached document.




Insured FDO HOLDINGS, INC.                           Date of Notice 10/05/2016

Policy No. GLA4055597                                Policy Period 08/31/2016           To 08/31/2017

                                                                                                        Page 1 of 1
            Case 1:21-cv-01515-ELR Document 1-1 Filed 04/15/21 Page 26 of 153



                                                                                                  IL N 098 09 03


                        TENNESSEE FRAUD STATEMENT
It is a crime to knowingly provide false, incomplete or misleading information to an insurance company for the pur­
pose of defrauding the company. Penalties include imprisonment, fines and denial of insurance benefits.




IL N 098 09 03                             © ISO Properties, Inc., 2003                               Page 1 of 1
            Case 1:21-cv-01515-ELR Document 1-1 Filed 04/15/21 Page 27 of 153


                                                                                                 SNIL PN 003 42
                                                                                                     (Ed. 06-10)



                       EXCLUSION – ASBESTOS
                 ADVISORY NOTICE TO POLICYHOLDERS


This Notice does NOT form a part of your insurance contract. The Notice is designed to alert you to coverage
changes when the exclusion for silica or silica-related dust is attached to this policy. If there is any conflict
between this Notice and the policy (including its endorsements), the provisions of the policy (including its
endorsements) apply. Please read your policy, and the endorsements attached to your policy, carefully.
This Notice contains a brief synopsis of the following endorsements:


   l    SNGL 044 0514 – Asbestos Exclusion

    When this endorsement is attached to your policy, coverage is excluded for bodily injury or property damage
    arising out of the inhalation, ingestion or prolonged physical exposure to asbestos or goods or products con-
    taining asbestos; the use of asbestos in constructing or manufacturing any goods, products or structure; the
    removal of asbestos from any goods, products or structure; the manufacture, sale, transportation, storage or
    disposal of asbestos or goods or products containing asbestos.

    Coverage is also excluded for payment for the investigation or defense of any claim or “suit” or any loss, cost,
    expense, fine or penalty related to the exclusion outlined above.




The attachment of this endorsement may result in a restriction of coverage.




SNIL PN 003 42                              © ISO Properties, Inc., 2004                               Page 1 of 1
(Ed. 06-10)
            Case 1:21-cv-01515-ELR Document 1-1 Filed 04/15/21 Page 28 of 153


                                                                                                 SNIL PN 002 42
                                                                                                     (Ed. 04-09)



                  EXCLUSION – LEAD CONTAMINATION
                 ADVISORY NOTICE TO POLICYHOLDERS


This Notice does NOT form a part of your insurance contract. The Notice is designed to alert you to coverage
changes when the exclusion for silica or silica-related dust is attached to this policy. If there is any conflict
between this Notice and the policy (including its endorsements), the provisions of the policy (including its
endorsements) apply. Please read your policy, and the endorsements attached to your policy, carefully.
This Notice contains a brief synopsis of the following endorsements:


   l    SNGL 043 0514 – Lead Contamination Exclusion

        When this endorsement is attached to your policy, coverage is excluded for bodily injury or property dam-
        age arising out of the actual or alleged or suspected ingestion, inhalation, absorption or prolonged physic-
        al exposure or threat of exposure to lead in any form, or goods or products containing any form of lead;
        use of any form of lead in constructing or manufacturing any good, product or structure; removal of any
        form of lead from any good, product or structure; or manufacture, sale, transportation, storage or disposal
        of lead or goods or products containing any form of lead.

        Coverage is also excluded for any loss, cost or expense arising, in whole or in part, out of the abating,
        testing for, monitoring, cleaning up, removing, containing, treating, detoxifying, neutralizing, remediating
        or disposing of, or in any way responding to or assessing the effects of lead; due to any request,
        demand, claim or “suit’ on the part of any insured, governmental authority or others.




The attachment of this endorsement may result in a restriction of coverage.




SNIL PN 002 42                              © ISO Properties, Inc., 2004                               Page 1 of 1
(Ed. 04-09)
              Case 1:21-cv-01515-ELR Document 1-1 Filed 04/15/21 Page 29 of 153



                                                                                                 SNIL PN 001 42
                                                                                                     (Ed. 01-13)

                                         IMPORTANT NOTICE
To obtain information or make a complaint:

You may call Safety National Casualty Corporation’s toll-free telephone number for information or to
make a complaint at:
                                      1-888-995-5300

You may also write to Safety National Casualty Corporation at:

                                Safety National Casualty Corporation
                                          1832 Schuetz Road
                                         St. Louis, MO 63146

You may contact the Texas Department of Insurance to obtain information on companies, coverages, rights or
complaints at:

                                                 1-800-252-3439

You may write the Texas Department of Insurance:

                                        Texas Department of Insurance
                                               P. O. Box 149104
                                             Austin, TX 78714-9104
                                              Fax: (512) 475-1771
                                        Web: http://www.tdi.texas.gov/
                                   E-mail: ConsumerProtection@tdi.texas.gov

PREMIUM OR CLAIM DISPUTES:
Should you have a dispute concerning your premium or about a claim you should contact the agent or the
company first. If the dispute is not resolved, you may contact the Texas Department of Insurance.

ATTACH THIS NOTICE TO YOUR POLICY:
This notice is for information only and does not become a part or condition of the attached document.




Insured      FDO HOLDINGS, INC.                           Date of Notice 10/05/2016

Policy No.    GLA4055597                                  Policy Period 08/31/2016      to 08/31/2017

                                                                                                        Page 1 of 1
            Case 1:21-cv-01515-ELR Document 1-1 Filed 04/15/21 Page 30 of 153

                                                                                                   IL N 106 09 03


                           VIRGINIA FRAUD STATEMENT
It is a crime to knowingly provide false, incomplete or misleading information to an insurance company for the pur­
pose of defrauding the company. Penalties include imprisonment, fines and denial of insurance benefits.




IL N 106 09 03                              © ISO Properties, Inc., 2003                               Page 1 of 1
           Case 1:21-cv-01515-ELR Document 1-1 Filed 04/15/21 Page 31 of 153
POLICY NUMBER: GLA4055597                                                COMMERCIAL GENERAL LIABILITY
                                                                                        CG 20 05 04 13

      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

       ADDITIONAL INSURED – CONTROLLING INTEREST
This endorsement modifies insurance provided under the following:

   COMMERCIAL GENERAL LIABILITY COVERAGE PART
   PRODUCTS/COMPLETED OPERATIONS LIABILITY COVERAGE PART

                                                    SCHEDULE

    Name Of Person(s) Or Organization(s): As required by written contract or agreement
    when such written contract or agreement is executed prior to an occurrence,
    offense or loss to which this endorsement applies, but only for the limits
    agreed to in such contract or the Limits of Liability provided by this policy,
    whichever is less. Any individually scheduled additional insureds shall not be
    construed to override nor negate this blanket additional insured.



    Information required to complete this Schedule, if not shown above, will be shown in the Declarations.

   A. Section II – Who Is An Insured is amended to            C. With respect to the insurance afforded to these
      include as an additional insured the person(s)             additional insureds, the following is added to
      or organization(s) shown in the Schedule, but              Section III – Limits Of Insurance:
      only with respect to their liability arising out of:       If coverage provided to the additional insured is
       1. Their financial control of you; or                     required by a contract or agreement, the most
       2. Premises they own, maintain or control                 we will pay on behalf of the additional insured is
          while you lease or occupy these premises.              the amount of insurance:
       However:                                                  1. Required by the contract or agreement; or
       1. The insurance afforded to such additional              2. Available under the applicable Limits of
          insured only applies to the extent permitted              Insurance shown in the Declarations;
          by law; and                                            whichever is less.
       2. If coverage provided to the additional                 This endorsement shall not increase the
          insured is required by a contract or                   applicable Limits of Insurance shown in the
          agreement, the insurance afforded to such              Declarations.
          additional insured will not be broader than
          that which you are required by the contract
          or agreement to provide for such additional
          insured.
   B. This insurance does not apply to structural
      alterations, new construction and demolition
      operations performed by or for that person or
      organization.




CG 20 05 04 13                         © Insurance Services Office, Inc., 2012                      Page 1 of 1
            Case 1:21-cv-01515-ELR Document 1-1 Filed 04/15/21 Page 32 of 153


POLICY NUMBER: GLA4055597                                                  COMMERCIAL GENERAL LIABILITY
                                                                                          CG 20 26 04 13

      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                     ADDITIONAL INSURED – DESIGNATED
                        PERSON OR ORGANIZATION
This endorsement modifies insurance provided under the following:

   COMMERCIAL GENERAL LIABILITY COVERAGE PART

                                                      SCHEDULE

Name Of Additional Insured Person(s) Or Organization(s):
As required by written contract or agreement when such written contract or
agreement is executed prior to an occurrence, offense or loss to which this
endorsement applies, but only for the limits agreed to in such contract or the
Limits of Liability provided by this policy, whichever is less. Any individually
scheduled additional insureds shall not be construed to override nor negate this
blanket additional insured.




Information required to complete this Schedule, if not shown above, will be shown in the Declarations.

A. Section II – Who Is An Insured is amended to               B. With respect to the insurance afforded to these
   include as an additional insured the person(s) or             additional insureds, the following is added to
   organization(s) shown in the Schedule, but only               Section III – Limits Of Insurance:
   with respect to liability for "bodily injury", "property      If coverage provided to the additional insured is
   damage" or "personal and advertising injury"                  required by a contract or agreement, the most we
   caused, in whole or in part, by your acts or                  will pay on behalf of the additional insured is the
   omissions or the acts or omissions of those acting            amount of insurance:
   on your behalf:
                                                                 1. Required by the contract or agreement; or
   1. In the performance of your ongoing operations;
      or                                                         2. Available under the applicable Limits         of
                                                                    Insurance shown in the Declarations;
   2. In connection with your premises owned by or
      rented to you.                                             whichever is less.
   However:                                                      This endorsement shall not increase the
                                                                 applicable Limits of Insurance shown in the
   1. The insurance afforded to such additional                  Declarations.
      insured only applies to the extent permitted by
      law; and
   2. If coverage provided to the additional insured is
      required by a contract or agreement, the
      insurance afforded to such additional insured
      will not be broader than that which you are
      required by the contract or agreement to
      provide for such additional insured.




CG 20 26 04 13                          © Insurance Services Office, Inc., 2012                       Page 1 of 1
           Case 1:21-cv-01515-ELR Document 1-1 Filed 04/15/21 Page 33 of 153


POLICY NUMBER: GLA4055597                                                COMMERCIAL GENERAL LIABILITY
                                                                                        CG 20 29 04 13

      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

      ADDITIONAL INSURED – GRANTOR OF FRANCHISE
This endorsement modifies insurance provided under the following:

   COMMERCIAL GENERAL LIABILITY COVERAGE PART

                                                  SCHEDULE

 Name Of Person(s) Or Organization(s):
 As required by written contract or agreement when such written contract or
 agreement is executed prior to an occurrence, offense or loss to which this
 endorsement applies, but only for the limits agreed to in such contract or the
 Limits of Liability provided by this policy, whichever is less. Any individually
 scheduled additional insureds shall not be construed to override nor negate this
 blanket additional insured.


 Information required to complete this Schedule, if not shown above, will be shown in the Declarations.

A. Section II – Who Is An Insured is amended to            B. With respect to the insurance afforded to these
   include as an additional insured the person(s) or          additional insureds, the following is added to
   organization(s) shown in the Schedule, but only            Section III – Limits Of Insurance:
   with respect to their liability as grantor of a            If coverage provided to the additional insured is
   franchise to you.                                          required by a contract or agreement, the most we
   However:                                                   will pay on behalf of the additional insured is the
   1. The insurance afforded to such additional               amount of insurance:
      insured only applies to the extent permitted by         1. Required by the contract or agreement; or
      law; and                                                2. Available under the applicable Limits of
   2. If coverage provided to the additional insured is          Insurance shown in the Declarations;
      required by a contract or agreement, the                whichever is less.
      insurance afforded to such additional insured
      will not be broader than that which you are             This endorsement shall not increase the
      required by the contract or agreement to                applicable Limits of Insurance shown in the
      provide for such additional insured.                    Declarations.




CG 20 29 04 13                       © Insurance Services Office, Inc., 2012                        Page 1 of 1
           Case 1:21-cv-01515-ELR Document 1-1 Filed 04/15/21 Page 34 of 153


POLICY NUMBER: GLA4055597                                                   COMMERCIAL GENERAL LIABILITY
                                                                                           CG 20 28 04 13

      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                      ADDITIONAL INSURED – LESSOR OF
                            LEASED EQUIPMENT
This endorsement modifies insurance provided under the following:

   COMMERCIAL GENERAL LIABILITY COVERAGE PART

                                                     SCHEDULE

Name Of Additional Insured Person(s) Or Organization(s):
As required by written contract or agreement when such written contract or
agreement is executed prior to an occurrence, offense or loss to which this
endorsement applies, but only for the limits agreed to in such contract or the
Limits of Liability provided by this policy, whichever is less. Any individually
scheduled additional insureds shall not be construed to override nor negate this
blanket additional insured.




Information required to complete this Schedule, if not shown above, will be shown in the Declarations.

A. Section II – Who Is An Insured is amended to               B. With respect to the insurance afforded to these
   include as an additional insured the person(s) or             additional insureds, this insurance does not apply
   organization(s) shown in the Schedule, but only               to any "occurrence" which takes place after the
   with respect to liability for "bodily injury", "property      equipment lease expires.
   damage" or "personal and advertising injury"               C. With respect to the insurance afforded to these
   caused, in whole or in part, by your maintenance,             additional insureds, the following is added to
   operation or use of equipment leased to you by                Section III – Limits Of Insurance:
   such person(s) or organization(s).
                                                                 If coverage provided to the additional insured is
    However:                                                     required by a contract or agreement, the most we
    1. The insurance afforded to such additional                 will pay on behalf of the additional insured is the
       insured only applies to the extent permitted by           amount of insurance:
       law; and                                                  1. Required by the contract or agreement; or
    2. If coverage provided to the additional insured is         2. Available under the applicable Limits of
       required by a contract or agreement, the                     Insurance shown in the Declarations;
       insurance afforded to such additional insured
       will not be broader than that which you are               whichever is less.
       required by the contract or agreement to                  This endorsement shall not increase the
       provide for such additional insured.                      applicable Limits of Insurance shown in the
                                                                 Declarations.




CG 20 28 04 13                         © Insurance Services Office, Inc., 2012                         Page 1 of 1
           Case 1:21-cv-01515-ELR Document 1-1 Filed 04/15/21 Page 35 of 153

POLICY NUMBER: GLA4055597                                                COMMERCIAL GENERAL LIABILITY
                                                                                        CG 20 11 04 13

      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                  ADDITIONAL INSURED – MANAGERS OR
                         LESSORS OF PREMISES
This endorsement modifies insurance provided under the following:

   COMMERCIAL GENERAL LIABILITY COVERAGE PART

    Designation Of Premises (Part Leased To You):
    All locations owned by, leased to or occupied by the insured.



    Name Of Person(s) Or Organization(s) (Additional Insured):
    As required by written contract or agreement when such written contract or
    agreement is executed prior to an occurrence, offense or loss to which this
    endorsement applies, but only for the limits agreed to in such contract or the
    Limits of Liability provided by this policy, whichever is less. Any
    individually scheduled additional insureds shall not be construed to override
    nor negate this blanket additional insured.
    Additional Premium:   $ Included

    Information required to complete this Schedule, if not shown above, will be shown in the Declarations.

   A. Section II – Who Is An Insured is amended to              2. If coverage provided to the additional
      include as an additional insured the person(s)               insured is required by a contract or
      or organization(s) shown in the Schedule, but                agreement, the insurance afforded to such
      only with respect to liability arising out of the            additional insured will not be broader than
      ownership, maintenance or use of that part of                that which you are required by the contract
      the premises leased to you and shown in the                  or agreement to provide for such additional
      Schedule and subject to the following additional             insured.
      exclusions:                                            B. With respect to the insurance afforded to these
       This insurance does not apply to:                        additional insureds, the following is added to
       1. Any "occurrence" which takes place after              Section III – Limits Of Insurance:
          you cease to be a tenant in that premises.            If coverage provided to the additional insured is
       2. Structural alterations, new construction or           required by a contract or agreement, the most
          demolition operations performed by or on              we will pay on behalf of the additional insured is
          behalf of the person(s) or organization(s)            the amount of insurance:
          shown in the Schedule.                                1. Required by the contract or agreement; or
       However:                                                 2. Available under the applicable Limits of
       1. The insurance afforded to such additional                Insurance shown in the Declarations;
          insured only applies to the extent permitted          whichever is less.
          by law; and                                           This endorsement shall not increase the
                                                                applicable Limits of Insurance shown in the
                                                                Declarations.




CG 20 11 04 13                        © Insurance Services Office, Inc., 2012                        Page 1 of 1
            Case 1:21-cv-01515-ELR Document 1-1 Filed 04/15/21 Page 36 of 153


POLICY NUMBER: GLA4055597                                               COMMERCIAL GENERAL LIABILITY
                                                                                       CG 20 15 04 13

      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                      ADDITIONAL INSURED – VENDORS
This endorsement modifies insurance provided under the following:

   COMMERCIAL GENERAL LIABILITY COVERAGE PART
   PRODUCTS/COMPLETED OPERATIONS LIABILITY COVERAGE PART


                                                   SCHEDULE

     Name Of Additional Insured Person(s) Or
           Organization(s) (Vendor)                                      Your Products
As required by written contract or                         All your Products
agreement when such written contract or
agreement is executed prior to an
occurrence, offense or loss to which
this endorsement applies, but only for
the limits agreed to in such contract or
the Limits of Liability provided by this
policy, whichever is less. Any
individually scheduled additional
insureds shall not be construed to
override nor negate this blanket
additional insured.
Information required to complete this Schedule, if not shown above, will be shown in the Declarations.

A. Section II – Who Is An Insured is amended to            B. With respect to the insurance afforded to these
   include as an additional insured any person(s) or          vendors, the following additional exclusions apply:
   organization(s) (referred to throughout this               1. The insurance afforded the vendor does not
   endorsement as vendor) shown in the Schedule,                 apply to:
   but only with respect to "bodily injury" or "property
   damage" arising out of "your products" shown in               a. "Bodily injury" or "property damage" for
   the Schedule which are distributed or sold in the                which the vendor is obligated to pay
   regular course of the vendor's business.                         damages by reason of the assumption of
                                                                    liability in a contract or agreement. This
   However:                                                         exclusion does not apply to liability for
   1. The insurance afforded to such vendor only                    damages that the vendor would have in the
      applies to the extent permitted by law; and                   absence of the contract or agreement;
   2. If coverage provided to the vendor is required             b. Any express warranty unauthorized by you;
      by a contract or agreement, the insurance                  c. Any physical or chemical change in the
      afforded to such vendor will not be broader                   product made intentionally by the vendor;
      than that which you are required by the
      contract or agreement to provide for such                  d. Repackaging, except when unpacked
      vendor.                                                       solely for the purpose of inspection,
                                                                    demonstration, testing, or the substitution of
                                                                    parts     under     instructions from      the
                                                                    manufacturer, and then repackaged in the
                                                                    original container;




CG 20 15 04 13                        © Insurance Services Office, Inc., 2012                       Page 1 of 2
              Case 1:21-cv-01515-ELR Document 1-1 Filed 04/15/21 Page 37 of 153



      e. Any failure to make such inspections,                    (2) Such inspections, adjustments, tests or
         adjustments, tests or servicing as the                       servicing as the vendor has agreed to
         vendor has agreed to make or normally                        make or normally undertakes to make in
         undertakes to make in the usual course of                    the usual course of business, in
         business,     in    connection     with the                  connection with the distribution or sale
         distribution or sale of the products;                        of the products.
      f. Demonstration, installation, servicing or          2. This insurance does not apply to any insured
         repair operations, except such operations             person or organization, from whom you have
         performed at the vendor's premises in                 acquired such products, or any ingredient, part
         connection with the sale of the product;              or container, entering into, accompanying or
      g. Products which, after distribution or sale            containing such products.
         by you, have been labeled or relabeled or      C. With respect to the insurance afforded to these
         used as a container, part or ingredient of        vendors, the following is added to Section III –
         any other thing or substance by or for the        Limits Of Insurance:
         vendor; or                                         If coverage provided to the vendor is required by a
      h. "Bodily injury" or "property damage"               contract or agreement, the most we will pay on
         arising out of the sole negligence of the          behalf of the vendor is the amount of insurance:
         vendor for its own acts or omissions or            1. Required by the contract or agreement; or
         those of its employees or anyone else
         acting on its behalf. However, this                2. Available under the applicable Limits         of
         exclusion does not apply to:                          Insurance shown in the Declarations;
        (1) The exceptions contained       in   Sub-        whichever is less.
            paragraphs d. or f.; or                         This endorsement shall not increase the
                                                            applicable Limits of Insurance shown in the
                                                            Declarations.




Page 2 of 2                         © Insurance Services Office, Inc., 2012                  CG 20 15 04 13
           Case 1:21-cv-01515-ELR Document 1-1 Filed 04/15/21 Page 38 of 153




     THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

  ADDITIONAL INSURED BY CONTRACT OR AGREEMENT
                 – PRIMARY BASIS
This endorsement modifies insurance provided under the following Coverage Form:

   COMMERCIAL GENERAL LIABILITY
   PRODUCTS/COMPLETED OPERATIONS LIABILITY
   LIQUOR LIABILITY
   POLLUTION LIABILITY

This endorsement changes the policy effective on the inception date of the policy unless another endorsement
effective date is indicated below.

                                                 SCHEDULE
 Name of Additional Insured Person(s) or Organization(s):
 As required by written contract or agreement when such written contract or
 agreement is executed prior to an occurrence, offense or loss to which this
 endorsement applies, but only for the limits agreed to in such contract or the
 Limits of Liability provided by this policy, whichever is less. Any individually
 scheduled additional insureds shall not be construed to override nor negate this
 blanket additional insured.
 Designated Project, Location, or Work of Covered Operations:
 As per written contract or agreement with the above described person(s) or
 organization(s).



                                                 CHANGES

SECTION II - WHO IS AN INSURED is amended to include:

4. The person(s) or organization(s) shown in the Schedule above with whom you have agreed in a written
   contract to provide insurance such as is afforded under this Coverage Form, is included as an Additional
   Insured subject to the below:

   a. Insurance for such Additional Insured(s) scheduled above shall be afforded only to the extent that such
      Additional Insured is liable for “bodily injury”, “property damage” or “personal and advertising injury”
      caused by your acts or omissions while actively engaged in the performance of your ongoing operations
      involving the project(s), locations(s), or work designated in the Schedule and as specified in the contract
      between you and the above scheduled Additional Insured(s).

   b. The insurance afforded under this Coverage Form to such Additional Insured(s) applies only:
      (1) If the “occurrence” or offense takes place subsequent to the execution and effective date of such
          written contract: and,
      (2) While such written contract is in force, or until the end of the policy period, which ever occurs first.

   c. How Limits Apply to Additional Insured(s)
      The most we will pay on behalf of the Additional Insured(s) scheduled above is the lesser of:
      (1) The limits of insurance specified in the written contract or written agreement; or,
      (2) The Limits of Insurance provided by the Coverage Form.



SNGL 023 1209                        Safety National Casualty Corporation                             Page 1 of 2
              Case 1:21-cv-01515-ELR Document 1-1 Filed 04/15/21 Page 39 of 153




        The amount we will pay on behalf of such Additional Insured(s) shall be a part of, and not in addition to,
        the Limits of Insurance shown in the Coverage Form Declarations and described in this section. Such
        amount will thus not increase the Limits of Insurance shown for the Coverage Form.

    d. Obligations at the Additional Insured’s Own Cost
       No Additional Insured will, except at their own cost, voluntarily make a payment, assume any obligation,
       or incur any expense, other than for first aid, without our consent.

SECTION IV – CONDITIONS is amended by deleting item a. Primary Insurance under 4. Other Insurance and
replacing such item by the following, only with respect to insurance provided to the Additional Insured(s) shown
in the above Schedule:

    a. Primary Insurance and/or Primary and Non-Contributory Insurance
       This insurance is primary if you have agreed in a written contract that this insurance is to be primary. If
       you have agreed in a written contract that this insurance is primary and non-contributory with the
       Additional Insured(s) own insurance, this insurance is primary and we will not seek contribution from that
       other insurance.

The Additional Insured(s) scheduled above shall be subject to all other conditions set forth in the Coverage Form.
This endorsement does not alter coverage provided in the Coverage Form.




    This endorsement changes the policy to which it is attached and is effective on the date issued unless otherwise stated.
  (The information below is required only when this endorsement is issued subsequent to preparation of the policy.)

Endorsement Effective 08/31/2016                      Policy No. GLA4055597                      Endorsement No.

Named Insured FDO HOLDINGS, INC.                                                                 Premium $ Included

Insurance Company Safety National Casualty Corporation

                                                           Countersigned By ________________________________




Page 2 of 2                              Safety National Casualty Corporation                           SNGL 023 1209
            Case 1:21-cv-01515-ELR Document 1-1 Filed 04/15/21 Page 40 of 153

      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.


               AMENDED DEFINITION OF BODILY INJURY
This endorsement modifies insurance provided under the following:

        COMMERCIAL GENERAL LIABILITY COVERAGE FORM
        PRODUCTS/COMPLETED OPERATIONS LIABILITY COVERAGE FORM
        LIQUOR LIABILITY COVERAGE FORM
        OWNERS AND CONTRACTORS PROTECTIVE LIABILITY COVERAGE FORM
        RAILROAD PROTECTIVE LIABILITY COVERAGE FORM
        POLLUTION LIABILITY COVERAGE FORM

                                                       CHANGE
Under SECTION V – DEFINITIONS and SECTION VI – DEFINITIONS for POLLUTION LIABILITY COVERAGE
FORM, the definition of “Bodily injury” is amended to include the following:


        “Bodily injury” shall also mean mental anguish, shock, humiliation or emotional distress sustained by a
        person in conjunction with a covered “occurrence” or offense when accompanied by physical injury,
        sickness or disease.




     This endorsement changes the policy to which it is attached and is effective on the date issued unless otherwise stated.
   (The information below is required only when this endorsement is issued subsequent to preparation of the policy.)

Endorsement Effective 08/31/2016                       Policy No. GLA4055597                     Endorsement No.

Named Insured FDO HOLDINGS, INC.                                                                 Premium $ Included

Insurance Company Safety National Casualty Corporation

                                                            Countersigned By ________________________________




SNGL 004 1111                               Safety National Casualty Corporation                               Page 1 of 1
           Case 1:21-cv-01515-ELR Document 1-1 Filed 04/15/21 Page 41 of 153


POLICY NUMBER: GLA4055597                                                COMMERCIAL GENERAL LIABILITY
                                                                                        CG 21 51 04 13

      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

   AMENDMENT OF LIQUOR LIABILITY EXCLUSION –
EXCEPTION FOR SCHEDULED PREMISES OR ACTIVITIES
This endorsement modifies insurance provided under the following:

   COMMERCIAL GENERAL LIABILITY COVERAGE PART
                                                   SCHEDULE

 Description Of Premises Or Activities:

 All New Jersey premises of the Insured as required by New Jersey Law.


Information required to complete this Schedule, if not shown above, will be shown in the Declarations.

The following replaces Exclusion c. under Paragraph               if the "occurrence" which caused the "bodily
2. Exclusions of Section I – Coverage A – Bodily                  injury" or "property damage", involved that
Injury And Property Damage Liability:                             which is described in Paragraph (1), (2) or (3)
2. Exclusions                                                     above.
   This insurance does not apply to:                              This exclusion applies only if you:
   c. Liquor Liability                                            (1) Manufacture, sell or distribute alcoholic
                                                                      beverages;
      "Bodily injury" or "property damage" for which
      any insured may be held liable by reason of:                (2) Serve or furnish alcoholic beverages for a
                                                                      charge whether or not such activity:
     (1) Causing or contributing to the intoxication of
         any     person,   including     causing     or              (a) Requires a license;
         contributing to the intoxication of any                     (b) Is for the purpose of financial gain or
         person because alcoholic beverages were                         livelihood;
         permitted to be brought on your premises,                (3) Serve or furnish alcoholic beverages
         for consumption on your premises;                            without a charge, if a license is required
     (2) The furnishing of alcoholic beverages to a                   for such activity; or
         person under the legal drinking age or                   (4) Permit any person to bring any alcoholic
         under the influence of alcohol; or                           beverages   on    your    premises,  for
     (3) Any statute, ordinance or regulation relating                consumption on your premises.
         to the sale, gift, distribution or use of                However, this exclusion does not apply to
         alcoholic beverages.                                     "bodily injury" or "property damage" arising
      This exclusion applies even if the claims                   out of:
      against any insured allege negligence or other                     (i) The selling, serving or furnishing of
      wrongdoing in:                                                         alcoholic beverages at the specified
         (a) The supervision, hiring, employment,                            activity described in the Schedule;
             training or monitoring of others by that                        or
             insured; or                                                (ii) Permitting any person to bring     any
         (b) Providing    or  failing to    provide                          alcoholic   beverages    on        the
             transportation with respect to any                              premises     described   in        the
             person that may be under the influence                          Schedule, for consumption on       the
             of alcohol;                                                     premises     described   in        the
                                                                             Schedule.




CG 21 51 04 13                         © Insurance Services Office, Inc., 2012                          Page 1 of 1
           Case 1:21-cv-01515-ELR Document 1-1 Filed 04/15/21 Page 42 of 153


                                                                         COMMERCIAL GENERAL LIABILITY
                                                                                        CG 24 22 04 13

      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

              AMENDMENT OF COVERAGE TERRITORY –
                    WORLDWIDE COVERAGE
This endorsement modifies insurance provided under the following:

   COMMERCIAL GENERAL LIABILITY COVERAGE PART


A. The following     is   added   to   Section    IV   –       4. The insured must fully maintain any coverage
   Conditions:                                                    required by law, regulation or other
   Expanded Coverage Territory                                    governmental authority during the policy
                                                                  period, except for reduction of the aggregate
   1. If a "suit" is brought in a part of the "coverage           limits due to payments of claims, judgments or
      territory" that is outside the United States of             settlements.
      America       (including   its   territories  and
      possessions), Puerto Rico or Canada, and we                 Failure to maintain such coverage required by
      are prevented by law, or otherwise, from                    law, regulation or other governmental authority
      defending the insured, the insured will initiate a          will not invalidate this insurance. However, this
      defense of the "suit". We will reimburse the                insurance will apply as if the required coverage
      insured, under Supplementary Payments, for                  by law, regulation or other governmental
      any reasonable and necessary expenses                       authority was in full effect.
      incurred for the defense of a "suit" seeking         B. The following is added to Paragraph 4.b.(1) under
      damages to which this insurance applies, that           the Conditions section:
      we would have paid had we been able to                   4. Other Insurance
      exercise our right and duty to defend.
                                                                  b. Excess Insurance
      If the insured becomes legally obligated to pay
      sums because of damages to which this                           This insurance is excess over:
      insurance applies in a part of the "coverage                      (c) Any of the other insurance, whether
      territory" that is outside the United States of                       primary, excess, contingent or on
      America      (including   its    territories and                      any other basis:
      possessions), Puerto Rico or Canada, and we
      are prevented by law, or otherwise, from                              (i) If the insured's liability to pay
      paying such sums on the insured's behalf, we                              damages is determined in a "suit"
      will reimburse the insured for such sums.                                 brought outside the United States
                                                                                of     America    (including   its
   2. All payments or reimbursements we make for                                territories  and     possessions),
      damages because of judgments or settlements                               Puerto Rico or Canada; or
      will be made in U.S. currency at the prevailing
      exchange rate at the time the insured became                         (ii) That is coverage required by law,
      legally obligated to pay such sums. All                                   regulation or other governmental
      payments or reimbursements we make for                                    authority in a part of the
      expenses under Supplementary Payments will                                "coverage territory" that is outside
      be made in U.S. currency at the prevailing                                the United States of America
      exchange rate at the time the expenses were                               (including its territories and
      incurred.                                                                 possessions), Puerto Rico or
                                                                                Canada.
   3. Any disputes between you and us as to
      whether there is coverage under this policy          C. The definition of "coverage territory" in the
      must be filed in the courts of the United States        Definitions section is replaced by the following:
      of America (including its territories and                "Coverage territory" means anywhere in the world
      possessions), Puerto Rico or Canada.                     with the exception of any country or jurisdiction
                                                               which is subject to trade or other economic
                                                               sanction or embargo by the United States of
                                                               America.



CG 24 22 04 13                         © Insurance Services Office, Inc., 2012                         Page 1 of 1
             Case 1:21-cv-01515-ELR Document 1-1 Filed 04/15/21 Page 43 of 153


       THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                                    ASBESTOS EXCLUSION
This endorsement modifies insurance provided under the following:

      COMMERCIAL GENERAL LIABILITY COVERAGE PART

                                                    CHANGE

This insurance does not apply to “bodily injury” or “property damage” arising out of:

(1)    The inhalation, ingestion or prolonged physical exposure to asbestos or goods or products containing
       asbestos;
(2)    The use of asbestos in constructing or manufacturing any goods, products or structure;
(3)    The removal of asbestos from any goods, products or structure;
(4)    The manufacture, sale, transportation, storage or disposal of asbestos, or goods or products containing
       asbestos; or
(5)    Payment for the investigation or defense of any claim or “suit” or any loss, cost, expense, fine or penalty
       related to the above exclusions.




    This endorsement changes the policy to which it is attached and is effective on the date issued unless otherwise stated.
  (The information below is required only when this endorsement is issued subsequent to preparation of the policy.)

Endorsement Effective 08/31/2016                       Policy No. GLA4055597                      Endorsement No.

Named Insured FDO HOLDINGS, INC.                                                                  Premium $ Included

Insurance Company Safety National Casualty Corporation

                                                            Countersigned By ________________________________
                                                             (Countersignature by the Broker or Agent shall only occur
                                                                   in the mailing states that require countersignature)




SNGL 044 0514                             Safety National Casualty Corporation                                  Page 1 of 1
            Case 1:21-cv-01515-ELR Document 1-1 Filed 04/15/21 Page 44 of 153

 THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.



                               BATCH CLAUSE ENDORSEMENT
This endorsement modifies insurance provided under the following:

        COMMERCIAL GENERAL LIABILITY COVERAGE FORM
        PRODUCTS/COMPLETED OPERATIONS LIABILITY COVERAGE FORM
        OWNERS & CONTRACTORS PROTECTIVE LIABILITY COVERAGE FORM



                                                       CHANGE

SECTION V – DEFINITIONS, the definition titled “Occurrence” is amended to include the following:

        With respect to a “products–completed operations hazard”, all “bodily injury” or “property damage”
        arising out of one actual or alleged common cause, condition, event or defect shall be considered
        as arising out of one “occurrence”.




     This endorsement changes the policy to which it is attached and is effective on the date issued unless otherwise stated.
   (The information below is required only when this endorsement is issued subsequent to preparation of the policy.)

Endorsement Effective 08/31/2016                       Policy No. GLA4055597                     Endorsement No.

Named Insured FDO HOLDINGS, INC.                                                                 Premium $ Included

Insurance Company Safety National Casualty Corporation

                                                            Countersigned By ________________________________




SNGL 025 1111                   Safety National Casualty Corporation                                     Page 1 of 1
           Case 1:21-cv-01515-ELR Document 1-1 Filed 04/15/21 Page 45 of 153
POLICY NUMBER: GLA4055597                                               COMMERCIAL GENERAL LIABILITY


      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.


                                                BOATS
This endorsement modifies insurance provided under the following:

   COMMERCIAL GENERAL LIABILITY COVERAGE PART

                                                SCHEDULE
Description of Watercraft:
Any boat you rent, up to 50 feet in length, that is operated by a paid crew and is
not transporting passengers or property for a charge.

Additional Premium: Included


(If no entry appears above, information required to complete this endorsement will be shown in the Declarations
as applicable to this endorsement.)

1. Exclusion g. of COVERAGE A (Section I) does not apply to any watercraft owned or used by or rented to the
   insured shown in the Schedule.
2. WHO IS AN INSURED (Section II) is amended to include as an insured any person or organization legally re­
   sponsible for the use of any such watercraft you own, provided the actual use is with your permission.




CG 24 12 11 85                 Copyright, Insurance Services Office, Inc., 1984, 1992             Page 1 of 1
            Case 1:21-cv-01515-ELR Document 1-1 Filed 04/15/21 Page 46 of 153
                                                                        COMMERCIAL GENERAL LIABILITY
                                                                                       CG 21 70 01 15

      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

CAP ON LOSSES FROM CERTIFIED ACTS OF TERRORISM
This endorsement modifies insurance provided under the following:

   COMMERCIAL GENERAL LIABILITY COVERAGE PART
   LIQUOR LIABILITY COVERAGE PART
   OWNERS AND CONTRACTORS PROTECTIVE LIABILITY COVERAGE PART
   POLLUTION LIABILITY COVERAGE PART
   PRODUCTS/COMPLETED OPERATIONS LIABILITY COVERAGE PART
   RAILROAD PROTECTIVE LIABILITY COVERAGE PART
   UNDERGROUND STORAGE TANK POLICY


A. If aggregate insured losses attributable to terrorist      2. The act is a violent act or an act that is
   acts certified under the federal Terrorism Risk               dangerous to human life, property or
   Insurance Act exceed $100 billion in a calendar               infrastructure and is committed by an individual
   year and we have met our insurer deductible                   or individuals as part of an effort to coerce the
   under the Terrorism Risk Insurance Act, we shall              civilian population of the United States or to
   not be liable for the payment of any portion of the           influence the policy or affect the conduct of the
   amount of such losses that exceeds $100 billion,              United States Government by coercion.
   and in such case insured losses up to that amount       B. The terms and limitations of any terrorism
   are subject to pro rata allocation in accordance           exclusion, or the inapplicability or omission of a
   with procedures established by the Secretary of            terrorism exclusion, do not serve to create
   the Treasury.                                              coverage for injury or damage that is otherwise
   "Certified act of terrorism" means an act that is          excluded under this Coverage Part.
   certified by the Secretary of the Treasury, in
   accordance with the provisions of the federal
   Terrorism Risk Insurance Act, to be an act of
   terrorism pursuant to such Act. The criteria
   contained in the Terrorism Risk Insurance Act for a
   "certified act of terrorism" include the following:
   1. The act resulted in insured losses in excess of
      $5 million in the aggregate, attributable to all
      types of insurance subject to the Terrorism
      Risk Insurance Act; and




CG 21 70 01 15                        © Insurance Services Office, Inc., 2015                        Page 1 of 1
             Case 1:21-cv-01515-ELR Document 1-1 Filed 04/15/21 Page 47 of 153

       THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY




                     CO-EMPLOYEE EXCLUSION DELETED

This endorsement modifies insurance provided under the following:

        COMMERCIAL GENERAL LIABILITY COVERAGE PART

This endorsement changes the policy effective on the inception date of the policy unless another endorsement
effective date is indicated below.


                                                       CHANGES
Section II - Who is an Insured, 2. a. (1) (a) is amended to read:

    (a) To you, to your partners or members (if you are a partnership or joint venture), to your members (if you
        are a limited liability company), or to your other “volunteer workers” while performing duties related to the
        conduct of your business;



Section II - Who is an Insured, 2. a. (1) (b) is amended to read:

    (b) To the spouse, child, parent, brother or sister of that “volunteer worker” as a consequence of Paragraph
        (1)(a) above;




     This endorsement changes the policy to which it is attached and is effective on the date issued unless otherwise stated.
   (The information below is required only when this endorsement is issued subsequent to preparation of the policy.)

Endorsement Effective 08/31/2016                       Policy No. GLA4055597                      Endorsement No.

Named Insured FDO HOLDINGS, INC.                                                                  Premium $ Included

Insurance Company Safety National Casualty Corporation

                                                            Countersigned By ________________________________




SNGL 012 1209                             Safety National Casualty Corporation                                Page 1 of 1
                 Case 1:21-cv-01515-ELR Document 1-1 Filed 04/15/21 Page 48 of 153


            THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

         COMPOSITE RATING PLAN – PREMIUM ENDORSEMENT
     This endorsement modifies insurance provided under the following:

           COMMERCIAL GENERAL LIABILITY COVERAGE PART

     The premium for the insurance afforded under this policy will be computed on the basis of the composite rates
     and basis of premium shown below and in accordance with our rules, rates, rating plans, premiums, minimum
     premium and other terms of the policy.

     Rates and Premiums

                                                                                                             Physical Damage
                                                                                                                Deductible
                                                                                                         Comp./Spec.
               Vehicle                              Estimated            Composite         Advance
Coverage                   Premium Base                                                                   Causes of     Collision
                Type                              Base Exposure            Rate            Premium
                                                                                                            Loss
                             Per $1,000
  General
                N/A            of Total          $985,079,356            $0.336212        Included            N/A              N/A
Liability
                               Revenue
                                 Final
                                Audited
                             Commercial
  TRIA          N/A                                 Included             $0.00996         Included            N/A              N/A
                                General
                              Liability
                               Premium




        This endorsement changes the policy to which it is attached and is effective on the date issued unless otherwise stated.
      (The information below is required only when this endorsement is issued subsequent to preparation of the policy.)

     Endorsement Effective 08/31/2016                      Policy No. GLA4055597                      Endorsement No.

     Named Insured FDO HOLDINGS, INC.                                                                 Premium $ Included

     Insurance Company Safety National Casualty Corporation

                                                                Countersigned By ________________________________
                                                                 (Countersignature by the Broker or Agent shall only occur
                                                                       in the mailing states that require countersignature)




     SNGL 045 0514                            Safety National Casualty Corporation                                  Page 1 of 1
            Case 1:21-cv-01515-ELR Document 1-1 Filed 04/15/21 Page 49 of 153

THIS ENDORSEMENT CHAQNGES THE POLICY. PLEASE READ IT CAREFULLY.


                  CONTRACTUAL LIABILITY EXCLUSION -
                   PERSONAL & ADVERTISING INJURY

This endorsement modifies insurance provided under the following:

        COMMERCIAL GENERAL LIABILITY COVERAGE FORM


                                                       CHANGE
The following is added to Paragraph 2. e. under SECTION I- COVERAGES, COVERAGE B PERSONAL AND
ADVERTISING INJURY LIABILITY:


        However, this exclusion does not apply to Paragraphs 14.a, b., c., d., and e. of “personal and
        advertising injury” under SECTION V - DEFINITIONS.




    This endorsement changes the policy to which it is attached and is effective on the date issued unless otherwise stated.
  (The information below is required only when this endorsement is issued subsequent to preparation of the policy.)


Endorsement Effective 08/31/2016                       Policy No. GLA4055597                 Endorsement No.

Named Insured FDO HOLDINGS, INC.                                                             Premium $ Included

Insurance Company Safety National Casualty Corporation

                                                          Countersigned By ________________________________




SNGL 035 1111                        Safety National Casualty Corporation                              Page 1 of 1
           Case 1:21-cv-01515-ELR Document 1-1 Filed 04/15/21 Page 50 of 153
POLICY NUMBER: GLA4055597
                                                                                                  IL 09 85 01 15

     THIS ENDORSEMENT IS ATTACHED TO AND MADE PART OF YOUR POLICY IN
     RESPONSE TO THE DISCLOSURE REQUIREMENTS OF THE TERRORISM RISK
    INSURANCE ACT. THIS ENDORSEMENT DOES NOT GRANT ANY COVERAGE OR
   CHANGE THE TERMS AND CONDITIONS OF ANY COVERAGE UNDER THE POLICY.

          DISCLOSURE PURSUANT TO TERRORISM RISK
                      INSURANCE ACT
                                                  SCHEDULE

 SCHEDULE – PART I
 Terrorism Premium (Certified           $ 3,299
 Acts)
 This premium is the total Certified Acts premium attributable to the following Coverage Part(s),
 Coverage Form(s) and/or Policy(ies):




 Additional information, if any, concerning the terrorism premium:




 SCHEDULE – PART II
 Federal share of terrorism losses      ____    % Year: 20
 (Refer to Paragraph B. in this endorsement.)

 Federal share of terrorism losses      ____    % Year: 20
 (Refer to Paragraph B. in this endorsement.)

 Information required to complete this Schedule, if not shown above, will be shown in the Declarations.


A. Disclosure Of Premium
   In accordance with the federal Terrorism Risk
   Insurance Act, we are required to provide you with
   a notice disclosing the portion of your premium, if
   any, attributable to coverage for terrorist acts
   certified under the Terrorism Risk Insurance Act.
   The portion of your premium attributable to such
   coverage is shown in the Schedule of this
   endorsement or in the policy Declarations.




IL 09 85 01 15                       © Insurance Services Office, Inc., 2015                          Page 1 of 2
              Case 1:21-cv-01515-ELR Document 1-1 Filed 04/15/21 Page 51 of 153


B. Disclosure Of Federal Participation In Payment        C. Cap On Insurer Participation In Payment Of
   Of Terrorism Losses                                      Terrorism Losses
   The United States Government, Department of the           If aggregate insured losses attributable to terrorist
   Treasury, will pay a share of terrorism losses            acts certified under the Terrorism Risk Insurance
   insured under the federal program. The federal            Act exceed $100 billion in a calendar year and we
   share equals a percentage (as shown in Part II of         have met our insurer deductible under the
   the Schedule of this endorsement or in the policy         Terrorism Risk Insurance Act, we shall not be
   Declarations) of that portion of the amount of such       liable for the payment of any portion of the amount
   insured losses that exceeds the applicable insurer        of such losses that exceeds $100 billion, and in
   retention. However, if aggregate insured losses           such case insured losses up to that amount are
   attributable to terrorist acts certified under the        subject to pro rata allocation in accordance with
   Terrorism Risk Insurance Act exceed $100 billion          procedures established by the Secretary of the
   in a calendar year, the Treasury shall not make           Treasury.
   any payment for any portion of the amount of such
   losses that exceeds $100 billion.




Page 2 of 2                          © Insurance Services Office, Inc., 2015                      IL 09 85 01 15
             Case 1:21-cv-01515-ELR Document 1-1 Filed 04/15/21 Page 52 of 153

       THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY


                                          ERISA EXCLUSION
This endorsement modifies insurance provided under the following Coverage Part:

        COMMERCIAL GENERAL LIABILITY

                                                       CHANGES

This policy shall not apply to claims for which the insured is liable because of liability imposed by the Employment
Retirement Income Security Act of 1974 (ERISA), including subsequent amendments, or any similar federal,
state or local law or regulation.




     This endorsement changes the policy to which it is attached and is effective on the date issued unless otherwise stated.
   (The information below is required only when this endorsement is issued subsequent to preparation of the policy.)

Endorsement Effective 08/31/2016                       Policy No. GLA4055597                      Endorsement No.

Named Insured FDO HOLDINGS, INC.                                                                  Premium $ Included

Insurance Company Safety National Casualty Corporation

                                                            Countersigned By ________________________________




SNGL 002 0908                             Safety National Casualty Corporation                                Page 1 of 1
           Case 1:21-cv-01515-ELR Document 1-1 Filed 04/15/21 Page 53 of 153
POLICY NUMBER: GLA4055597                                                COMMERCIAL GENERAL LIABILITY
                                                                                        CG 02 24 10 93

      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.


                   EARLIER NOTICE OF CANCELLATION
                           PROVIDED BY US
This endorsement modifies insurance provided under the following:


   COMMERCIAL GENERAL LIABILITY COVERAGE PART
   LIQUOR LIABILITY COVERAGE PART
   POLLUTION LIABILITY COVERAGE PART
   PRODUCTS/COMPLETED OPERATIONS LIABILITY COVERAGE PART

                                                SCHEDULE

Number of Days' Notice 90 days except 10 days’ notice for non-payment of premium where
allowed by state law.


(If no entry appears above, information required to complete this Schedule will be shown in the Declarations as
applicable to this endorsement.)


For any statutorily permitted reason other than nonpayment of premium, the number of days required for notice of
cancellation, as provided in paragraph 2. of either the CANCELLATION Common Policy Condition or as
amended by an applicable state cancellation endorsement, is increased to the number of days shown in the
Schedule above.




CG 02 24 10 93                  Copyright, Insurance Services Office, Inc., 1992                    Page 1 of 1
            Case 1:21-cv-01515-ELR Document 1-1 Filed 04/15/21 Page 54 of 153


      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                      EARLIER NOTICE OF NONRENEWAL
This endorsement modifies insurance provided under the following:

    COMMERCIAL GENERAL LIABILITY COVERAGE PART

                                                        CHANGE

If we decide not to renew this policy, the minimum number of days for notice of nonrenewal, as provided by the
policy or any applicable state nonrenewal endorsement, is increased to 90 days.

If any applicable state nonrenewal endorsement provides for more than the specified number of days’ notice of
nonrenewal shown above, this provision shall not apply.

This earlier notice of nonrenewal shall be void if we do not receive adequate renewal information needed to
underwrite the renewal of the account prior to the above specified time frame for providing notice of nonrenewal.




   This endorsement changes the policy to which it is attached and is effective on the date issued unless otherwise stated.
 (The information below is required only when this endorsement is issued subsequent to preparation of the policy.)

Endorsement Effective 08/31/2016                      Policy No. GLA4055597                      Endorsement No.

Named Insured FDO HOLDINGS, INC.                                                                 Premium $ Included

Insurance Company Safety National Casualty Corporation

                                                           Countersigned By ________________________________
                                                            (Countersignature by the Broker or Agent shall only occur
                                                                  in the mailing states that require countersignature)



SNGL 049 0514                            Safety National Casualty Corporation                                  Page 1 of 1
           Case 1:21-cv-01515-ELR Document 1-1 Filed 04/15/21 Page 55 of 153


      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

            EMPLOYEE BENEFITS LIABILITY COVERAGE
             WITH SELF-INSURED RETENTION (“SIR”)
                       THIS ENDORSEMENT PROVIDES CLAIMS-MADE COVERAGE.
                        PLEASE READ THE ENTIRE ENDORSEMENT CAREFULLY.

This endorsement modifies insurance provided under the following:

   COMMERCIAL GENERAL LIABILITY COVERAGE PART

                                                       SCHEDULE

     Coverage                 Limit Of Insurance                               Each Employee SIR                   Premium
Employee              $ 1,000,000         each employee
Benefits Programs                                                          $    150,000                     $ Included
                      $ 2,000,000                aggregate
Retroactive Date:     N/A
Information required to complete this Schedule, if not shown above, will be shown in the Declarations.


A. The following is added to Section I – Coverages:                             No other obligation or liability to pay sums
   COVERAGE – EMPLOYEE BENEFITS                                                 or perform acts or services is covered unless
                                                                                explicitly provided for under Supplementary
   LIABILITY                                                                    Payments.
   1. Insuring Agreement                                                  b. This insurance applies to damages only if:
      a. We will pay those sums that the insured                               (1) The act, error or omission, is negligently
         becomes legally obligated to pay as dam-                                  committed in the "administration" of your
         ages because of any act, error or omission,                               "employee benefit program";
         of the insured, or of any other person for
         whose acts the insured is legally liable, to                          (2) The act, error or omission, did not take
         which this insurance applies. We will have                                place before the Retroactive Date, if
         the right and duty to defend the insured                                  any, shown in the Schedule nor after the
         against any "suit" seeking those damages.                                 end of the policy period; and
         However, we will have no duty to defend                               (3) A "claim" for damages, because of an
         the insured against any "suit" seeking dam-                               act, error or omission, is first made
         ages to which this insurance does not ap-                                 against any insured, in accordance with
         ply. We may, at our discretion, investigate                               Paragraph c. below, during the policy
         any report of an act, error or omission and                               period or an Extended Reporting Period
         settle any "claim" or "suit" that may result.                             we provide under Paragraph F. of this
         But:                                                                      endorsement.
         (1) The amount we will pay for damages is                        c. A "claim" seeking damages will be deemed
             limited as described in Paragraph D.                            to have been made at the earlier of the fol-
             (Section III – Limits Of Insurance); and                        lowing times:
         (2) Our right and duty to defend ends when                            (1) When notice of such "claim" is received
             we have used up the applicable limit of                               and recorded by any insured or by us,
             insurance in the payment of judgments                                 whichever comes first; or
             or settlements.




SNGL 054 0514             Includes copyrighted material of Insurance Services Office, Inc., with its permission.       Page 1 of 6
                                                Safety National Casualty Corporation
              Case 1:21-cv-01515-ELR Document 1-1 Filed 04/15/21 Page 56 of 153


        (2) When we make settlement in accordance                           f. Workers' Compensation And Similar Laws
            with Paragraph a. above.                                            Any "claim" arising out of your failure to
         A "claim" received and recorded by the                                 comply with the mandatory provisions of
         insured within 60 days after the end of the                            any workers' compensation, unemployment
         policy period will be considered to have                               compensation insurance, social security or
         been received within the policy period, if no                          disability benefits law or any similar law.
         subsequent policy is available to cover the                       g. ERISA
         claim.
                                                                                Damages for which any insured is liable
      d. All "claims" for damages made by an                                    because of liability imposed on a fiduciary
         "employee" because of any act, error or                                by the Employee Retirement Income
         omission, or a series of related acts, errors                          Security Act of 1974, as now or hereafter
         or omissions, including damages claimed by                             amended, or by any similar federal, state or
         such     "employee's"     dependents     and                           local laws.
         beneficiaries, will be deemed to have been
         made at the time the first of those "claims"                      h. Available Benefits
         is made against any insured.                                           Any "claim" for benefits to the extent that
   2. Exclusions                                                                such benefits are available, with reasonable
                                                                                effort and cooperation of the insured, from
      This insurance does not apply to:                                         the applicable funds accrued or other
      a. Dishonest, Fraudulent, Criminal Or                                     collectible insurance.
         Malicious Act                                                      i. Taxes, Fines Or Penalties
         Damages arising out of any intentional,                                Taxes, fines or penalties, including those
         dishonest, fraudulent, criminal or malicious                           imposed under the Internal Revenue Code
         act, error or omission, committed by any                               or any similar state or local law.
         insured, including the willful or reckless
         violation of any statute.                                          j. Employment-Related Practices
      b. Bodily Injury, Property Damage, Or                                     Damages arising out of wrongful termination
         Personal And Advertising Injury                                        of employment, discrimination, or other
                                                                                employment-related practices.
         "Bodily injury", "property damage"                  or
         "personal and advertising injury".                       B. For the purposes of the coverage provided by this
                                                                     endorsement:
      c. Failure To Perform A Contract
                                                                       1. All references to Supplementary Payments
         Damages arising out of failure                      of           Coverages A and B are replaced by
         performance of contract by any insurer.                          Supplementary Payments – Coverages A, B
      d. Insufficiency Of Funds                                           and Em-ployee Benefits Liability.
         Damages arising out of an insufficiency of     2. Paragraphs 1.b. and 2. of the Supplementary
         funds to meet any obligations under any           Payments provision do not apply.
         plan included in the "employee benefit pro- C. For the purposes of the coverage provided by this
         gram".                                         endorsement, Paragraphs 2. and 3. of Section II –
      e. Inadequacy Of Performance Of                   Who Is An Insured are replaced by the following:
         Investment/Advice Given With Respect           2. Each of the following is also an insured:
         To Participation
                                                           a. Each of your "employees" who is or was
         Any "claim" based upon:                              authorized to administer your "employee
        (1) Failure of any investment to perform;             benefit program".
        (2) Errors in providing information on past        b. Any persons, organizations or "employees"
            performance of investment vehicles; or            having proper temporary authorization to
        (3) Advice given to any person with respect           administer your "employee benefit program"
            to that person's decision to participate or       if you die, but only until your legal
            not to participate in any plan included in        representative is appointed.
            the "employee benefit program".




Page 2 of 6         Includes copyrighted material of Insurance Services Office, Inc., with its permission.   SNGL 054 0514
                                          Safety National Casualty Corporation
           Case 1:21-cv-01515-ELR Document 1-1 Filed 04/15/21 Page 57 of 153


      c. Your legal representative if you die, but only                      The Limits of Insurance of this endorsement
         with respect to duties as such. That                                apply separately to each consecutive annual
         representative will have all your rights and                        period and to any remaining period of less than
         duties under this Endorsement.                                      12 months, starting with the beginning of the
   3. Any organization you newly acquire or form,                            policy period shown in the Declarations of the
      other than a partnership, joint venture or limited                     policy to which this endorsement is attached,
      liability company, and over which you maintain                         unless the policy period is extended after
      ownership or majority interest, will qualify as a                      issuance for an additional period of less than 12
      Named Insured if no other similar insurance                            months. In that case, the additional period will
      applies to that organization. However:                                 be deemed part of the last preceding period for
                                                                             purposes of determining the Limits Of Insurance.
      a. Coverage under this provision is afforded
         only until the 90th day after you acquire or                    2. Self-Insured Retention (“SIR”)
         form the organization or the end of the policy                      a. Our obligation to pay damages on behalf of
         period, whichever is earlier.                                          the insured applies only to the amount of
      b. Coverage under this provision does not                                 damages in excess of the SIR amount
         apply to any act, error or omission that was                           stated in the Schedule as applicable to Each
         committed before you acquired or formed                                Employee. The limits of insurance shall not
         the organization.                                                      be reduced by the amount of this SIR.
D. For the purposes of the coverage provided by this                         b. The SIR amount stated in the Schedule
   endorsement, Section III – Limits Of Insurance                               applies to all damages sustained by any one
   is replaced by the following:                                                "employee", including such "employee's"
                                                                                dependents and beneficiaries, because of all
   1. Limits Of Insurance                                                       acts, errors or omissions to which this
      a. The Limits of Insurance shown in the                                   insurance applies.
         Schedule and the rules below fix the most                           c. The terms of this insurance, including those
         we will pay regardless of the number of:                               with respect to:
        (1) Insureds;                                                            (1) Our right and duty to defend any "suits"
        (2) "Claims" made or "suits" brought;                                        seeking those damages; and
        (3) Persons      or    organizations            making                   (2) Your duties, and the duties of any other
            "claims" or bringing "suits";                                            involved insured, in the event of an act,
                                                                                     error or omission, or "claim"
        (4) Acts, errors or omissions; or
                                                                                  apply irrespective of the application of the
        (5) Benefits included         in   your     "employee                     SIR amount.
            benefit program".
                                                                             d. We may pay any part or all of the SIR
      b. The Aggregate Limit is the most we will pay                            amount to effect settlement of any "claim" or
         for all damages because of acts, errors or                             "suit" and, upon notification of the action
         omissions negligently committed in the                                 taken, you shall promptly reimburse us for
         "administration" of your "employee benefit                             such part of the SIR amount as we have
         program".                                                              paid.
      c. Subject to the Aggregate Limit, the Each E. For the purposes of the coverage provided by this
         Employee Limit is the most we will pay for    endorsement, Conditions 2. and 4. of Section IV –
         all damages sustained by any one              Commercial General Liability Conditions are
         "employee", including damages sustained by    replaced by the following:
         such     "employee's"       dependents   and
         beneficiaries, as a result of:                2. Duties In The Event Of An Act, Error Or
                                                          Omission, Or "Claim" Or "Suit"
        (1) An act, error or omission; or
                                                           a. You must see to it that we are notified as
        (2) A series of related acts, errors or               soon as practicable of an act, error or
             omissions                                        omission which may result in a "claim". To
         negligently committed in the "administration"        the extent possible, notice should include:
         of your "employee benefit program".                 (1) What the act, error or omission was and
         However, the amount paid under this                                          when it occurred; and
         endorsement shall not exceed, and will be
         subject to, the limits and restrictions that
         apply to the payment of benefits in any plan
         included in the "employee benefit program".


SNGL 054 0514           Includes copyrighted material of Insurance Services Office, Inc., with its permission.    Page 3 of 6
                                                Safety National Casualty Corporation
              Case 1:21-cv-01515-ELR Document 1-1 Filed 04/15/21 Page 58 of 153


        (2) The names and addresses of anyone                               b. Excess Insurance
            who may suffer damages as a result of                               (1) This insurance is excess over any of the
            the act, error or omission.                                             other    insurance,     whether    primary,
      b. If a "claim" is made or "suit" is brought                                  excess, contingent or on any other basis
         against any insured, you must:                                             that is effective prior to the beginning of
        (1) Immediately record the specifics of the                                 the policy period shown in the Schedule
            "claim" or "suit" and the date received;                                of this insurance and that applies to an
            and                                                                     act, error or omission on other than a
                                                                                    claims-made basis, if:
        (2) Notify us as soon as practicable.
                                                                                    (a) No Retroactive Date is shown in the
         You must see to it that we receive written                                     Schedule of this insurance; or
         notice of the "claim" or "suit" as soon as
         practicable.                                                               (b) The other insurance has a policy
                                                                                        period which continues after the
      c. You and any other involved insured must:                                       Retroactive Date shown in the
        (1) Immediately send us copies of any                                           Schedule of this insurance.
            demands, notices, summonses or legal                                (2) When this insurance is excess, we will
            papers received in connection with the                                  have no duty to defend the insured
            "claim" or "suit";                                                      against any "suit" if any other insurer
        (2) Authorize us to obtain records and other                                has a duty to defend the insured against
            information;                                                            that "suit". If no other insurer defends,
                                                                                    we will undertake to do so, but we will
        (3) Cooperate with us in the investigation or                               be entitled to the insured's rights against
            settlement of the "claim" or defense                                    all those other insurers.
            against the "suit"; and
                                                                                (3) When this insurance is excess over
        (4) Assist us, upon our request, in the                                     other insurance, we will pay only our
            enforcement of any right against any                                    share of the amount of the loss, if any,
            person or organization which may be                                     that exceeds the sum of the total
            liable to the insured because of an act,                                amount that all such other insurance
            error        or omission to which this                                  would pay for the loss in absence of this
            insurance may also apply.                                               insurance; and the total of all deductible
      d. No insured will, except at that insured's own                              and self-insured amounts under all that
         cost, voluntarily make a payment, assume                                   other insurance.
         any obligation or incur any expense without                            (4) We will share the remaining loss, if any,
         our consent.                                                               with any other insurance that is not
   4. Other Insurance                                                               described in this Excess Insurance
      If other valid and collectible insurance is avail-                            provision and was not bought specifically
      able to the insured for a loss we cover under                                 to apply in excess of the Limits of
      this endorsement, our obligations are limited as                              Insurance shown in the Schedule of this
      follows:                                                                      endorsement.

      a. Primary Insurance                                                  c. Method Of Sharing

         This insurance is primary except when                                   If all of the other insurance permits
         Paragraph b. below applies. If this insurance                           contribution by equal shares, we will follow
         is primary, our obligations are not affected                            this method also. Under this approach each
         un-less any of the other insurance is also                              in-surer contributes equal amounts until it
         primary. Then, we will share with all that                              has paid its applicable limit of insurance or
         other insurance by the method described in                              none of the loss remains, whichever comes
         Paragraph c. below.                                                     first.
                                                                                 If any of the other insurance does not permit
                                                                                 contribution by equal shares, we will
                                                                                 contribute by limits. Under this method,
                                                                                 each insurer's share is based on the ratio of
                                                                                 its applicable limits of insurance to the total
                                                                                 applicable limits of insurance of all insurers.




Page 4 of 6          Includes copyrighted material of Insurance Services Office, Inc., with its permission.     SNGL 054 0514
                                           Safety National Casualty Corporation
           Case 1:21-cv-01515-ELR Document 1-1 Filed 04/15/21 Page 59 of 153


F. For the purposes of the coverage provided by this                       The Extended Reporting Period endorsement
   endorsement, the following Extended Reporting                           applicable to this coverage shall set forth the
   Period provisions are added, or, if this                                terms, not inconsistent with this Section,
   endorsement is attached to a claims-made                                applicable to the Extended Reporting Period,
   Coverage Part, replaces any similar Section in that                     including a provision to the effect that the
   Coverage Part:                                                          insurance afforded for "claims" first received
   EXTENDED REPORTING PERIOD                                               during such period is excess over any other
                                                                           valid and collectible insurance available under
   1. You will have the right to purchase an Extended                      policies in force after the Extended Reporting
      Reporting Period, as described below, if:                            Period starts.
      a. This endorsement         is   canceled       or    not        4. If the Extended Reporting Period is in effect, we
         renewed; or                                                      will provide an extended reporting period
      b. We renew or replace this endorsement with                        aggregate limit of insurance described below,
         insurance that:                                                  but only for claims first received and recorded
                                                                          during the Extended Reporting Period.
         (1) Has a Retroactive Date later than the
             date shown in the Schedule of this                            The extended reporting period aggregate limit of
             endorsement; or                                               insurance will be equal to the dollar amount
                                                                           shown in the Schedule of this endorsement
         (2) Does not apply to an act, error or                            under Limits of Insurance.
             omission on a claims-made basis.
                                                          Paragraph D.1.b. of this endorsement will be
   2. The Extended Reporting Period does not ex-          amended accordingly. The Each Employee
      tend the policy period or change the scope of       Limit shown in the Schedule will then continue
      coverage provided. It applies only to "claims"      to apply as set forth in Paragraph D.1.c.
      for acts, errors or omissions that were first
      committed before the end of the policy period G. For the purposes of the coverage provided by this
      but not before the Retroactive Date, if any,     endorsement, the following definitions are added to
      shown in the Schedule. Once in effect, the Ex-   the Definitions Section:
      tended Reporting Period may not be canceled.     1. "Administration" means:
   3. An Extended Reporting Period of five years is        a. Providing     information    to   "employees",
      available, but only by an endorsement and for           including their dependents and beneficiaries,
      an extra charge.                                        with respect to eligibility for or scope of
      You must give us a written request for the              "employee benefit programs";
      endorsement within 60 days after the end of the     b. Handling records in connection with the
      policy period. The Extended Reporting Period            "employee benefit program"; or
      will not go into effect unless you pay the
      additional premium promptly when due.                c. Effecting, continuing or terminating any
                                                              "employee's" participation in any benefit
      We will determine the additional premium in             included in the "employee benefit program".
      accordance with our rules and rates. In doing
      so, we may take into account the following:         However, "administration" does not include
                                                          handling payroll deductions.
      a. The "employee benefit programs" insured;
                                                       2. "Cafeteria plans" means plans authorized by
      b. Previous types and amounts of insurance;         applicable law to allow employees to elect to
      c. Limits of insurance available under this         pay for certain benefits with pre-tax dollars.
          endorsement     for   future   payment    of 3. "Claim" means any demand, or "suit", made by
          damages; and                                    an "employee" or an "employee's" dependents
      d. Other related factors.                           and beneficiaries, for damages as the result of
                                                          an act, error or omission.
      The additional premium will not exceed 100%
      of the annual premium for this endorsement.




SNGL 054 0514         Includes copyrighted material of Insurance Services Office, Inc., with its permission.   Page 5 of 6
                                              Safety National Casualty Corporation
              Case 1:21-cv-01515-ELR Document 1-1 Filed 04/15/21 Page 60 of 153


   4. "Employee benefit program" means a program           e. Any other similar benefits designated in the
      providing some or all of the following benefits          Schedule or added thereto by endorsement.
      to "employees", whether provided through a H. For the purposes of the coverage provided by this
      "cafeteria plan" or otherwise:                    endorsement, Definitions 5. and 18. in the
      a. Group life insurance, group accident or        Definitions Section are replaced by the following:
         health insurance, dental, vision and hearing   5. "Employee" means a person actively employed,
         plans, and flexible spending accounts, pro-       formerly employed, on leave of absence or
         vided that no one other than an "employee"        disabled, or retired. "Employee" includes a
         may subscribe to such benefits and such           "leased worker". "Employee" does not include a
         benefits are made generally available to          "temporary worker".
         those "employees" who satisfy the plan's
         eligibility requirements;                     18. "Suit" means a civil proceeding in which dam-
                                                           ages because of an act, error or omission to
      b. Profit sharing plans, employee savings            which this insurance applies are alleged. "Suit"
         plans, employee stock ownership plans,            includes:
         pension plans and stock subscription plans,
         provided that no one other than an                a. An arbitration proceeding in which such
         "employee" may subscribe to such benefits             damages are claimed and to which the in-
         and such benefits are made generally                  sured must submit or does submit with our
         available to all "employees" who are eligible         consent; or
         under the plan for such benefits;                 b. Any other alternative dispute resolution
      c. Unemployment insurance, social security               proceeding in which such damages are
         benefits,      workers'   compensation   and          claimed and to which the insured submits
         disability benefits;                                  with our consent.
      d. Vacation plans, including buy and sell pro-
         grams; leave of absence programs,
         including military, maternity, family, and civil
              leave;     tuition  assistance      plans;
         transportation and health club subsidies; and




Page 6 of 6          Includes copyrighted material of Insurance Services Office, Inc., with its permission.   SNGL 054 0514
                                           Safety National Casualty Corporation
            Case 1:21-cv-01515-ELR Document 1-1 Filed 04/15/21 Page 61 of 153
                                                                         COMMERCIAL GENERAL LIABILITY
                                                                                        CG 21 47 12 07

      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

        EMPLOYMENT-RELATED PRACTICES EXCLUSION
This endorsement modifies insurance provided under the following:

   COMMERCIAL GENERAL LIABILITY COVERAGE PART

A. The following exclusion is added to Paragraph 2.,     B. The following exclusion is added to Paragraph 2.,
   Exclusions of Section I – Coverage A – Bodily            Exclusions of Section I – Coverage B – Person-
   Injury And Property Damage Liability:                    al And Advertising Injury Liability:
   This insurance does not apply to:                         This insurance does not apply to:
   "Bodily injury" to:                                       "Personal and advertising injury" to:
  (1) A person arising out of any:                          (1) A person arising out of any:
     (a) Refusal to employ that person;                        (a) Refusal to employ that person;
     (b) Termination of that person's employment;              (b) Termination of that person's employment;
         or                                                        or
     (c) Employment-related practices, policies,               (c) Employment-related practices, policies,
         acts or omissions, such as coercion,                      acts or omissions, such as coercion,
         demotion,       evaluation,    reassignment,              demotion,       evaluation,    reassignment,
         discipline,     defamation,      harassment,              discipline,     defamation,      harassment,
         humiliation, discrimination or malicious pro-             humiliation, discrimination or malicious pro-
         secution directed at that person; or                      secution directed at that person; or
  (2) The spouse, child, parent, brother or sister of       (2) The spouse, child, parent, brother or sister of
      that person as a consequence of "bodily                   that person as a consequence of "personal
      injury" to that person at whom any of the                 and advertising injury" to that person at whom
      employment-related practices described in                 any of the employment-related practices de-
      Paragraphs (a), (b), or (c) above is directed.            scribed in Paragraphs (a), (b), or (c) above is
   This exclusion applies:                                      directed.
  (1) Whether the injury-causing event described in          This exclusion applies:
      Paragraphs (a), (b) or (c) above occurs before        (1) Whether the injury-causing event described in
      employment, during employment or after em-                Paragraphs (a), (b) or (c) above occurs before
      ployment of that person;                                  employment, during employment or after em-
  (2) Whether the insured may be liable as an em-               ployment of that person;
      ployer or in any other capacity; and                  (2) Whether the insured may be liable as an em-
  (3) To any obligation to share damages with or re-            ployer or in any other capacity; and
      pay someone else who must pay damages be-             (3) To any obligation to share damages with or re-
      cause of the injury.                                      pay someone else who must pay damages be-
                                                                cause of the injury.




CG 21 47 12 07                            © ISO Properties, Inc., 2006                               Page 1 of 1
           Case 1:21-cv-01515-ELR Document 1-1 Filed 04/15/21 Page 62 of 153


                                                                       COMMERCIAL GENERAL LIABILITY
                                                                                      CG 21 07 05 14

      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

       EXCLUSION – ACCESS OR DISCLOSURE OF
     CONFIDENTIAL OR PERSONAL INFORMATION AND
    DATA-RELATED LIABILITY – LIMITED BODILY INJURY
             EXCEPTION NOT INCLUDED
This endorsement modifies insurance provided under the following:

   COMMERCIAL GENERAL LIABILITY COVERAGE PART


A. Exclusion 2.p. of Section I – Coverage A –              B. The following is added to Paragraph 2.
   Bodily Injury And Property Damage Liability is             Exclusions of Section I – Coverage B –
   replaced by the following:                                 Personal And Advertising Injury Liability:
   2. Exclusions                                             2. Exclusions
      This insurance does not apply to:                         This insurance does not apply to:
      p. Access Or Disclosure Of Confidential Or                Access Or Disclosure Of Confidential Or
         Personal Information And Data-related                  Personal Information
         Liability                                              "Personal and advertising injury" arising out of
         Damages arising out of:                                any access to or disclosure of any person's or
         (1) Any access to or disclosure of any                 organization's    confidential   or     personal
             person's or organization's confidential or         information, including patents, trade secrets,
             personal information, including patents,           processing methods, customer lists, financial
             trade secrets, processing methods,                 information, credit card information, health
             customer lists, financial information,             information or any other type of nonpublic
             credit    card     information,    health          information.
             information or any other type of                   This exclusion applies even if damages are
             nonpublic information; or                          claimed for notification costs, credit monitoring
         (2) The loss of, loss of use of, damage to,            expenses, forensic expenses, public relations
             corruption of, inability to access, or             expenses or any other loss, cost or expense
             inability to manipulate electronic data.           incurred by you or others arising out of any
                                                                access to or disclosure of any person's or
         This exclusion applies even if damages are             organization's     confidential   or    personal
         claimed for notification costs, credit                 information.
         monitoring expenses, forensic expenses,
         public relations expenses or any other loss,
         cost or expense incurred by you or others
         arising out of that which is described in
         Paragraph (1) or (2) above.
         As used in this exclusion, electronic data
         means information, facts or programs
         stored as or on, created or used on, or
         transmitted to or from computer software,
         including    systems       and     applications
         software, hard or floppy disks, CD-ROMs,
         tapes, drives, cells, data processing
         devices or any other media which are used
         with electronically controlled equipment.




CG 21 07 05 14                       © Insurance Services Office, Inc., 2013                        Page 1 of 1
             Case 1:21-cv-01515-ELR Document 1-1 Filed 04/15/21 Page 63 of 153

      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.


                           EXPECTED OR INTENDED ACTS
This endorsement modifies insurance provided under the following:

        COMMERCIAL GENERAL LIABILITY COVERAGE FORM
        PRODUCTS/COMPLETED OPERATIONS LIABILITY COVERAGE FORM
        OWNERS & CONTRACTORS PROTECTIVE LIABILITY COVERAGE FORM
        RAILROAD PROTECTIVE LIABILITY COVERAGE FORM
        POLLUTION LIABILITY COVERAGE FORM


                                                       CHANGE
Paragraph 2. Exclusions, a. Expected or Intended Injury of the BODILY INJURY AND PROPERTY DAMAGE
LIABILITY section within the COVERAGES section of the above referenced forms except the POLLUTION
LIABILITY COVERAGE FORM is deleted in its entirety and replaced as follows:

        a.       Expected Or Intended Injury

                 "Bodily injury" or "property damage" expected or intended from the standpoint of the insured.
                 This exclusion does not apply to "bodily injury" or "property damage" resulting from the use of
                 reasonable force to protect persons or property.


For the POLLUTION LIABILITY COVERAGE FORM, Paragraph 4. Exclusions, b. Expected Or Intended
Injury of the POLLUTION LIABILITY COVERAGE section is deleted in its entirety and replaced as follows:

        b.       Expected Or Intended Injury

                 "Bodily injury" or "property damage" expected or intended from the standpoint of the insured.
                 This exclusion does not apply to "bodily injury" or "property damage" resulting from the use of
                 reasonable force to protect persons or property.




     This endorsement changes the policy to which it is attached and is effective on the date issued unless otherwise stated.
   (The information below is required only when this endorsement is issued subsequent to preparation of the policy.)

Endorsement Effective 08/31/2016                       Policy No. GLA4055597                     Endorsement No.

Named Insured FDO HOLDINGS, INC.                                                                 Premium $ Included

Insurance Company Safety National Casualty Corporation

                                                            Countersigned By ________________________________




SNGL 030 1111                   Safety National Casualty Corporation                                           Page 1 of 1
           Case 1:21-cv-01515-ELR Document 1-1 Filed 04/15/21 Page 64 of 153
                                                                          COMMERCIAL GENERAL LIABILITY
                                                                                         CG 21 67 12 04

      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                       FUNGI OR BACTERIA EXCLUSION
This endorsement modifies insurance provided under the following:

   COMMERCIAL GENERAL LIABILITY COVERAGE PART

A. The following exclusion is added to Paragraph 2.       B. The following exclusion is added to Paragraph 2.
   Exclusions of Section I – Coverage A – Bodily             Exclusions of Section I – Coverage B – Person­
   Injury And Property Damage Liability:                     al And Advertising Injury Liability:
   2. Exclusions                                              2. Exclusions
      This insurance does not apply to:                          This insurance does not apply to:
      Fungi Or Bacteria                                          Fungi Or Bacteria
      a. "Bodily injury" or "property damage" which              a. "Personal and advertising injury" which
         would not have occurred, in whole or in                    would not have taken place, in whole or in
         part, but for the actual, alleged or                       part, but for the actual, alleged or
         threatened inhalation of, ingestion of, con­               threatened inhalation of, ingestion of, con­
         tact with, exposure to, existence of, or pres­             tact with, exposure to, existence of, or pres­
         ence of, any "fungi" or bacteria on or within              ence of any "fungi" or bacteria on or within
         a building or structure, including its                     a building or structure, including its
         contents, regardless of whether any other                  contents, regardless of whether any other
         cause, event, material or product contrib­                 cause, event, material or product contrib­
         uted concurrently or in any sequence to                    uted concurrently or in any sequence to
         such injury or damage.                                     such injury.
      b. Any loss, cost or expenses arising out of               b. Any loss, cost or expense arising out of the
         the abating, testing for, monitoring, clean­               abating, testing for, monitoring, cleaning
         ing up, removing, containing, treating,                    up,     removing,      containing,   treating,
         detoxifying, neutralizing, remediating or dis­             detoxifying, neutralizing, remediating or dis­
         posing of, or in any way responding to, or                 posing of, or in any way responding to, or
         assessing the effects of, "fungi" or bacteria,             assessing the effects of, "fungi" or bacteria,
         by any insured or by any other person or                   by any insured or by any other person or
         entity.                                                    entity.
      This exclusion does not apply to any "fungi" or     C. The following definition is added to the Defini­
      bacteria that are, are on, or are contained in, a      tions Section:
      good or product intended for bodily                     "Fungi" means any type or form of fungus, includ­
      consumption.                                            ing mold or mildew and any mycotoxins, spores,
                                                              scents or byproducts produced or released by
                                                              fungi.




CG 21 67 12 04                             © ISO Properties, Inc., 2003                              Page 1 of 1
            Case 1:21-cv-01515-ELR Document 1-1 Filed 04/15/21 Page 65 of 153

      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.




     INCIDENTAL/EMERGENCY MEDICAL MALPRACTICE
                      LIABILITY

This endorsement modifies insurance provided under the following:

       COMMERCIAL GENERAL LIABILITY COVERAGE FORM
       PRODUCTS/COMPLETED OPERATIONS LIABILITY COVERAGE FORM


                                                       CHANGE
SECTION II – WHO IS AN INSURED, 2.a.(1)(d) is deleted in its entirety and replaced by the following:

       (d) Arising out of his or her providing or failing to provide professional health care services. However, the
           following “Good Samaritan” type activities shall not be considered rendering of professional medical
           health care services and shall not be excluded by this Item:

            Rendering of emergency medical first aid, without charge, by a nurse, paramedic, emergency
            medical technician, or a doctor when such services are outside the normal scope of duties such
            person(s) performs for you, and when rendered by such person(s) due to the unavailability of other
            appropriate professional medical or paramedical practitioners at the time of the emergency.




    This endorsement changes the policy to which it is attached and is effective on the date issued unless otherwise stated.
  (The information below is required only when this endorsement is issued subsequent to preparation of the policy.)

Endorsement Effective 08/31/2016                      Policy No. GLA4055597                 Endorsement No.

Named Insured FDO HOLDINGS, INC.                                                            Premium $ Included

Insurance Company Safety National Casualty Corporation

                                                           Countersigned By ________________________________




SNGL 032 1111                       Safety National Casualty Corporation                                     Page 1 of 1
             Case 1:21-cv-01515-ELR Document 1-1 Filed 04/15/21 Page 66 of 153

      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.



                           KNOWLEDGE OF OCCURRENCE


This endorsement modifies insurance provided under the following:

        COMMERCIAL GENERAL LIABILITY COVERAGE FORM
        PRODUCTS/COMPLETED OPERATIONS LIABILITY COVERAGE FORM
        LIQUOR LIABILITY COVERAGE FORM
        OWNERS AND CONTRACTORS PROTECTIVE LIABILITY COVERAGE FORM
        RAILROAD PROTECTIVE LIABILITY COVERAGE FORM
        POLLUTION LIABILITY COVERAGE FORM

                                                            CHANGE
The following is added to the Duties In the Event of Occurrence, Offense, Injury, Pollution Incident, Claim or
Suit under the CONDITIONS section of the above-listed coverage forms:

It is agreed that knowledge of an "occurrence", offense, injury, pollution incident, claim or "suit" by your agent,
servant or "employee" will not in itself be considered to be your knowledge of the "occurrence", offense, claim, or
"suit" unless the individual(s) in the following position(s) or department(s) shall have received such notice from
the agent, servant or "employee":


      CEO or CFO




     This endorsement changes the policy to which it is attached and is effective on the date issued unless otherwise stated.
   (The information below is required only when this endorsement is issued subsequent to preparation of the policy.)

Endorsement Effective 08/31/2016                       Policy No. GLA4055597                      Endorsement No.

Named Insured FDO HOLDINGS, INC.                                                                  Premium $ Included

Insurance Company Safety National Casualty Corporation


                                                            Countersigned By ________________________________




SNGL 020 1111                             Safety National Casualty Corporation                                 Page 1 of 1
             Case 1:21-cv-01515-ELR Document 1-1 Filed 04/15/21 Page 67 of 153


      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                       LEAD CONTAMINATION EXCLUSION
This endorsement modifies insurance provided under the following:

    COMMERCIAL GENERAL LIABILITY COVERAGE PART

                                                        SCHEDULE

Description of Premises, Work or Operations

   Standard Operations

This endorsement applies only with respect to the premises, work or operations listed in the Schedule above. If
no entry appears in the Schedule, this endorsement applies with respect to all premises, work and operations.

This insurance does not apply to:

1. “Bodily injury” or “property damage” arising out of the actual or alleged or suspected:
   a. Ingestion, inhalation, absorption or prolonged physical exposure or threat of exposure to lead in any
      form, or goods or products containing any form of lead;
   b. Use of any form of lead in constructing or manufacturing any good, product or structure;
   c. Removal of any form of lead from any good, product or structure; or
   d. Manufacture, sale, transportation, storage or disposal of lead or goods or products containing any form of
      lead;

2. Any loss, cost or expense arising out of any request, demand or order that any insured or others identify,
   abate, test for, sample, monitor, clean up, remove, cover, contain, treat, detoxify, decontaminate, neutralize
   or mitigate or in any way respond to, or assess the effects of lead; or repair, replace or improve any property
   as a result of such effects; or

3. Any loss, cost or expense arising our of any claim or “suit” by or on behalf of a governmental authority for
   damages because of identification of, abatement of, testing for, sampling, monitoring, cleaning up, removing,
   covering, containing, treating, detoxifying, decontaminating, neutralizing, or mitigating or in any way
   responding to, or assessing the effects of lead; or repairing, replacing or improving any property as a result of
   such effects.




    This endorsement changes the policy to which it is attached and is effective on the date issued unless otherwise stated.
  (The information below is required only when this endorsement is issued subsequent to preparation of the policy.)

Endorsement Effective 08/31/2016                       Policy No. GLA4055597                      Endorsement No.

Named Insured FDO HOLDINGS, INC.                                                                  Premium $ Included

Insurance Company Safety National Casualty Corporation

                                                            Countersigned By ________________________________
                                                             (Countersignature by the Broker or Agent shall only occur
                                                                   in the mailing states that require countersignature)




SNGL 043 0514                             Safety National Casualty Corporation                                  Page 1 of 1
             Case 1:21-cv-01515-ELR Document 1-1 Filed 04/15/21 Page 68 of 153


      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

              MAJORITY INTEREST - BROADENED NAMED
                     INSURED ENDORSEMENT
This endorsement modifies insurance provided under the following:

    COMMERCIAL GENERAL LIABILITY COVERAGE PART

                                                    CHANGE

Throughout this policy the words “you” and “your” refer to the Named Insured shown in the Declarations and any
subsidiaries, affiliated, associated, controlled or allied companies, corporations or firms in which, during the policy
period, the Named Insured shown in the Declarations owns a majority interest.

This insurance shall be excess over any other valid and collectible insurance available to the above entities but
only to the extent that the amount of loss exceeds the Limits of Insurance for Liability Coverage of the other
insurance, and then only for an amount not exceeding the difference between any higher applicable Limits of
Insurance for Liability Coverage stated in the Declarations of this policy and the Limits of Insurance for Liability
Coverage of the other insurance.

The first Named Insured shown in the Declarations, by acceptance of this policy, is authorized to act and agrees
to act on behalf of all persons or organizations insured under the policy with respect to all matters pertaining to
the insurance afforded by the policy, including the provision or receipt of notice of cancellation, the payment of
premiums and the receiving of return premiums, if any.




    This endorsement changes the policy to which it is attached and is effective on the date issued unless otherwise stated.
  (The information below is required only when this endorsement is issued subsequent to preparation of the policy.)

Endorsement Effective 08/31/2016                       Policy No. GLA4055597                      Endorsement No.

Named Insured FDO HOLDINGS, INC.                                                                  Premium $ Included

Insurance Company Safety National Casualty Corporation

                                                            Countersigned By ________________________________
                                                             (Countersignature by the Broker or Agent shall only occur
                                                                   in the mailing states that require countersignature)




SNGL 046 0514                             Safety National Casualty Corporation                                  Page 1 of 1
            Case 1:21-cv-01515-ELR Document 1-1 Filed 04/15/21 Page 69 of 153

                                                                                                      IL 00 21 09 08

      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                 NUCLEAR ENERGY LIABILITY EXCLUSION
                           ENDORSEMENT
                                                    (Broad Form)


This endorsement modifies insurance provided under the following:

   COMMERCIAL AUTOMOBILE COVERAGE PART
   COMMERCIAL GENERAL LIABILITY COVERAGE PART
   FARM COVERAGE PART
   LIQUOR LIABILITY COVERAGE PART
   MEDICAL PROFESSIONAL LIABILITY COVERAGE PART
   OWNERS AND CONTRACTORS PROTECTIVE LIABILITY COVERAGE PART
   POLLUTION LIABILITY COVERAGE PART
   PRODUCTS/COMPLETED OPERATIONS LIABILITY COVERAGE PART
   RAILROAD PROTECTIVE LIABILITY COVERAGE PART
   UNDERGROUND STORAGE TANK POLICY


1. The insurance does not apply:                                C. Under any Liability Coverage, to "bodily injury"
   A. Under any Liability Coverage, to "bodily injury" or          or   "property    damage"      resulting   from
      "property damage":                                           "hazardous properties" of "nuclear material", if:
      (1) With respect to which an "insured" under the             (1) The "nuclear material" (a) is at any
          policy is also an insured under a nuclear en­                "nuclear facility" owned by, or operated by
          ergy liability policy issued by Nuclear Energy Li­           or on behalf of, an "insured" or (b) has
          ability Insurance Association, Mutual Atomic                 been discharged or dispersed therefrom;
          Energy Liability Underwriters, Nuclear Insur­            (2) The "nuclear material" is contained in
          ance Association of Canada or any of their                   "spent fuel" or "waste" at any time
          successors, or would be an insured under any                 possessed, handled, used, processed,
          such policy but for its termination upon exhaus­             stored, transported or disposed of, by or on
          tion of its limit of liability; or                           behalf of an "insured"; or
      (2) Resulting from the "hazardous properties" of             (3) The "bodily injury" or "property damage"
          "nuclear material" and with respect to which (a)             arises out of the furnishing by an "insured"
          any person or organization is required to main­              of services, materials, parts or equipment
          tain financial protection pursuant to the Atomic             in    connection     with      the     planning,
          Energy Act of 1954, or any law amendatory                    construction, maintenance, operation or
          thereof, or (b) the "insured" is, or had this                use of any "nuclear facility", but if such facil­
          policy not been issued would be, entitled to in­             ity is located within the United States of
          demnity from the United States of America, or                America, its territories or possessions or
          any agency thereof, under any agreement                      Canada, this exclusion (3) applies only to
          entered into by the United States of America,                "property damage" to such "nuclear facility"
          or any agency thereof, with any person or                    and any property thereat.
          organization.                                    2.   As used in this endorsement:
   B. Under any Medical Payments coverage, to ex­               "Hazardous properties" includes radioactive, toxic
      penses incurred with respect to "bodily injury" res­      or explosive properties.
      ulting from the "hazardous properties" of "nuclear
      material" and arising out of the operation of a           "Nuclear material" means "source material",
      "nuclear facility" by any person or organization.         "special nuclear material" or "by­product
                                                                material".




IL 00 21 09 08                               © ISO Properties, Inc., 2007                                 Page 1 of 2
              Case 1:21-cv-01515-ELR Document 1-1 Filed 04/15/21 Page 70 of 153




      "Source material", "special nuclear material", and         (c) Any equipment or device used for the
      "by­product material" have the meanings given                  processing, fabricating or alloying of
      them in the Atomic Energy Act of 1954 or in any                "special nuclear material" if at any time the
      law amendatory thereof.                                        total amount of such material in the cus­
      "Spent fuel" means any fuel element or fuel                    tody of the "insured" at the premises where
      component, solid or liquid, which has been used                such equipment or device is located con­
      or exposed to radiation in a "nuclear reactor".                sists of or contains more than 25 grams of
                                                                     plutonium or uranium 233 or any combina­
      "Waste" means any waste material (a) containing                tion thereof, or more than 250 grams of
      "by­product material" other than the tailings or               uranium 235;
      wastes produced by the extraction or concentra­
      tion of uranium or thorium from any ore pro­              (d) Any structure, basin, excavation, premises
      cessed primarily for its "source material" content,           or place prepared or used for the storage
      and (b) resulting from the operation by any per­              or disposal of "waste";
      son or organization of any "nuclear facility" in­       and includes the site on which any of the forego­
      cluded under the first two paragraphs of the defini­    ing is located, all operations conducted on such
      tion of "nuclear facility".                             site and all premises used for such operations.
      "Nuclear facility" means:                               "Nuclear reactor" means any apparatus designed
        (a) Any "nuclear reactor";                            or used to sustain nuclear fission in a self­
                                                              supporting chain reaction or to contain a critical
        (b) Any equipment or device designed or used          mass of fissionable material.
            for (1) separating the isotopes of uranium
            or plutonium, (2) processing or utilizing         "Property damage" includes all forms of radioact­
            "spent fuel", or (3) handling, processing or      ive contamination of property.
            packaging "waste";




Page 2 of 2                                © ISO Properties, Inc., 2007                           IL 00 21 09 08
           Case 1:21-cv-01515-ELR Document 1-1 Filed 04/15/21 Page 71 of 153

      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.


             SELF-INSURED RETENTION ENDORSEMENT
This endorsement modifies insurance provided under the following:

        COMMERCIAL GENERAL LIABILITY COVERAGE FORM
        PRODUCTS/COMPLETED OPERATIONS LIABILITY COVERAGE FORM
        LIQUOR LIABILITY COVERAGE FORM
        OWNERS & CONTRACTORS PROTECTIVE LIABILITY COVERAGE FORM
        RAILROAD PROTECTIVE LIABILITY COVERAGE FORM
        POLLUTION LIABILITY COVERAGE FORM


                                                 SCHEDULE

Self-Insured Retention                $       150,000                                  Per “Occurrence”
Self-Insured Retention                $       N/A                                      Per “Claim”
Aggregate Self-Insured Retention      $       5,000,000 - Minimum
Amount (if applicable)                        adjustable at audit

                                                    CHANGE
I.   The Coverage sections of the policy pertaining to BODILY INJURY AND PROPERTY DAMAGE LIABILITY,
     PERSONAL AND ADVERTISING INJURY LIABILITY, MEDICAL PAYMENTS, LIQUOR LIABILITY and
     SUPPLEMENTARY PAYMENTS are modified to apply the additional provisions noted below.

     A. SELF-INSURED RETENTION

        Our obligation to pay damages, medical expenses and “defense costs” to, or on behalf of, the “insured”
        applies only to that portion of the “Ultimate Net Loss” in excess of the applicable Self-Insured Retention
        shown in the above Schedule, subject to any below described Aggregate Self-Insured Retention Amount.

        After you have paid the amount of the applicable Self-Insured Retention, we will pay on your behalf, or
        reimburse you for paying such damages, medical expenses or “defense costs” in excess of the
        applicable Self-Insured Retention. Our payment of damages and medical expenses shall be subject to
        the Limits of Insurance shown in the Declarations for the Coverage Form. The amount that would
        otherwise be payable by us as damages, medical expenses or “defense costs” under the above
        described LIABILITY COVERAGES, will be reduced by the amount of the Self-Insured Retention.

        1. SELF-INSURED RETENTION PER OCCURRENCE

            If a Per Occurrence Self-Insured Retention amount is shown in the above Schedule, it is a condition
            precedent to our liability under the Coverage Form that you make actual payment of all damages,
            medical expenses and “defense costs” for each “occurrence” or offense until you have paid the Self-
            Insured Retention amount and “defense costs” equal to the applicable Per Occurrence amount
            shown in the Schedule, subject to the provisions of the “Aggregate Self-Insured Retention Amount”
            provision noted below, if applicable.




SNGL 024 1111                         Safety National Casualty Corporation                           Page 1 of 6
          Case 1:21-cv-01515-ELR Document 1-1 Filed 04/15/21 Page 72 of 153

     THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

          Payments by others, including but not limited to, additional insureds or insurers, does not serve to
          satisfy the Self-Insured Retention. The Per Occurrence amount is the most you will pay for Self-
          Insured Retention amounts and “defense costs” arising out of any one “occurrence” or offense,
          regardless of the number of persons or organizations making claims or bringing suits because of the
          occurrence or claim.

      2. SELF-INSURED RETENTION PER CLAIM

          If a Per Claim Self-Insured Retention amount is shown in the above Schedule, it is a condition
          precedent to our liability under the Coverage Form that you make actual payment of all damages,
          medical expenses and “defense costs” for each claim until you have paid the Self-Insured Retention
          amount and “defense costs” equal to the Per Claim amount shown in the Schedule, subject to the
          provisions of the “Aggregate Self-Insured Retention Amount” provision noted below, if applicable.

          Payments by others, including but not limited to, additional insureds or insurers, does not serve to
          satisfy the Self-Insured Retention. The Per Claim amount is the most you will pay for Self-Insured
          Retention amounts and “defense costs” sustained by any one person or organization as a result of
          any one “occurrence” or offense.

      3. AGGREGATE SELF-INSURED RETENTION AMOUNT

          The Aggregate Self-Insured Retention Amount only applies if an Aggregate Self-Insured Retention
          Amount is shown in the above Schedule. If an Aggregate Self-Insured Retention Amount is shown in
          the Schedule, that amount is the most you will pay for all Self-Insured Retention amounts and
          “defense costs” incurred under this policy. The Aggregate Self-Insured Retention Amount applies
          separately to each consecutive annual period and to any remaining period of less than 12 months,
          starting with the beginning of the policy period shown in the Declarations of this policy.

   B. LIMIT OF INSURANCE

      The applicable LIMIT OF INSURANCE provisions apply with the following change:

          The Limit of Insurance applies over the Self-Insured Retention shown in the Schedule.

   C. OUR RIGHT TO REIMBURSEMENT

      With respect to any claim or “suit” under this policy that has been tendered to us and that may exceed
      the applicable Self-Insured Retention amount, we may pay any or all of the Self-Insured Retention
      amount and “defense costs” on your behalf to defend or to effect settlement of such claim or “suit”.
      If we do so, you must promptly reimburse us for our payment.

II. CHANGES IN THE CONDITIONS SECTION OF EACH OF THE ABOVE-LISTED COVERAGE FORMS

   A. The following is added to the BANKRUPTCY Condition:

      Satisfaction of the Self-Insured Retention amounts by you is a condition precedent to our liability for
      amounts in excess of the Self-Insured Retention regardless of insolvency or bankruptcy or inability to pay
      by you. Accordingly, bankruptcy, insolvency, receivership, or any refusal or inability to pay by the
      “insured” or the “insured’s” estate will not operate to:

      1. Deplete or reduce the Self-Insured Retention;
      2. Increase our liability under this policy; or
      3. Relieve us of our obligations under this policy.




SNGL 024 1111                       Safety National Casualty Corporation                           Page 2 of 6
            Case 1:21-cv-01515-ELR Document 1-1 Filed 04/15/21 Page 73 of 153

     THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

        In no event will we assume responsibility or obligations of the “insured”.

   B. The following is added to the DUTIES IN THE EVENT OF AN OCCURRENCE, OFFENSE, INJURY,
      POLLUTION INCIDENT, CLAIM OR SUIT(as applicable to the above-listed Coverage Form) Condition:

        The “insured” must promptly give our authorized representative and our Claims Department a complete
        report of the existence of any claim or “suit” involving the following factors or probabilities:

        1. If the “ultimate net loss” for a claim or “suit” or multiple claims or “suits” arising out of any one
           “occurrence” or offense may, or is likely to, exceed 50% of the Self-Insured Retention; or

        2. If an “occurrence”, offense, claim or “suit” involves:

            a. Death;
            b. Brain or spinal injury;
            c. Amputation;
            d. Loss of use of an arm, eye or leg;
            e. Severe burns involving more than 25% of the body;
            f. Multiple fractures;
            g. Permanent and total disability;
            h. Sexual abuse or molestation;
            i. Significant psychological or neurological involvement;
            j. Severe internal body organ damage or loss;
            k. Severe cosmetic deformity or disfigurement;
            l. A hospital stay of two weeks or longer;
            m. An alleged error or omission of the “insured”, the “insured’s” claims service organization, or us or
               a claim for punitive damages against any of them; or
            n. An actual or potential conflict of interest between the “insured” and us, or between the “insured’s”
               claims service organization and us.

   C.    The following is added to the TRANSFER OF RIGHTS OF RECOVERY AGAINST OTHERS TO US
         Condition:

         If the “insured” had rights to recover all or part of any payment we have made in excess of the Self-
         Insured Retention, those rights are transferred to us. The “insured” must do nothing after loss to impair
         them. At our request, the “insured” will bring “suit” or transfer those rights to us and help us enforce
         them. Any amounts recovered will first be applied to reimburse us to the extent of our actual payment.

   D. DEFENSE & SETTLEMENT shall be added as follows:

        1. You may not settle any claim or “suit” that exceeds the applicable Self-Insured Retention amount
           without our written permission to do so. If you fail to obtain our written permission, we shall have no
           obligation to provide coverage for that claim or “suit” under this policy.

        2. We will have the right but not the duty to associate ourselves in or assume control of the defense of
           any claim or “suit” which in our sole judgment is likely to exceed the Self-Insured Retention. If we
           avail ourselves of that right, you must cooperate with us. In the event we incur any “defense costs”
           in the exercise of our right to defend any claim or “suit”, you shall not be liable to reimburse us for
           those “defense costs”.




SNGL 024 1111                          Safety National Casualty Corporation                           Page 3 of 6
             Case 1:21-cv-01515-ELR Document 1-1 Filed 04/15/21 Page 74 of 153

        THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

         3. We may investigate and settle any claim or “suit” as we consider appropriate both within and in
            excess of the applicable Self-Insured Retention but we shall obtain your consent prior to entering into
            any settlement of a claim or “suit” that is equal to or less than the Self-Insured Retention amount. If,
            however, you do not consent to any settlement within the Self-Insured Retention amount that is
            recommended by us and instead elect to contest the claim or continue with any legal proceedings
            involving the claim, our liability for the claim shall not exceed the amount determined by subtracting
            the Self-Insured Retention amount from the amount for which we recommended settlement, including
            “defense costs” incurred with our consent, to the date of such refusal. Further we shall have no
            liability with respect to such claim if the result of the above calculation is zero or negative. We will
            not continue to defend or settle any claim or “suit” after the Limit of Insurance of the applicable
            coverage has been exhausted by payments of judgments or settlements.

   E.     CLAIMS ADMINISTRATION shall be added as follows:

         You agree to maintain a continuous contract, with an independent claims service administrator approved
         for use by us, at your expense without reimbursement from us, and that such claims service
         administrator will report to us on a monthly basis all claims activity, including identity of claimants and the
         date, type, estimated payments, description and disposition of all claims.

   F.     SELF-INSURED RETENTION REPORTING shall be added as follows:

         You or the authorized claim service administrator must monitor the cumulative Self-Insured Retention
         amounts and “defense costs” incurred during the policy period and report those total amounts to us on a
         quarterly basis. However, regardless of the quarterly reporting requirements, if the total of all incurred
         losses and “defense costs” should, at any time during the policy period, attain a total amount equal to
         75% of the Aggregate Retention amount, you are required to make an immediate report to us of the total
         incurred losses and “defense costs” sustained at that time.

         The required quarterly report must be in a format acceptable to us and shall include a listing of all
         individual losses and “defense costs” incurred as of the date of the report.

         Within forty-five (45) days after the end of the policy term, you must give a listing of all existing claims or
         “suits” within the Self-Insured Retention amounts. Such listing shall include a description of each claim,
         “occurrence” or offense; date of the “occurrence” or offense; and the current status of the claim or “suit”.
         Thereafter and on a quarterly basis, you shall provide an updated status of all claims or suits, paid and
         reserved, until all claims or “suits” are closed and settled.

         Compliance with the reporting requirements set forth above, is a condition precedent to coverage. In the
         event of non-compliance, we shall not be required to establish prejudice resulting from reporting
         noncompliance and shall be automatically relieved of liability with respect to the claim.

   G. MIDTERM CANCELLATION shall be added as follows:

         If an Aggregate Self-Insured Retention Amount is shown in the above Schedule, in the event of a
         midterm cancellation, the Aggregate Self-Insured Retention Amount shall not be subject to any pro rata
         reduction. Such Aggregate Self-Insured Retention Amount will apply as if the policy term had not been
         shortened.

   H. GOOD FAITH shall be added as follows:

         You and we agree that both will strictly observe standards of good faith and fair dealing with respect to
         each other, and that neither will engage in any conduct which would take unfair advantage of the other.




SNGL 024 1111                           Safety National Casualty Corporation                              Page 4 of 6
             Case 1:21-cv-01515-ELR Document 1-1 Filed 04/15/21 Page 75 of 153

        THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

   I.    HOLD HARMLESS AGREEMENT shall be added as follows:

         The “insured” will hold us harmless and indemnify us for any and all damages or attorney fees or other
         costs or expenses which are imposed upon us because of the acts or omissions of the “insured” or of the
         “insured’s” employees, agents or independent contractors in the course of the investigation, settlement or
         defense of any claim or “suit” to which this insurance applies.

   J. REPRESENTATIONS shall be added as follows:

         You agree that the procurement of insurance for all or any part of the Self-Insured Retention amounts
         shown in the above Schedule will cause there to be no coverage under this policy.

   K. DISPUTE RESOLUTION shall be added as follows:

         If we and the “insured” do not agree whether coverage is provided under this policy or this Endorsement,
         or do not agree concerning the timing or amount of settlement of a claim or “suit”, then either party may
         submit the matter to a court of competent jurisdiction or may make a written demand for arbitration.
         Where required by state law, the “insured” shall have the option of instead submitting the matter to a
         court of competent jurisdiction. We have the absolute right to determine when a claim or “suit” should
         be settled and may proceed to settle the claim or “suit” if the “insured” refuses to do so upon our
         demand, or if the “insured” refuses to contribute the amount of the Self-Insured Retention.

         When a matter is submitted for arbitration, we and the “insured” may agree to use one arbitrator. If the
         parties fail to agree on one arbitrator, each party will select an arbitrator. The two arbitrators will select a
         third. If they cannot agree within 30 days, each will name two arbitrators of which the other party will
         decline one, and the final selection will be made by drawing lots. If either party fails to appoint an
         arbitrator within 30 days of receiving written notice, delivered by certified mail, requesting it to do so, the
         requesting party will name both arbitrators. Each party will pay the expenses it incurs and bear the
         expenses of the third arbitrator equally.

         Unless both parties agree otherwise, arbitration will take place in the county in which the address shown
         in the Declarations is located. Local rules of law as to procedure and evidence will apply. A decision
         agreed to by two of the arbitrators will be binding unless state laws do not allow for binding arbitration
         without the consent of the “insured” in which case the decision will be binding unless, upon
         commencement of the arbitration, the “insured” has made written demand for non-binding arbitration. A
         decision rendered in a non-binding arbitration shall not preclude either party from submitting the matter to
         a court of competent jurisdiction following the rendering of such decision. Unless a non-binding decision
         has been elected, upon our request or the request of the “insured”, a judgment based on the majority
         decision of the arbitrators may be entered in any court having jurisdiction.

III. ADDITIONAL DEFINITIONS

   The following are added to the DEFINITIONS Section of each of the above-listed Coverage Forms:

   “Defense Costs” means, with respect to each “occurrence”, offense or claim:

         Expenses directly allocable to specific claims and shall include but not be limited to all Supplementary
         Payments as defined under the policy; all court costs, fees and expenses; costs for all attorneys,
         witnesses, experts, depositions, reported or recorded statements, summonses, service of process, legal
         transcripts or testimony, copies of any public records; alternative dispute resolution; interest; investigative
         services, medical examinations, autopsies, medical cost containment; declaratory judgment, subrogation
         and any other fees, costs or expenses reasonably chargeable to the investigation, negotiation, settlement
         or defense of a claim or a loss under the policy.




SNGL 024 1111                           Safety National Casualty Corporation                               Page 5 of 6
           Case 1:21-cv-01515-ELR Document 1-1 Filed 04/15/21 Page 76 of 153

     THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

   “Ultimate Net Loss” means, with respect to each “occurrence” or offense, the total of:

       1. All sums that the “insured” is legally liable to pay as damages, because of liability to which this
          insurance applies, determined either through final adjudication or through compromise settlement
          with our consent, after making proper deductions for all recoveries; and
       2. All sums that are covered as damages, medical expenses or “defense costs” under the Coverage
          Form.




    This endorsement changes the policy to which it is attached and is effective on the date issued unless otherwise stated.
  (The information below is required only when this endorsement is issued subsequent to preparation of the policy.)

Endorsement Effective 08/31/2016                      Policy No. GLA4055597                     Endorsement No.

Insured FDO HOLDINGS, INC.                                                                      Premium $ Included

Insurance Company Safety National Casualty Corporation

                                                               Countersigned By ________________________________




SNGL 024 1111                           Safety National Casualty Corporation                                  Page 6 of 6
           Case 1:21-cv-01515-ELR Document 1-1 Filed 04/15/21 Page 77 of 153
                                                                             COMMERCIAL GENERAL LIABILITY
                                                                                            CG 21 96 03 05

      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

          SILICA OR SILICA-RELATED DUST EXCLUSION
This endorsement modifies insurance provided under the following:

   COMMERCIAL GENERAL LIABILITY COVERAGE PART



A. The following exclusion is added to Paragraph 2.,          B. The following exclusion is added to Paragraph 2.,
   Exclusions of Section I – Coverage A – Bodily                 Exclusions of Section I – Coverage B – Person-
   Injury And Property Damage Liability:                         al And Advertising Injury Liability:
   2. Exclusions                                                 2. Exclusions
      This insurance does not apply to:                             This insurance does not apply to:
      Silica Or Silica-Related Dust                                 Silica Or Silica-Related Dust
      a. "Bodily injury" arising, in whole or in part,              a. "Personal and advertising injury" arising, in
         out of the actual, alleged, threatened or                     whole or in part, out of the actual, alleged,
         suspected inhalation of, or ingestion of,                     threatened or suspected inhalation of, in-
         "silica" or "silica-related dust".                            gestion of, contact with, exposure to, exist-
      b. "Property damage" arising, in whole or in                     ence of, or presence of, "silica" or "silica-
         part, out of the actual, alleged, threatened                  related dust".
         or suspected contact with, exposure to, ex-                b. Any loss, cost or expense arising, in whole
         istence of, or presence of, "silica" or "silica-              or in part, out of the abating, testing for,
         related dust".                                                monitoring,       cleaning      up,    removing,
      c. Any loss, cost or expense arising, in whole                   containing,          treating,        detoxifying,
         or in part, out of the abating, testing for,                  neutralizing, remediating or disposing of, or
         monitoring,       cleaning      up,    removing,              in any way responding to or assessing the
         containing,          treating,        detoxifying,            effects of, "silica" or "silica-related dust", by
         neutralizing, remediating or disposing of, or                 any insured or by any other person or
         in any way responding to or assessing the                     entity.
         effects of, "silica" or "silica-related dust", by    C. The following definitions are added to the Defini-
         any insured or by any other person or                   tions Section:
         entity.                                                 1. "Silica" means silicon dioxide (occurring in
                                                                    crystalline, amorphous and impure forms),
                                                                    silica particles, silica dust or silica compounds.
                                                                 2. "Silica-related dust" means a mixture or com-
                                                                    bination of silica and other dust or particles.




CG 21 96 03 05                                © ISO Properties, Inc., 2004                                 Page 1 of 1
            Case 1:21-cv-01515-ELR Document 1-1 Filed 04/15/21 Page 78 of 153


      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

          SPECIAL NOTICE OF CANCELLATION SERVICE
            PROVIDED TO IDENTIFIED THIRD PARTIES
This endorsement modifies insurance provided under the following:

   COMMERCIAL GENERAL LIABILITY COVERAGE PART

                                                        CHANGE

The following new provision is added to A. Cancellation of the COMMON POLICY CONDITIONS or such other
applicable state cancellation endorsement:

       As a special service to you, if we cancel this policy for any reason other than non-payment of premium,
       within thirty (30) days prior to the effective date of cancellation, we will mail a copy of such written notice
       of cancellation to all third persons whose name and address have, during the applicable policy period,
       been placed on file with us through your broker of record due to third party contractual requirements
       relating to such notice.

       As a special service to you, if we cancel this policy for non-payment of premium, within ten (10) days
       prior to the effective date of cancellation, we will mail a copy of such written notice of cancellation to all
       third persons whose name and address have, during the applicable policy period, been placed on file
       with us through your broker of record due to third party contractual requirements relating to such notice.

       If we have been provided with an electronic address of such third parties, at our election we may send
       notice of cancellation to such third parties by electronic mail.

       Notice of cancellation of coverage provided to a certificate holder is a courtesy only. Failure to provide
       such notice will not extend the policy cancellation date, negate the cancellation of the policy, nor confer
       any rights nor expectations upon the certificate holder nor subject us, our agents nor representatives to
       liability for failure to provide notice.




   This endorsement changes the policy to which it is attached and is effective on the date issued unless otherwise stated.
 (The information below is required only when this endorsement is issued subsequent to preparation of the policy.)

Endorsement Effective 08/31/2016                      Policy No. GLA4055597                      Endorsement No.

Named Insured FDO HOLDINGS, INC.                                                                 Premium $ Included

Insurance Company Safety National Casualty Corporation

                                                           Countersigned By ________________________________
                                                            (Countersignature by the Broker or Agent shall only occur
                                                                  in the mailing states that require countersignature)




SNGL 047 0514                            Safety National Casualty Corporation                                  Page 1 of 1
           Case 1:21-cv-01515-ELR Document 1-1 Filed 04/15/21 Page 79 of 153

     THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.


             THIRD PARTY DISCRIMINATION -
        PERSONAL & ADVERTISING INJURY DEFINITION
This endorsement modifies insurance provided under the following:

        COMMERCIAL GENERAL LIABILITY COVERAGE FORM


                                                      CHANGE
SECTION V – DEFINITIONS, Part 14. "Personal and advertising injury" is amended to include the following:

        h. Discrimination against a natural person on the basis of race, color, ethnic origin, gender, sexual
           orientation, physical disability or religious belief but only if such discrimination is not at the direction
           of you, your spouse, members, partners, executive officers, directors or your stockholders. This
           definition does not include, and this policy provides no coverage for, for acts that are directly or
           indirectly related to discrimination against your employees, prospective employees or terminated
           employees.




  This endorsement changes the policy to which it is attached and is effective on the date issued unless otherwise stated.
 (The information below is required only when this endorsement is issued subsequent to preparation of the policy.)

Endorsement Effective 08/31/2016                       Policy No. GLA4055597                   Endorsement No.

Named Insured FDO HOLDINGS, INC.                                                               Premium $ Included

Insurance Company Safety National Casualty Corporation

                                                          Countersigned By ________________________________




SNGL 037 1111                       Safety National Casualty Corporation                              Page 1 of 1
            Case 1:21-cv-01515-ELR Document 1-1 Filed 04/15/21 Page 80 of 153

      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.


                      UNINTENDED FAILURE TO PROVIDE
                          NOTICE OF OCCURRENCE
This endorsement modifies insurance provided under the following:

       COMMERCIAL GENERAL LIABILITY COVERAGE FORM
       PRODUCTS/COMPLETED OPERATIONS COVERAGE FORM
       LIQUOR LIABILITY COVERAGE FORM
       OWNERS & CONTRACTORS PROTECTIVE LIABILITY COVERAGE FORM
       RAILROAD PROTECTIVE LIABILITY COVERAGE FORM
       POLLUTION LIABILITY COVERAGE FORM

                                                       CHANGE
Paragraph 2. Duties in the Event of Occurrence, Offense, Claim or Suit of the CONDITIONS section of each
of the above referenced forms, except OWNERS & CONTRACTORS PROTECTIVE LIABILITY COVERAGE
FORM where Paragraph 4. Duties in the Event of Occurrence, Offense, Claim or Suit applies and
RAILROAD PROTECTIVE LIABILITY COVERAGE FORM where Parapraph B. 2. Duties in the Event of
Occurrence, Offense, Claim or Suit applies, is amended to add the following:

       e.    We will not deny coverage as the result of an unintentional failure (meaning no intent to conceal,
             misrepresent or defraud) by you to provide notice of an “occurrence”, an offense that may result in a
             claim, a claim, or a “suit” as long as notice is given by you to us as soon as practicable after
             becoming aware that the coverage afforded by this Coverage Form may apply.

Paragraph 2. Duties in the Event of Occurrence, Offense, Claim or Suit of the CONDITIONS section of the
PRODUCTS/COMPLETED OPERATIONS COVERAGE FORM is amended to add the following:

       c.    We will not deny coverage as the result of an unintentional failure (meaning no intent to conceal,
             misrepresent or defraud) by you to provide notice of an “occurrence”, an offense that may result in a
             claim, a claim, or a “suit” as long as notice is given by you to us as soon as practicable after
             becoming aware that the coverage afforded by this Coverage Form may apply.




    This endorsement changes the policy to which it is attached and is effective on the date issued unless otherwise stated.
  (The information below is required only when this endorsement is issued subsequent to preparation of the policy.)

Endorsement Effective 08/31/2016                      Policy No. GLA4055597                      Endorsement No.

Named Insured FDO HOLDINGS, INC.                                                                 Premium $ Included

Insurance Company Safety National Casualty Corporation

                                                           Countersigned By ________________________________




SNGL 038 1111                       Safety National Casualty Corporation                              Page 1 of 1
           Case 1:21-cv-01515-ELR Document 1-1 Filed 04/15/21 Page 81 of 153


POLICY NUMBER: GLA4055597                                               COMMERCIAL GENERAL LIABILITY
                                                                                       CG 24 04 05 09

       WAIVER OF TRANSFER OF RIGHTS OF RECOVERY
                 AGAINST OTHERS TO US
This endorsement modifies insurance provided under the following:

   COMMERCIAL GENERAL LIABILITY COVERAGE PART
   PRODUCTS/COMPLETED OPERATIONS LIABILITY COVERAGE PART

                                                 SCHEDULE

    Name Of Person Or Organization:
    As required by written contract or agreement when such written contract or
    agreement is executed prior to an occurrence, offense or loss to which
    this endorsement applies.

     Any individually scheduled waivers shall not be construed to override nor
     negate this blanket waiver.
    Information required to complete this Schedule, if not shown above, will be shown in the Declarations.

The following is added to Paragraph 8. Transfer Of
Rights Of Recovery Against Others To Us of
Section IV – Conditions:
We waive any right of recovery we may have against
the person or organization shown in the Schedule
above because of payments we make for injury or
damage arising out of your ongoing operations or
"your work" done under a contract with that person or
organization and included in the "products-completed
operations hazard". This waiver applies only to the
person or organization shown in the Schedule above.




CG 24 04 05 09                       © Insurance Services Office, Inc., 2008                       Page 1 of 1
           Case 1:21-cv-01515-ELR Document 1-1 Filed 04/15/21 Page 82 of 153

                                                                                                IL 02 58 12 14

      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                         ARIZONA CHANGES –
                    CANCELLATION AND NONRENEWAL
This endorsement modifies insurance provided under the following:

   CAPITAL ASSETS PROGRAM (OUTPUT POLICY) COVERAGE PART
   COMMERCIAL GENERAL LIABILITY COVERAGE PART
   COMMERCIAL INLAND MARINE COVERAGE PART
   COMMERCIAL LIABILITY UMBRELLA COVERAGE PART
   COMMERCIAL PROPERTY COVERAGE PART
   CRIME AND FIDELITY COVERAGE PART
   EQUIPMENT BREAKDOWN COVERAGE PART
   FARM COVERAGE PART
   FARM UMBRELLA LIABILITY POLICY
   LIQUOR LIABILITY COVERAGE PART
   MEDICAL PROFESSIONAL LIABILITY COVERAGE PART
   POLLUTION LIABILITY COVERAGE PART
   PRODUCTS/COMPLETED OPERATIONS LIABILITY COVERAGE PART


A. The following is added to the Cancellation                    f. Loss of reinsurance applicable to the risk
   Common Policy Condition (and applies except in                   insured against resulting from termination
   situations where B., below, applies):                            of treaty or facultative reinsurance initiated
   7. Cancellation Of Policies In Effect For 60                     by our reinsurer or reinsurers;
      Days Or More                                              g. Determination by the Director of Insurance
      If this Policy has been in effect for 60 days or             that the continuation of the Policy would
      more, or if this Policy is a renewal of a policy             place us in violation of the insurance laws
      we issued, we may cancel this Policy only for                of this state or would jeopardize our
      one or more of the following reasons:                        solvency; or
      a. Nonpayment of premium;                                 h. Acts or omissions by you or your
                                                                   representative which materially increase
      b. Your conviction of a crime arising out of                 the hazard insured against.
         acts increasing the hazard insured against;
                                                                If we cancel this Policy based on one or more
      c. Acts or omissions by you or your                       of the above reasons, we will mail by certified
         representative constituting fraud or material          mail or by first-class mail using Intelligent Mail
         misrepresentation in the procurement of this           barcode or another similar tracking method
         Policy, in continuing this Policy or in                used or approved by the United States Postal
         presenting a claim under this Policy;                  Service to the first Named Insured, and mail to
      d. Substantial change in the risk assumed,                the agent, if any, written notice of cancellation
         except to the extent that we should have               stating the reason(s) for cancellation. We will
         reasonably foreseen the change or                      mail this notice to the last mailing addresses
         contemplated the risk in writing the contract;         known to us, at least:
      e. Substantial breach of contractual duties or            a. 10 days before the effective date of
         conditions;                                               cancellation if we cancel for nonpayment of
                                                                   premium; or
                                                                b. 45 days before the effective date of
                                                                   cancellation if we cancel for any of the
                                                                   other reasons.




IL 02 58 12 14                       © Insurance Services Office, Inc., 2014                       Page 1 of 3
              Case 1:21-cv-01515-ELR Document 1-1 Filed 04/15/21 Page 83 of 153


B. If the Commercial Property Coverage Part, Capital       C. The following is added and supersedes any
   Assets Program (Output Policy) Coverage Part or            provision to the contrary (and applies except in
   the Farm Property – Farm Dwellings, Appurtenant            situations where D., below, applies):
   Structures And Household Personal Property                 Nonrenewal
   Coverage Form provides coverage for:
                                                              1. If we elect not to renew this Policy, we will mail
   1. Real property which is used predominantly for              by certified mail or by first-class mail using
      residential purposes and consists of one                   Intelligent Mail barcode or another similar
      through four dwelling units; and/or                        tracking method used or approved by the
   2. Personal property (except business or farm                 United States Postal Service to the first Named
      personal property) of a person residing in such            Insured, and mail to the agent, if any, written
      real property;                                             notice of nonrenewal. We will mail this notice
   the following provisions apply (instead of those              to the last mailing addresses known to us at
   provided in Item A. above) with respect to                    least 45 days prior to the expiration of this
   cancellation of such coverage:                                Policy.
   If this Policy has been in effect for 60 days or           2. If notice is mailed, proof of mailing will be
   more, or is a renewal of a policy we issued, we               sufficient proof of notice.
   may cancel only for one or more of the following           3. If either one of the following occurs, we are not
   reasons:                                                      required to provide written notice of
      a. Nonpayment of premium;                                  nonrenewal:
      b. Your conviction of a crime arising out of               a. We or a company within the same
         acts increasing the hazard insured against;                insurance group has offered to issue a
                                                                    renewal policy; or
      c. Acts or omissions by you or your
         representative constituting fraud or material           b. You have obtained replacement coverage
         misrepresentation in obtaining the Policy,                 or agreed in writing to do so.
         continuing the Policy or presenting a claim          4. If written notice of nonrenewal is mailed less
         under the Policy;                                       than 45 days prior to expiration of this Policy,
      d. Discovery of grossly negligent acts or                  and neither 3.a. nor 3.b. applies, the coverage
         omissions by you substantially increasing               shall remain in effect until 45 days after the
         any of the hazards insured against;                     notice is mailed. Earned premium for any
                                                                 period of coverage that extends beyond the
      e. Substantial change in the risk assumed by               expiration date of this Policy shall be
         us, since the Policy was issued, except to              considered pro rata based upon the previous
         the extent that we should reasonably have               year's rate.
         foreseen the change or contemplated the
         risk in writing the contract;                     D. If the Commercial Property Coverage Part, Capital
                                                              Assets Program (Output Policy) Coverage Part or
       f. A determination by the Director of                  the Farm Property – Farm Dwellings, Appurtenant
          Insurance that the continuation of the Policy       Structures And Household Personal Property
          would place us in violation of the insurance        Coverage Form provides coverage for:
          laws of this state; or
                                                              1. Real property which is used predominantly for
      g. Your failure to take reasonable steps to                residential purposes and consists of one
         eliminate or reduce any conditions in or on             through four dwelling units; and/or
         the insured premises which contributed to a
         loss in the past or will increase the                2. Personal property (except business or farm
         probability of future losses.                           personal property) of a person residing in such
                                                                 real property;
   If we cancel this Policy based on one or more of
   these reasons, we will mail written notice of              the following provisions apply (instead of those
   cancellation, stating the reason(s) for cancellation,      provided in Item C. above) with respect to
   to the first Named Insured. We will mail this notice       nonrenewal of such coverage:
   to the last mailing address known to us, at least:         1. If we elect not to renew, we will mail written
         (1) 10 days before the effective date of                notice of nonrenewal to the first Named
             cancellation if we cancel for nonpayment            Insured. We will mail this notice to the last
             of premium; or                                      mailing address known to us, at least 30 days
                                                                 before the end of the policy period. Proof of
         (2) 30 days before the effective date of                mailing will be sufficient proof of notice.
             cancellation, if we cancel for any of the
             other reasons.




Page 2 of 3                           © Insurance Services Office, Inc., 2014                     IL 02 58 12 14
            Case 1:21-cv-01515-ELR Document 1-1 Filed 04/15/21 Page 84 of 153



   2. If either one of the following occurs, we are not        2. If renewal is subject to any condition described
      required to provide notice of nonrenewal:                   in 1.a. through 1.d. above, and we fail to
      a. You have agreed to nonrenewal; or                        provide notice 30 days before the anniversary
                                                                  or expiration date of this Policy, the following
      b. You have accepted replacement coverage.                  procedures apply:
   3. If our nonrenewal is based on the condition of              a. The present policy will remain in effect until
      the premises, you will be given 30 days' notice                the earlier of the following:
      to remedy the identified conditions. If the
      identified conditions are remedied, coverage                   (1) 30 days after the date of mailing or
      will be renewed. If the identified conditions are                  delivery of the notice; or
      not remedied to our satisfaction, you will be                  (2) The effective date of replacement
      given an additional 30 days, upon payment of                       coverage obtained by the first Named
      premium, to correct the defective conditions.                      Insured.
E. The following condition is added:                              b. If the first Named Insured elects not to
   Renewal                                                           renew, any earned premium for the period
                                                                     of extension of the terminated policy will be
   1. If we elect to renew this Policy and the renewal               calculated pro rata at the lower of the
      is subject to any of the following:                            following rates:
      a. Increase in premium;                                        (1) The rates applicable to the terminated
      b. Change in deductible;                                           policy; or
      c. Reduction in limits of insurance; or                        (2) The rates presently in effect.
      d. Substantial reduction in coverage;                       c. If the first Named Insured accepts the
                                                                     renewal, the premium increase, if any, and
      we will mail or deliver written notice of the                  other changes are effective the day
      change(s) to the first Named Insured, at the                   following this Policy's anniversary or
      last mailing address known to us, at least 30                  expiration date.
      days before the anniversary or expiration date
      of the Policy.




IL 02 58 12 14                         © Insurance Services Office, Inc., 2014                        Page 3 of 3
            Case 1:21-cv-01515-ELR Document 1-1 Filed 04/15/21 Page 85 of 153
                                                                          COMMERCIAL GENERAL LIABILITY
                                                                                         CG 32 34 01 05

      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                                  CALIFORNIA CHANGES
This endorsement modifies insurance provided under the following:

   COMMERCIAL GENERAL LIABILITY COVERAGE PART
   ELECTRONIC DATA LIABILITY COVERAGE PART
   LIQUOR LIABILITY COVERAGE PART
   OWNERS AND CONTRACTORS PROTECTIVE LIABILITY COVERAGE PART
   POLLUTION LIABILITY COVERAGE PART
   PRODUCT WITHDRAWAL COVERAGE PART
   PRODUCTS/COMPLETED OPERATIONS LIABILITY COVERAGE PART
   UNDERGROUND STORAGE TANK POLICY

The term "spouse" is replaced by the following:
Spouse or registered domestic partner under Califor­
nia law.




CG 32 34 01 05                             © ISO Properties, Inc., 2004                       Page 1 of 1
           Case 1:21-cv-01515-ELR Document 1-1 Filed 04/15/21 Page 86 of 153



                                                                                                    IL 02 70 09 12

      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                 CALIFORNIA CHANGES – CANCELLATION
                          AND NONRENEWAL
This endorsement modifies insurance provided under the following:

   CAPITAL ASSETS PROGRAM (OUTPUT POLICY) COVERAGE PART
   COMMERCIAL AUTOMOBILE COVERAGE PART
   COMMERCIAL GENERAL LIABILITY COVERAGE PART
   COMMERCIAL INLAND MARINE COVERAGE PART
   COMMERCIAL PROPERTY COVERAGE PART
   CRIME AND FIDELITY COVERAGE PART
   EMPLOYMENT-RELATED PRACTICES LIABILITY COVERAGE PART
   EQUIPMENT BREAKDOWN COVERAGE PART
   FARM COVERAGE PART
   LIQUOR LIABILITY COVERAGE PART
   MEDICAL PROFESSIONAL LIABILITY COVERAGE PART
   POLLUTION LIABILITY COVERAGE PART
   PRODUCTS/COMPLETED OPERATIONS LIABILITY COVERAGE PART

A. Paragraphs 2. and 3. of the Cancellation                     3. All Policies In Effect For More Than 60 Days
   Common Policy Condition are replaced by the                     a. If this policy has been in effect for more
   following:                                                         than 60 days, or is a renewal of a policy we
   2. All Policies In Effect For 60 Days Or Less                      issued, we may cancel this policy only upon
      If this policy has been in effect for 60 days or                the occurrence, after the effective date of
      less, and is not a renewal of a policy we have                  the policy, of one or more of the following:
      previously issued, we may cancel this policy by                 (1) Nonpayment of premium, including
      mailing or delivering to the first Named Insured,                   payment due on a prior policy we issued
      at the mailing address shown in the policy, and                     and due during the current policy term
      to the producer of record, advance written                          covering the same risks.
      notice of cancellation, stating the reason for                  (2) Discovery   of    fraud     or   material
      cancellation, at least:                                             misrepresentation by:
      a. 10 days before the effective date of                            (a) Any insured       or    his or     her
         cancellation if we cancel for:                                      representative   in    obtaining   this
         (1) Nonpayment of premium; or                                       insurance; or
         (2) Discovery of fraud by:                                      (b) You or your representative in
            (a) Any insured        or     his or      her                    pursuing a claim under this policy.
                representative    in     obtaining    this            (3) A judgment by a court or an
                insurance; or                                             administrative tribunal that you have
            (b) You or your representative             in                 violated a California or Federal law,
                pursuing a claim under this policy.                       having as one of its necessary elements
                                                                          an act which materially increases any of
      b. 30 days before the effective date of                             the risks insured against.
         cancellation if we cancel for any other
         reason.




IL 02 70 09 12                          © Insurance Services Office, Inc., 2012                        Page 1 of 4
              Case 1:21-cv-01515-ELR Document 1-1 Filed 04/15/21 Page 87 of 153



        (4) Discovery of willful or grossly negligent       B. The following provision is added           to   the
            acts or omissions, or of any violations of         Cancellation Common Policy Condition:
            state laws or regulations establishing             7. Residential Property
            safety standards, by you or your
            representative,      which      materially            This provision applies to coverage on real
            increase any of the risks insured                     property which is used predominantly for
            against.                                              residential purposes and consisting of not
                                                                  more than four dwelling units, and to coverage
        (5) Failure by you or your representative to              on tenants' household personal property in a
            implement reasonable loss control                     residential unit, if such coverage is written
            requirements, agreed to by you as a                   under one of the following:
            condition of policy issuance, or which
            were conditions precedent to our use of               Commercial Property Coverage Part
            a particular rate or rating plan, if that             Farm Coverage Part – Farm Property – Farm
            failure materially increases any of the               Dwellings,  Appurtenant     Structures  And
            risks insured against.                                Household Personal Property Coverage Form
        (6) A determination by the Commissioner of                a. If such coverage has been in effect for 60
            Insurance that the:                                      days or less, and is not a renewal of
              (a) Loss of, or changes in, our                        coverage we previously issued, we may
                  reinsurance covering all or part of the            cancel this coverage for any reason, except
                  risk would threaten our financial                  as provided in b. and c. below.
                  integrity or solvency; or                       b. We may not cancel this policy solely
              (b) Continuation of the policy coverage                because the first Named Insured has:
                  would:                                             (1) Accepted an      offer   of   earthquake
                  (i) Place us in violation of California                coverage; or
                      law or the laws of the state where             (2) Cancelled or did not renew a policy
                      we are domiciled; or                               issued by the California Earthquake
                 (ii) Threaten our solvency.                             Authority (CEA) that included an
                                                                         earthquake policy premium surcharge.
        (7) A change by you or your representative
            in the activities or property of the                      However, we shall cancel this policy if the
            commercial or industrial enterprise,                      first Named Insured has accepted a new or
            which results in a materially added,                      renewal policy issued by the CEA that
            increased or changed risk, unless the                     includes an earthquake policy premium
            added, increased or changed risk is                       surcharge but fails to pay the earthquake
            included in the policy.                                   policy premium surcharge authorized by the
                                                                      CEA.
      b. We will mail or deliver advance written
         notice of cancellation, stating the reason for           c. We may not cancel such coverage solely
         cancellation, to the first Named Insured, at                because corrosive soil conditions exist on
         the mailing address shown in the policy,                    the premises. This restriction (c.) applies
         and to the producer of record, at least:                    only if coverage is subject to one of the
                                                                     following, which exclude loss or damage
        (1) 10 days before the effective date of                     caused by or resulting from corrosive soil
            cancellation if we cancel for nonpayment                 conditions:
            of premium or discovery of fraud; or
                                                                     (1) Commercial Property Coverage Part –
        (2) 30 days before the effective date of                         Causes Of Loss – Special Form; or
            cancellation if we cancel for any other
            reason listed in Paragraph 3.a.                          (2) Farm Coverage Part – Causes Of Loss
                                                                         Form – Farm Property, Paragraph D.
                                                                         Covered Causes Of Loss – Special.




Page 2 of 4                            © Insurance Services Office, Inc., 2012                     IL 02 70 09 12
           Case 1:21-cv-01515-ELR Document 1-1 Filed 04/15/21 Page 88 of 153



C. The following is added and supersedes any                       (2) The Commissioner of Insurance finds
   provisions to the contrary:                                         that the exposure to potential losses will
   Nonrenewal                                                          threaten our solvency or place us in a
                                                                       hazardous condition. A hazardous
   1. Subject to the provisions of Paragraphs C.2.                     condition includes, but is not limited to,
      and C.3. below, if we elect not to renew this                    a condition in which we make claims
      policy, we will mail or deliver written notice,                  payments for losses resulting from an
      stating the reason for nonrenewal, to the first                  earthquake that occurred within the
      Named Insured shown in the Declarations, and                     preceding two years and that required a
      to the producer of record, at least 60 days, but                 reduction in policyholder surplus of at
      not more than 120 days, before the expiration                    least 25% for payment of those claims;
      or anniversary date.                                             or
      We will mail or deliver our notice to the first              (3) We have:
      Named Insured, and to the producer of record,
      at the mailing address shown in the policy.                     (a) Lost or experienced a substantial
                                                                          reduction in the availability or scope
   2. Residential Property                                                of reinsurance coverage; or
      This provision applies to coverage on real                      (b) Experienced a substantial increase
      property used predominantly for residential                         in the premium charged for
      purposes and consisting of not more than four                       reinsurance   coverage    of   our
      dwelling units, and to coverage on tenants'                         residential   property   insurance
      household property contained in a residential                       policies; and
      unit, if such coverage is written under one of
      the following:                                                   the Commissioner has approved a plan
                                                                       for the nonrenewals that is fair and
      Commercial Property Coverage Part                                equitable, and that is responsive to the
      Farm Coverage Part – Farm Property – Farm                        changes in our reinsurance position.
      Dwellings,     Appurtenant    Structures  And
      Household Personal Property Coverage Form                 c. We will not refuse to renew such coverage
                                                                   solely because the first Named Insured has
      a. We may elect not to renew such coverage                   cancelled or did not renew a policy, issued
         for any reason, except as provided in b., c.              by the California Earthquake Authority, that
         and d. below.                                             included an earthquake policy premium
      b. We will not refuse to renew such coverage                 surcharge.
         solely because the first Named Insured has             d. We will not refuse to renew such coverage
         accepted an offer of earthquake coverage.                 solely because corrosive soil conditions
         However, the following applies only to                    exist on the premises. This restriction (d.)
         insurers who are associate participating                  applies only if coverage is subject to one of
         insurers as established by Cal. Ins. Code                 the following, which exclude loss or
         Section 10089.16. We may elect not to                     damage caused by or resulting from
         renew such coverage after the first Named                 corrosive soil conditions:
         Insured has accepted an offer of                          (1) Commercial Property Coverage Part –
         earthquake coverage, if one or more of the                    Causes Of Loss – Special Form; or
         following reasons applies:
                                                                   (2) Farm Coverage Part – Causes Of Loss
         (1) The nonrenewal is based on sound                          Form – Farm Property, Paragraph D.
             underwriting principles that relate to the                Covered Causes Of Loss – Special.
             coverages provided by this policy and
             that are consistent with the approved           3. We are not required to send notice of
             rating plan and related documents filed            nonrenewal in the following situations:
             with the Department of Insurance as                a. If the transfer or renewal of a policy, without
             required by existing law;                             any changes in terms, conditions or rates,
                                                                   is between us and a member of our
                                                                   insurance group.




IL 02 70 09 12                       © Insurance Services Office, Inc., 2012                         Page 3 of 4
              Case 1:21-cv-01515-ELR Document 1-1 Filed 04/15/21 Page 89 of 153



      b. If the policy has been extended for 90 days            e. If the first Named Insured requests a
         or less, provided that notice has been given              change in the terms or conditions or risks
         in accordance with Paragraph C.1.                         covered by the policy within 60 days of the
      c. If you have obtained replacement coverage,                end of the policy period.
         or if the first Named Insured has agreed, in            f. If we have made a written offer to the first
         writing, within 60 days of the termination of              Named Insured, in accordance with the
         the policy, to obtain that coverage.                       timeframes shown in Paragraph C.1., to
      d. If the policy is for a period of no more than              renew the policy under changed terms or
         60 days and you are notified at the time of                conditions or at an increased premium rate,
         issuance that it will not be renewed.                      when the increase exceeds 25%.




Page 4 of 4                          © Insurance Services Office, Inc., 2012                     IL 02 70 09 12
            Case 1:21-cv-01515-ELR Document 1-1 Filed 04/15/21 Page 90 of 153

                                                                                                     IL 02 28 09 07

      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                 COLORADO CHANGES – CANCELLATION
                        AND NONRENEWAL
This endorsement modifies insurance provided under the following:

   CAPITAL ASSETS PROGRAM (OUTPUT POLICY) COVERAGE PART
   COMMERCIAL AUTOMOBILE COVERAGE PART
   COMMERCIAL GENERAL LIABILITY COVERAGE PART
   COMMERCIAL INLAND MARINE COVERAGE PART
   COMMERCIAL LIABILITY UMBRELLA COVERAGE PART
   COMMERCIAL PROPERTY COVERAGE PART
   CRIME AND FIDELITY COVERAGE PART
   EMPLOYMENT-RELATED PRACTICES LIABILITY COVERAGE PART
   EQUIPMENT BREAKDOWN COVERAGE PART
   FARM COVERAGE PART
   FARM UMBRELLA LIABILITY POLICY
   LIQUOR LIABILITY COVERAGE PART
   PRODUCTS/COMPLETED OPERATIONS LIABILITY COVERAGE PART

A. Paragraph 2. of the Cancellation Common Policy                    We may only cancel this policy based on
   Condition is replaced by the following:                           one or more of the following reasons:
    2. If this policy has been in effect for less than 60           (1) Nonpayment of premium;
       days, we may cancel this policy by mailing or de-            (2) A false statement knowingly made by the
       livering to the first Named Insured written notice               insured on the application for insurance;
       of cancellation at least:                                        or
       a. 10 days before the effective date of cancella-            (3) A substantial change in the exposure or
          tion if we cancel for nonpayment of                           risk other than that indicated in the applic-
          premium; or                                                   ation and underwritten as of the effective
       b. 30 days before the effective date of cancella-                date of the policy unless the first Named
          tion if we cancel for any other reason.                       Insured has notified us of the change and
B. The following is added to the Cancellation Com-                      we accept such change.
   mon Policy Condition:                           C. The following is added and supersedes any other
   7. Cancellation Of Policies In Effect For 60       provision to the contrary:
       Days Or More                                           NONRENEWAL
       a. If this policy has been in effect for 60 days or    If we decide not to renew this policy, we will mail
          more, or is a renewal of a policy we issued,        through first-class mail to the first Named Insured
          we may cancel this policy by mailing through        shown in the Declarations written notice of the non-
          first-class mail to the first Named Insured         renewal at least 45 days before the expiration date,
          written notice of cancellation:                     or its anniversary date if it is a policy written for a
         (1) Including the actual reason, at least 10         term of more than one year or with no fixed expira-
             days before the effective date of                tion date.
             cancellation, if we cancel for nonpayment        If notice is mailed, proof of mailing will be sufficient
             of premium; or                                   proof of notice.
         (2) At least 45 days before the effective date
             of cancellation if we cancel for any other
             reason.




IL 02 28 09 07                              © ISO Properties, Inc., 2006                                Page 1 of 2
              Case 1:21-cv-01515-ELR Document 1-1 Filed 04/15/21 Page 91 of 153




D. The following condition is added:                        Any decrease in coverage during the policy term
   INCREASE IN PREMIUM OR DECREASE IN COV­                  must be based on one or more of the following
   ERAGE                                                    reasons:
   We will not increase the premium unilaterally or de-     1. Nonpayment of premium;
   crease the coverage benefits on renewal of this          2. A false statement knowingly made by the in-
   policy unless we mail through first-class mail writ-        sured on the application for insurance; or
   ten notice of our intention, including the actual        3. A substantial change in the exposure or risk oth-
   reason, to the first Named Insured's last mailing ad-       er than that indicated in the application and un-
   dress known to us, at least 45 days before the ef-          derwritten as of the effective date of the policy
   fective date.                                               unless the first Named Insured has notified us
                                                               of the change and we accept such change.
                                                            If notice is mailed, proof of mailing will be sufficient
                                                            proof of notice.




Page 2 of 2                               © ISO Properties, Inc., 2006                             IL 02 28 09 07
            Case 1:21-cv-01515-ELR Document 1-1 Filed 04/15/21 Page 92 of 153



                                                                                               IL 01 25 11 13

      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                   COLORADO CHANGES – CIVIL UNION
This endorsement modifies insurance provided under the following:

   COMMERCIAL AUTOMOBILE COVERAGE PART
   COMMERCIAL GENERAL LIABILITY COVERAGE PART
   COMMERCIAL LIABILITY UMBRELLA COVERAGE PART
   ELECTRONIC DATA LIABILITY COVERAGE PART
   FARM COVERAGE PART
   FARM UMBRELLA LIABILITY POLICY
   LIQUOR LIABILITY COVERAGE PART
   MEDICAL PROFESSIONAL LIABILITY COVERAGE PART
   OWNERS AND CONTRACTORS PROTECTIVE LIABILITY COVERAGE PART
   POLLUTION LIABILITY COVERAGE PART
   PRODUCT WITHDRAWAL COVERAGE PART
   PRODUCTS/COMPLETED OPERATIONS LIABILITY COVERAGE PART
   UNDERGROUND STORAGE TANK POLICY


A. The term "spouse" is replaced by the following:       C. With respect to coverage for the ownership,
   Spouse or party to a civil union recognized under        maintenance or use of "covered autos" provided
   Colorado law.                                            under the Commercial Liability Umbrella Coverage
                                                            Part, the term "family member" is replaced by the
B. Under the Commercial Automobile Coverage Part,           following:
   the term "family member" is replaced by the
   following and supersedes any other provisions to          "Family member" means a person related to you
   the contrary:                                             by blood, adoption, marriage or civil union
                                                             recognized under Colorado law, who is a resident
   "Family member" means a person related to:                of your household, including a ward or foster child.
   1. The individual Named Insured by blood,
      adoption, marriage or civil union recognized
      under Colorado law, who is a resident of such
      Named Insured's household, including a ward
      or foster child;
   2. The individual named in the Schedule by blood,
      adoption, marriage or civil union recognized
      under Colorado law, who is a resident of the
      individual's household, including a ward or
      foster child, if the Drive Other Car Coverage –
      Broadened Coverage For Named Individuals
      endorsement is attached.




IL 01 25 11 13                       © Insurance Services Office, Inc., 2013                       Page 1 of 1
           Case 1:21-cv-01515-ELR Document 1-1 Filed 04/15/21 Page 93 of 153


                                                                          COMMERCIAL GENERAL LIABILITY
                                                                                         CG 02 20 03 12

      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                         FLORIDA CHANGES –
                    CANCELLATION AND NONRENEWAL

This endorsement modifies insurance provided under the following:

   COMMERCIAL GENERAL LIABILITY COVERAGE PART
   ELECTRONIC DATA LIABILITY COVERAGE PART
   LIQUOR LIABILITY COVERAGE PART
   POLLUTION LIABILITY COVERAGE PART
   PRODUCT WITHDRAWAL COVERAGE PART
   PRODUCTS/COMPLETED OPERATIONS LIABILITY COVERAGE PART




 A. Paragraph 2. of the Cancellation Common                           (2) The policy was obtained by a material
    Policy Condition is replaced by the following:                        misstatement;
    2. Cancellation Of Policies In Effect                             (3) Failure to comply with underwriting
       a. For 90 Days Or Less                                             requirements    established   by    the
                                                                          insurer within 90 days of the effective
           If this policy has been in effect for 90 days                  date of coverage;
           or less, we may cancel this policy by
           mailing or delivering to the first Named                   (4) A substantial change        in   the   risk
           Insured written notice of cancellation,                        covered by the policy; or
           accompanied        by   the    reasons     for             (5) The cancellation is for all insureds
           cancellation, at least:                                        under such policies for a given class of
          (1) 10 days before the effective date of                        insureds.
              cancellation  if  we    cancel   for                     If we cancel this policy for any of these
              nonpayment of premium; or                                reasons, we will mail or deliver to the first
          (2) 20 days before the effective date of                     Named      Insured      written notice     of
              cancellation if we cancel for any other                  cancellation, accompanied by the reasons
              reason, except we may cancel                             for cancellation, at least:
              immediately if there has been:                             (a) 10 days before the effective date of
             (a) A    material    misstatement        or                     cancellation if we cancel for
                 misrepresentation; or                                       nonpayment of premium; or
             (b) A failure to comply with the                            (b) 45 days before the effective date of
                 underwriting            requirements                        cancellation if we cancel for any of
                 established by the insurer.                                 the other reasons stated in
                                                                             Paragraph 2.b.
       b. For More Than 90 Days
                                                            B. Paragraph 3. of the Cancellation Common
           If this policy has been in effect for more          Policy Condition is replaced by the following:
           than 90 days, we may cancel this policy
           only for one or more of the following                3. We will mail or deliver our notice to the first
           reasons:                                                Named Insured at the last mailing address
                                                                   known to us.
          (1) Nonpayment of premium;




CG 02 20 03 12                         © Insurance Services Office, Inc., 2011                         Page 1 of 2
              Case 1:21-cv-01515-ELR Document 1-1 Filed 04/15/21 Page 94 of 153



   C. Paragraph 5. of the Cancellation Common                    The cancellation will be effective even if we
      Policy Condition is replaced by the following:             have not made or offered a refund.
      5. If this policy is cancelled, we will send the    D. The following is added and supersedes any other
         first Named Insured any premium refund              provision to the contrary:
         due. If we cancel, the refund will be pro            Nonrenewal
         rata. If the first Named Insured cancels, the
         refund may be less than pro rata. If the             1. If we decide not to renew this policy, we will
         return premium is not refunded with the                 mail or deliver to the first Named Insured
         notice of cancellation or when this policy is           written notice of nonrenewal, accompanied by
         returned to us, we will mail the refund within          the reason for nonrenewal, at least 45 days
         15 working days after the date cancellation             prior to the expiration of this policy.
         takes effect, unless this is an audit policy.        2. Any notice of nonrenewal will be mailed or
         If this is an audit policy, then, subject to            delivered to the first Named Insured at the last
         your full cooperation with us or our agent in           mailing address known to us. If notice is
         securing the necessary data for audit, we               mailed, proof of mailing will be sufficient proof
         will return any premium refund due within               of notice.
         90 days of the date cancellation takes
         effect. If our audit is not completed within
         this time limitation, then we shall accept
         your own audit, and any premium refund
         due shall be mailed within 10 working days
         of receipt of your audit.




Page 2 of 2                          © Insurance Services Office, Inc., 2011                     CG 02 20 03 12
           Case 1:21-cv-01515-ELR Document 1-1 Filed 04/15/21 Page 95 of 153

                                                                                                  IL 02 62 02 15

      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                  GEORGIA CHANGES – CANCELLATION
                         AND NONRENEWAL
This endorsement modifies insurance provided under the following:

   CAPITAL ASSETS PROGRAM (OUTPUT POLICY) COVERAGE PART
   COMMERCIAL AUTOMOBILE COVERAGE PART
   COMMERCIAL GENERAL LIABILITY COVERAGE PART
   COMMERCIAL INLAND MARINE COVERAGE PART
   COMMERCIAL PROPERTY COVERAGE PART
   CRIME AND FIDELITY COVERAGE PART
   EQUIPMENT BREAKDOWN COVERAGE PART
   FARM COVERAGE PART
   LIQUOR LIABILITY COVERAGE PART
   MEDICAL PROFESSIONAL LIABILITY COVERAGE PART
   POLLUTION LIABILITY COVERAGE PART
   PRODUCTS/COMPLETED OPERATIONS LIABILITY COVERAGE PART


A. Paragraph A.1. of the Cancellation Common                          Our notice will state the effective date of
   Policy Condition is replaced by the following:                     cancellation, which will be the later of the
   1. The first Named Insured shown in the                            following:
      Declarations may cancel this policy by mailing                 (1) 10 days from the date of mailing or
      or delivering to us advance written notice of                      delivering our notice; or
      cancellation stating a future date on which the                (2) The effective date of cancellation stated
      policy is to be cancelled, subject to the                          in the first Named Insured's notice to us.
      following:
                                                            B. Paragraph A.5. of the Cancellation Common
      a. If only the interest of the first Named               Policy Condition is replaced by the following:
         Insured is affected, the effective date of
         cancellation will be either the date we               5. Premium Refund
         receive notice from the first Named Insured              a. If this policy is cancelled, we will send the
         or the date specified in the notice,                        first Named Insured any premium refund
         whichever is later. However, upon receiving                 due.
         a written notice of cancellation from the first
         Named Insured, we may waive the                          b. If we cancel, the refund will be pro rata,
         requirement that the notice state the future                except as provided in c. below.
         date of cancellation, by confirming the date             c. If the cancellation results from failure of the
         and time of cancellation in writing to the first            first Named Insured to pay, when due, any
         Named Insured.                                              premium to us or any amount, when due,
      b. If by statute, regulation or contract this                  under a premium finance agreement, then
         policy may not be cancelled unless notice is                the refund may be less than pro rata.
         given to a governmental agency, mortgagee                   Calculation of the return premium at less
         or other third party, we will mail or deliver at            than pro rata represents a penalty charged
         least 10 days' notice to the first Named                    on unearned premium.
         Insured and the third party as soon as                   d. If the first Named Insured cancels, the
         practicable after receiving the first Named                 refund may be less than pro rata.
         Insured's request for cancellation.                      e. The cancellation will be effective even if we
                                                                     have not made or offered a refund.




IL 02 62 02 15                         © Insurance Services Office, Inc., 2014                       Page 1 of 2
              Case 1:21-cv-01515-ELR Document 1-1 Filed 04/15/21 Page 96 of 153


C. The following is added to the Cancellation                 2. When this policy has been in effect for more
   Common Policy Condition and supersedes any                    than 60 days, or at any time if it is a renewal
   other provisions to the contrary:                             with us, we may cancel for one or more of the
   If we decide to:                                              following reasons:
   1. Cancel or nonrenew this policy; or                         a. Nonpayment of premium, whether payable
                                                                    to us or to our agent;
   2. Increase current policy premium by more than
      15% (other than any increase due to change in              b. Upon discovery of fraud, concealment of a
      risk, exposure or experience modification or                  material fact, or material misrepresentation
      resulting from an audit of auditable coverages);              made by or with the knowledge of any
      or                                                            person insured under this policy in
                                                                    obtaining this policy, continuing this policy
   3. Change any policy provision which would limit                 or presenting a claim under this policy;
      or restrict coverage;
                                                                 c. Upon the occurrence of a change in the risk
   then:                                                            which substantially increases any hazard
   We will mail or deliver notice of our action                     insured against; or
   (including the dollar amount of any increase in               d. Upon the violation of any of the material
   renewal premium of more than 15%) to the first                   terms or conditions of this policy by any
   Named Insured and lienholder, if any, at the last                person insured under this policy.
   mailing address known to us. Except as applicable
   as described in Paragraph D. or E. below, we will             We may cancel by providing notice to the first
   mail or deliver notice at least:                              Named Insured at least:
      a. 10 days before the effective date of                       (1) 10 days before the effective date of
         cancellation if this policy has been in effect                 cancellation  if   we     cancel  for
         less than 60 days or if we cancel for                          nonpayment of premium; or
         nonpayment of premium; or                                  (2) 45 days before the effective date of
      b. 45 days before the effective date of                           cancellation if we cancel for any of the
         cancellation if this policy has been in effect                 reasons listed in b., c. or d. above.
         60 or more days and we cancel for a reason       E. With respect to a policy that is written to permit an
         other than nonpayment of premium; or                audit, the following is added to the Cancellation
      c. 45 days before the expiration date of this          Common Policy Condition:
         policy if we decide to nonrenew, increase            If you fail to submit to or allow an audit for the
         the premium or limit or restrict coverage.           current or most recently expired term, we may
D. The following provisions apply to insurance                cancel this policy subject to the following:
   covering residential real property only provided           1. We will make two documented efforts to send
   under the:                                                    you and your agent notification of potential
   Capital Assets Program (Output Policy) Coverage               cancellation. After the second notice has been
   Part;                                                         sent, we have the right to cancel this policy by
                                                                 mailing or delivering a written notice of
   Commercial Property Coverage Part;                            cancellation to the first Named Insured at least
   Farm Coverage Part;                                           10 days before the effective date of
   if the named insured is a natural person.                     cancellation, but not within 20 days of the first
                                                                 documented effort.
   With respect to such insurance, the following is
   added to the Cancellation Common Policy                    2. If we cancel this policy based on your failure to
   Condition and supersedes any provisions to the                submit to or allow an audit, we will send the
   contrary except as applicable as described in                 written notice of cancellation to the first Named
   Paragraph E.:                                                 Insured at the last known mailing address by
                                                                 certified mail or statutory overnight delivery
   1. When this policy has been in effect for 60 days            with return receipt requested.
      or less and is not a renewal with us, we may
      cancel for any reason by notifying the first
      Named Insured at least 10 days before the
      date cancellation takes effect.




Page 2 of 2                           © Insurance Services Office, Inc., 2014                    IL 02 62 02 15
           Case 1:21-cv-01515-ELR Document 1-1 Filed 04/15/21 Page 97 of 153
                                                                          COMMERCIAL GENERAL LIABILITY
                                                                                         CG 02 00 12 07

      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                   ILLINOIS CHANGES – CANCELLATION
                            AND NONRENEWAL
This endorsement modifies insurance provided under the following:

   COMMERCIAL GENERAL LIABILITY COVERAGE PART
   LIQUOR LIABILITY COVERAGE PART
   POLLUTION LIABILITY COVERAGE PART
   PRODUCTS/COMPLETED OPERATIONS LIABILITY COVERAGE PART
   PRODUCT WITHDRAWAL COVERAGE PART

A. Cancellation (Common Policy Conditions) is re­                f. A determination by the Director of Insur­
   placed by the following:                                         ance that the continuation of the policy
   CANCELLATION                                                     could place us in violation of the insurance
                                                                    laws of this State.
   1. The first Named Insured shown in the Declara­
      tions may cancel this policy by mailing to us           4. Notice of cancellation will state the effective
      advance written notice of cancellation.                    date of cancellation. The policy period will end
                                                                 on that date.
   2. We may cancel this policy by mailing to you
      written notice stating the reason for                   5. If this policy is cancelled, we will send the first
      cancellation. If we cancel:                                Named Insured any premium refund due. If we
                                                                 cancel, the refund will be pro rata. If the first
      a. For nonpayment of premium, we will mail                 Named Insured cancels, the refund will be less
         the notice at least 10 days prior to the ef­            than pro rata. The cancellation will be effective
         fective date of cancellation.                           even if we have not offered a refund.
      b. For a reason other than nonpayment of            B. The following is added and supersedes any provi­
         premium, we will mail the notice at least:          sion to the contrary:
         (1) 30 days prior to the effective date of           NONRENEWAL
             cancellation if the policy has been in ef­
             fect for 60 days or less.                        If we decide not to renew or continue this policy,
                                                              we will mail you and your agent or broker written
         (2) 60 days prior to the effective date of           notice, stating the reason for nonrenewal, at least
             cancellation if the policy has been in ef­       60 days before the end of the policy period. If we
             fect for more than 60 days.                      offer to renew or continue and you do not accept,
   3. If this policy has been in effect for more than         this policy will terminate at the end of the current
      60 days, we may cancel only for one or more             policy period. Failure to pay the required renewal
      of the following reasons:                               or continuation premium when due shall mean
                                                              that you have not accepted our offer.
      a. Nonpayment of premium;
                                                              If we fail to mail proper written notice of nonrenew­
      b. The policy was obtained through a material           al and you obtain other insurance, this policy will
         misrepresentation;                                   end on the effective date of that insurance.
      c. Any insured has violated any of the terms        C. Mailing Of Notices
         and conditions of the policy;
                                                              We will mail cancellation and nonrenewal notices
      d. The risk originally accepted has measur­             to you, and the agent or broker, at the last ad­
         ably increased;                                      dresses known to us. Proof of mailing will be suffi­
      e. Certification to the Director of Insurance of        cient proof of notice.
         the loss of reinsurance by the insurer that
         provided coverage to us for all or a substan­
         tial part of the underlying risk insured; or




CG 02 00 12 07                             © ISO Properties, Inc., 2006                                Page 1 of 1
            Case 1:21-cv-01515-ELR Document 1-1 Filed 04/15/21 Page 98 of 153

                                                                                               IL 01 47 09 11

      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                       ILLINOIS CHANGES – CIVIL UNION
This endorsement modifies insurance provided under the following:

   COMMERCIAL AUTOMOBILE COVERAGE PART
   COMMERCIAL GENERAL LIABILITY COVERAGE PART
   COMMERCIAL LIABILITY UMBRELLA COVERAGE PART
   FARM COVERAGE PART
   FARM UMBRELLA LIABILITY POLICY
   LIQUOR LIABILITY COVERAGE PART
   MEDICAL PROFESSIONAL LIABILITY COVERAGE PART
   OWNERS AND CONTRACTORS PROTECTIVE LIABILITY COVERAGE PART
   POLLUTION LIABILITY COVERAGE PART
   PRODUCT WITHDRAWAL COVERAGE PART
   PRODUCTS/COMPLETED OPERATIONS LIABILITY COVERAGE PART
   UNDERGROUND STORAGE TANK POLICY

A. The term "spouse" is replaced by the following:        C. With respect to coverage for the ownership,
   Spouse or party to a civil union recognized under         maintenance, or use of "covered autos" provided
   Illinois law.                                             under the Commercial Liability Umbrella
                                                             Coverage Part, the term "family member" is
B. Under the Commercial Auto Coverage Part, the              replaced by the following:
   term "family member" is replaced by the following:
                                                             "Family member" means a person related to you
   "Family member" means a person related to the:            by blood, adoption, marriage or civil union
   1. Individual Named Insured by blood, adoption,           recognized under Illinois law, who is a resident of
      marriage or civil union recognized under               your household, including a ward or foster child.
      Illinois law, who is a resident of such Named
      Insured's household, including a ward or foster
      child; or
   2. Individual named in the Schedule by blood,
      adoption, marriage or civil union recognized
      under Illinois law, who is a resident of the
      individual's household, including a ward or
      foster child, if the Drive Other Car Coverage –
      Broadened Coverage For Named Individual
      Endorsement is attached.




IL 01 47 09 11                       © Insurance Services Office, Inc., 2011                      Page 1 of 1
           Case 1:21-cv-01515-ELR Document 1-1 Filed 04/15/21 Page 99 of 153



                                                                                                   IL 01 62 10 13

      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                  ILLINOIS CHANGES – DEFENSE COSTS
This endorsement modifies insurance provided under the following:

   COMMERCIAL AUTOMOBILE COVERAGE PART
   COMMERCIAL GENERAL LIABILITY COVERAGE PART
   COMMERCIAL LIABILITY UMBRELLA COVERAGE PART
   COMMERCIAL PROPERTY COVERAGE PART – LEGAL LIABILITY COVERAGE FORM
   COMMERCIAL PROPERTY COVERAGE PART – MORTGAGEHOLDERS ERRORS AND OMISSIONS
   COVERAGE FORM
   EMPLOYMENT-RELATED PRACTICES LIABILITY COVERAGE PART
   FARM COVERAGE PART
   FARM UMBRELLA LIABILITY POLICY
   LIQUOR LIABILITY COVERAGE PART
   MEDICAL PROFESSIONAL LIABILITY COVERAGE PART
   OWNERS AND CONTRACTORS PROTECTIVE LIABILITY COVERAGE PART
   POLLUTION LIABILITY COVERAGE PART
   PRODUCT WITHDRAWAL COVERAGE PART
   PRODUCTS/COMPLETED OPERATIONS LIABILITY COVERAGE PART
   RAILROAD PROTECTIVE LIABILITY COVERAGE PART
   UNDERGROUND STORAGE TANK COVERAGE PART


A. The provisions of Paragraph B. are added to all             5. Coverage C – Mortgageholder's Liability under
   Insuring Agreements that set forth a duty to defend            the Mortgageholders Errors And Omissions
   under:                                                         Coverage Form.
   1. Section I of the Commercial General Liability,           Paragraph B. also applies to any other provision in
      Commercial Liability Umbrella, Employment-               the policy that sets forth a duty to defend.
      related Practices Liability, Farm, Liquor             B. If we initially defend an insured ("insured") or pay
      Liability, Owners And Contractors Protective             for an insured's ("insured's") defense but later
      Liability, Pollution Liability, Products/Completed       determine that the claim(s) is (are) not covered
      Operations Liability, Product Withdrawal,                under this insurance, we will have the right to
      Medical      Professional       Liability, Railroad      reimbursement for the defense costs we have
      Protective Liability, Underground Storage Tank           incurred.
      Coverage Parts, Auto Dealers Coverage Form
      and the Farm Umbrella Liability Policy;                  The right to reimbursement for the defense costs
                                                               under this provision will only apply to defense
   2. Section II under the Auto Dealers, Business              costs we have incurred after we notify you in
      Auto and Motor Carrier Coverage Forms;                   writing that there may not be coverage, and that
   3. Section III under the Auto Dealers and Motor             we are reserving our rights to terminate the
      Carrier Coverage Forms;                                  defense and seek reimbursement for defense
   4. Section A. Coverage under the Legal Liability            costs.
      Coverage Form; and




IL 01 62 10 13                         © Insurance Services Office, Inc., 2013                        Page 1 of 1
          Case 1:21-cv-01515-ELR Document 1-1 Filed 04/15/21 Page 100 of 153



                                                                                                IL 02 77 03 12

      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                 LOUISIANA CHANGES – CANCELLATION
                         AND NONRENEWAL
This endorsement modifies insurance provided under the following:

   CAPITAL ASSETS PROGRAM (OUTPUT POLICY) COVERAGE PART
   COMMERCIAL AUTOMOBILE COVERAGE PART
   COMMERCIAL GENERAL LIABILITY COVERAGE PART
   COMMERCIAL INLAND MARINE COVERAGE PART
   COMMERCIAL LIABILITY UMBRELLA COVERAGE PART
   COMMERCIAL PROPERTY COVERAGE PART
   CRIME AND FIDELITY COVERAGE PART
   EMPLOYMENT-RELATED PRACTICES LIABILITY COVERAGE PART
   EQUIPMENT BREAKDOWN COVERAGE PART
   FARM COVERAGE PART
   LIQUOR LIABILITY COVERAGE PART
   MEDICAL PROFESSIONAL LIABILITY COVERAGE PART
   POLLUTION LIABILITY COVERAGE PART
   PRODUCTS/COMPLETED OPERATIONS LIABILITY COVERAGE PART
   STANDARD PROPERTY POLICY

A. Paragraph 2. of the Cancellation Common Policy                b. Cancellation Of Renewal Policies And
   Condition is replaced by the following, which                    New Policies In Effect For 60 Days Or
   applies unless Paragraph B. of this endorsement                  More
   applies:                                                          If this policy has been in effect for 60 days
   2. Notice Of Cancellation                                         or more, or is a renewal of a policy we
      a. Cancellation Of Policies In Effect For                      issued, we may cancel only for one or more
         Fewer Than 60 Days Which Are Not                            of the following reasons:
         Renewals                                                   (1) Nonpayment of premium;
         If this policy has been in effect for fewer                (2) Fraud or material misrepresentation
         than 60 days and is not a renewal of a                         made by you or with your knowledge
         policy we issued, we may cancel this                           with the intent to deceive in obtaining
         policy for any reason, subject to the                          the policy, continuing the policy, or in
         following:                                                     presenting a claim under the policy;
         (1) Cancellation    for    nonpayment       of             (3) Activities or omissions by you which
             premium:                                                   change or increase any hazard insured
             We may cancel this policy by mailing or                    against;
             delivering to the first Named Insured                  (4) Change in the risk which increases the
             written notice of cancellation at least 10                 risk of loss after we issued or renewed
             days before the effective date of                          this policy, including an increase in
             cancellation.                                              exposure due to regulation, legislation,
         (2) Cancellation for any other reason:                         or court decision;
             We may cancel this policy by mailing or                (5) Determination by the Commissioner of
             delivering to the first Named Insured                      Insurance that the continuation of this
             written notice of cancellation at least 60                 policy would jeopardize our solvency or
             days before the effective date of                          would place us in violation of the
             cancellation.                                              insurance laws of this or any other state;




IL 02 77 03 12                        © Insurance Services Office, Inc., 2011                       Page 1 of 3
          Case 1:21-cv-01515-ELR Document 1-1 Filed 04/15/21 Page 101 of 153



        (6) The insured's violation or breach of any             b. If the first Named Insured cancels, the
            policy terms or conditions; or                          refund will not be less than 90% of the pro
        (7) Any other reasons that are approved by                  rata unearned premium, rounded to the
            the Commissioner of Insurance.                          next higher whole dollar. The refund will be
                                                                    returned within 30 days after the effective
              We will mail or deliver written notice of             date of cancellation.
              cancellation under Paragraph A.2.b. to
              the first Named Insured at least:                  c. We will send the refund to the first Named
                                                                    Insured unless Paragraph C.5.d. or C.5.e.
              (a) 10 days before the effective date of              applies.
                  cancellation if we cancel for
                  nonpayment of premium; or                      d. If we cancel based on Paragraph B.2. of
                                                                    this endorsement, we will return the
              (b) 30 days before the effective date of              premium due, if any, within 10 days after
                  cancellation if we cancel for a                   the expiration of the 10-day period referred
                  reason described in Paragraphs                    to in B.2.c. If the policy was financed by a
                  A.2.b.(2) through (7) above.                      premium finance company, or if payment
B. Paragraph 2. of the Cancellation Common Policy                   was advanced by the insurance agent, we
   Condition is replaced by the following, which                    will send the return premium directly to
   applies with respect to premium payments due on                  such payor.
   new and renewal policies, including installment               e. With respect to any cancellation of the
   payments:                                                        Commercial Auto Coverage Part, we will
   2. Notice Of Cancellation                                        send the return premium, if any, to the
                                                                    premium finance company if the premium
      a. If your premium payment check or other                     was financed by such company.
         negotiable instrument is returned to us or              f. When return premium payment is sent to
         our agent or a premium finance company                     the premium finance company or the agent
         because it is uncollectible for any reason,
                                                                    of the insured, we will provide notice to you,
         we may cancel the policy subject to
                                                                    at the time of cancellation, that a return of
         Paragraphs B.2.b. and B.2.c.
                                                                    unearned premium may be generated by
      b. We may cancel the policy effective from                    the cancellation.
         the date the premium payment was due,
         by sending you written notice by certified       D. With respect to the Equipment Breakdown
         mail, or by delivering such notice to you           Coverage Part, Paragraph 5. of the Cancellation
         within 10 days of the date that we receive          Common Policy Condition is replaced by the
         notice of the returned check or negotiable          following:
         instrument.                                          5. Premium Refund
      c. The cancellation notice will also advise you            If this policy is cancelled, we will return any
         that the policy will be reinstated effective            premium refund due, subject to Paragraphs
         from the date the premium payment was                   D.5.a., D.5.b., D.5.c., D.5.d. and D.5.e. The
         due, if you present to us a cashier's check             cancellation will be effective even if we have
         or money order for the full amount of the               not made or offered a refund.
         returned check or other negotiable                      a. If we cancel, the refund will be pro rata.
         instrument within 10 days of the date that
         the cancellation notice was mailed.                     b. If the first Named Insured cancels, the
                                                                    refund will not be less than 75% of the pro
C. With respect to the Coverage Parts and Policies                  rata unearned premium, rounded to the
   to which this endorsement applies, except the                    next higher whole dollar. The refund will be
   Equipment Breakdown Coverage Part, Paragraph                     returned within 30 days after the effective
   5. of the Cancellation Common Policy Condition                   date of cancellation.
   is replaced by the following:
                                                                 c. We will send the refund to the first Named
   5. Premium Refund                                                Insured unless Paragraph D.5.d. applies.
      If this policy is cancelled, we will return any
      premium refund due, subject to Paragraphs
      C.5.a., C.5.b., C.5.c., C.5.d., C.5.e. and C.5.f.
      The cancellation will be effective even if we
      have not made or offered a refund.
      a. If we cancel, the refund will be pro rata.




Page 2 of 3                           © Insurance Services Office, Inc., 2011                     IL 02 77 03 12
           Case 1:21-cv-01515-ELR Document 1-1 Filed 04/15/21 Page 102 of 153



      d. If we cancel based on Paragraph B.2. of                     If we cancel a policy that has been in effect
         this endorsement, we will return the                        for 60 days or more, or is a renewal of a
         premium due, if any, within 10 days after                   policy we issued, we will give written notice
         the expiration of the 10-day period referred                to the mortgageholder, pledgee or other
         to in B.2.c. If the policy was financed by a                known person shown in the policy to have
         premium finance company, or if payment                      an insurable interest in any loss, at least:
         was advanced by the insurance agent, we                    (1) 10 days before the effective date of
         will send the return premium directly to                       cancellation,  if  we     cancel  for
         such payor.                                                    nonpayment of premium; or
      e. When return premium payment is sent to                     (2) 30 days before the effective date of
         the premium finance company or the agent                       cancellation, if we cancel for any other
         of the insured, we will provide notice to                      reason.
         you, at the time of cancellation, that a
         return of unearned premium may be                G. The following is added and supersedes any other
         generated by the cancellation.                      provision to the contrary:
E. The Premiums Common Policy Condition is                    Nonrenewal
   replaced by the following:                                 1. If we decide not to renew this policy, we will
   Premiums                                                      mail or deliver written notice of nonrenewal to
                                                                 the first Named Insured, mortgageholder,
   1. The first Named Insured shown in the                       pledgee or other known person shown in the
      Declarations is responsible for the payment of             policy to have an insurable interest in any loss,
      all premiums.                                              at least 60 days before its expiration date, or
   2. We will pay return premiums, if any, to the first          its anniversary date if it is a policy written for a
      Named Insured, unless another person or                    term of more than one year or with no fixed
      entity is entitled to be the payee in accordance           expiration date.
      with Paragraph C. or D. of this endorsement.            2. We need not mail or deliver this notice if:
F. Paragraph f. of the Mortgageholders Condition                 a. We or another company within our
   in the Commercial Property Coverage Part,                        insurance group have offered to issue a
   Standard Property Policy and the Capital Assets                  renewal policy; or
   Program (Output Policy) Coverage Part, and
   Paragraph 4.f. of the Mortgageholders Condition               b. You have obtained replacement coverage
   in the Farm Coverage Part are replaced by the                    or have agreed in writing to obtain
   following:                                                       replacement coverage.
         If we cancel a policy that has been in               3. Any notice of nonrenewal will be mailed or
         effect for fewer than 60 days and is not a              delivered to the first Named Insured,
         renewal of a policy we issued, we will give             mortgageholder, pledgee or other known
         written notice to the mortgageholder,                   person shown in the policy to have an
         pledgee or other known person shown in                  insurable interest in any loss, at the last
         the policy to have an insurable interest in             mailing address known to us. If notice is
         any loss, at least:                                     mailed, proof of mailing will be sufficient proof
                                                                 of notice.
         (1) 10 days before the effective date of
             cancellation,  if  we     cancel  for            4. Such notice to the insured shall include the
             nonpayment of premium; or                           insured's loss run information for the period the
                                                                 policy has been in force within, but not to
         (2) 60 days before the effective date of                exceed, the last three years of coverage.
             cancellation, if we cancel for any other
             reason.




IL 02 77 03 12                        © Insurance Services Office, Inc., 2011                         Page 3 of 3
          Case 1:21-cv-01515-ELR Document 1-1 Filed 04/15/21 Page 103 of 153


                                                                          COMMERCIAL GENERAL LIABILITY
                                                                                         CG 32 10 04 05

      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                      LOUISIANA CHANGES – FUNGI OR
                           BACTERIA EXCLUSION

This endorsement modifies insurance provided under the following:

   COMMERCIAL GENERAL LIABILITY COVERAGE PART



A. The following exclusion is added to Paragraph 2.,      B. The following exclusion is added to Paragraph 2.,
   Exclusions of Section I – Coverage A – Bodily             Exclusions of Section I – Coverage B – Person­
   Injury And Property Damage Liability:                     al And Advertising Injury Liability:
   2. Exclusions                                              2. Exclusions
      This insurance does not apply to:                          This insurance does not apply to:
      FUNGI OR BACTERIA                                          FUNGI OR BACTERIA
      a. "Bodily injury" or "property damage" which              a. "Personal and advertising injury" which
         would not have occurred, in whole or in                    would not have taken place, in whole or in
         part, but for the actual, alleged or                       part, but for the actual, alleged or
         threatened inhalation of, ingestion of, con­               threatened inhalation of, ingestion of, con­
         tact with, exposure to, existence of, or pres­             tact with, exposure to, existence of, or pres­
         ence of, any "fungi" or "bacteria" on or with­             ence of any "fungi" or "bacteria" on or with­
         in a building or structure, including its                  in a building or structure, including its
         contents, regardless of whether any other                  contents, regardless of whether any other
         cause, event, material or product contrib­                 cause, event, material or product contrib­
         uted concurrently or in any sequence to                    uted concurrently or in any sequence to
         such injury or damage.                                     such injury.
      b. Any loss, cost or expenses arising out of               b. Any loss, cost or expense arising out of the
         the abating, testing for, monitoring, clean­               abating, testing for, monitoring, cleaning
         ing up, removing, containing, treating,                    up,     removing,      containing,   treating,
         detoxifying, neutralizing, remediating or dis­             detoxifying, neutralizing, remediating or dis­
         posing of, or in any way responding to, or                 posing of, or in any way responding to, or
         assessing the effects of, "fungi" or                       assessing the effects of, "fungi" or
         "bacteria", by any insured or by any other                 "bacteria", by any insured or by any other
         person or entity.                                          person or entity.
      This exclusion does not apply to any "fungi" or     C. The following definitions are added to the Defini­
      "bacteria" that are, are on, or are contained in,      tions Section:
      a good or product intended for bodily                   1. "Bacteria" means any type, kind or form of
      consumption.                                               bacterium.
                                                              2. "Fungi" means any type or form of fungus, in­
                                                                 cluding mold or mildew and any mycotoxins,
                                                                 spores, scents or byproducts produced or re­
                                                                 leased by fungi.




CG 32 10 04 05                             © ISO Properties, Inc., 2005                              Page 1 of 1
          Case 1:21-cv-01515-ELR Document 1-1 Filed 04/15/21 Page 104 of 153
                                                                          COMMERCIAL GENERAL LIABILITY
                                                                                         CG 01 25 03 03

      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

         LOUISIANA CHANGES – INSURING AGREEMENT
This endorsement modifies insurance provided under the following:

   COMMERCIAL GENERAL LIABILITY COVERAGE PART

A. Paragraph 1.a. of Section I – Coverages, Cover­        B. Paragraph 1.a. of Section I – Coverages, Cover­
   age A – Bodily Injury And Property Damage Li­             age B – Personal And Advertising Injury Liabil­
   ability is replaced with the following:                   ity is replaced with the following:
   1. Insuring Agreement                                      1. Insuring Agreement
      a. We will pay those sums that the insured be­             a. We will pay those sums that the insured be­
         comes legally obligated to pay as damages                  comes legally obligated to pay as damages
         because of "bodily injury" or "property                    because of "personal and "advertising
         damage" to which this insurance applies.                   injury" to which this insurance applies. We
         We will have the right and duty to defend                  will have the right and duty to defend the in­
         the insured against any "suit" seeking                     sured against any "suit" seeking those
         those damages. We may, at our discretion,                  damages. We may, at our discretion, invest­
         investigate any "occurrence" and settle any                igate any offense and settle any claim or
         claim or "suit" that may result. But:                      "suit" that may result. But:
         (1) The amount we will pay for damages is                  (1) The amount we will pay for damages is
             limited as described in Section III – Lim­                 limited as described in Section III – Lim­
             its Of Insurance; and                                      its Of Insurance; and
         (2) Our right and duty to defend end when                  (2) Our right and duty to defend end when
             we have used up the applicable limit of                    we have used up the applicable limit of
             insurance in the payment of judgments                      insurance in the payment of judgments
             or settlements under Coverage A or B                       or settlements under Coverages A or B
             or medical expenses under Coverage C.                      or medical expenses under Coverage C.
               However, using up the Medical Ex­                          However, using up the Medical Ex­
             pense Limit does not end our right and                     pense Limit does not end our right and
             duty to defend.                                            duty to defend.
         No other obligation or liability to pay sums               No other obligation or liability to pay sums
         or perform acts or services is covered un­                 or perform acts or services is covered un­
         less explicitly provided for under Supple­                 less explicitly provided for under Supple­
         mentary Payments – Coverages A and B.                      mentary Payments – Coverages A and B.




CG 01 25 03 03                             © ISO Properties, Inc., 2002                              Page 1 of 1
           Case 1:21-cv-01515-ELR Document 1-1 Filed 04/15/21 Page 105 of 153
                                                                          COMMERCIAL GENERAL LIABILITY
                                                                                         CG 01 18 12 04

      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

    LOUISIANA CHANGES – LEGAL ACTION AGAINST US
This endorsement modifies insurance provided under the following:

   COMMERCIAL GENERAL LIABILITY COVERAGE PART
   ELECTRONIC DATA LIABILITY COVERAGE PART
   LIQUOR LIABILITY COVERAGE PART
   OWNERS AND CONTRACTORS PROTECTIVE LIABILITY COVERAGE PART
   POLLUTION LIABILITY COVERAGE PART
   PRODUCT WITHDRAWAL COVERAGE PART
   PRODUCTS/COMPLETED OPERATIONS LIABILITY COVERAGE PART
   RAILROAD PROTECTIVE LIABILITY COVERAGE PART

The Legal Action Against Us Condition (Section IV
– Conditions) is replaced by the following.
Legal Action Against Us
A person or organization may bring a "suit" against
us including, but not limited to, a "suit" to recover on
an agreed settlement or on a final judgment against
an insured; but we will not be liable for damages that
are not payable under the terms of this Coverage
Part or that are in excess of the applicable limit of
insurance. An agreed settlement means a settlement
and release of liability signed by us, the insured and
the claimant or the claimant's legal representative.




CG 01 18 12 04                             © ISO Properties, Inc., 2003                       Page 1 of 1
           Case 1:21-cv-01515-ELR Document 1-1 Filed 04/15/21 Page 106 of 153
                                                                           COMMERCIAL GENERAL LIABILITY
                                                                                          CG 26 84 12 04

      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

       LOUISIANA CHANGES – TRANSFER OF RIGHTS OF
       RECOVERY AGAINST OTHERS TO US CONDITION
This endorsement modifies insurance provided under the following:

   COMMERCIAL GENERAL LIABILITY COVERAGE PART
   ELECTRONIC DATA LIABILITY COVERAGE PART
   LIQUOR LIABILITY COVERAGE PART
   OWNERS AND CONTRACTORS PROTECTIVE LIABILITY COVERAGE PART
   POLLUTION LIABILITY COVERAGE PART
   PRODUCT WITHDRAWAL COVERAGE PART
   PRODUCTS/COMPLETED OPERATIONS COVERAGE PART
   RAILROAD PROTECTIVE LIABILITY COVERAGE PART
   UNDERGROUND STORAGE TANK POLICY

The Transfer Of Rights Of Recovery Against Oth­
ers To Us Condition Section IV – Conditions is re­
placed by the following:
TRANSFER OF RIGHTS OF RECOVERY AGAINST
OTHERS TO US
In the event of any payment under this Coverage
Part, we will be entitled to the insured's rights of re­
covery against any person or organization, and the in­
sured will do whatever is necessary to secure such
rights. Our right to recover is subordinate to the
insured's right to be fully compensated.




CG 26 84 12 04                              © ISO Properties, Inc., 2003                       Page 1 of 1
          Case 1:21-cv-01515-ELR Document 1-1 Filed 04/15/21 Page 107 of 153
                                                                        COMMERCIAL GENERAL LIABILITY
                                                                                       CG 02 01 01 15

      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                                  MARYLAND CHANGES
This endorsement modifies insurance provided under the following:

   COMMERCIAL GENERAL LIABILITY COVERAGE PART
   ELECTRONIC DATA LIABILITY COVERAGE PART
   LIQUOR LIABILITY COVERAGE PART
   POLLUTION LIABILITY COVERAGE PART
   PRODUCT WITHDRAWAL COVERAGE PART
   PRODUCTS/COMPLETED OPERATIONS LIABILITY COVERAGE PART
A. Paragraphs 2. and 3. of the Cancellation                         (3) A matter or issue related to the risk that
   Common Policy Condition are replaced by the                          constitutes a threat to public safety.
   following:                                                       If we cancel pursuant to Paragraph 3.b.,
   2. When this Policy has been in effect for 45 days               you may request additional information on
      or less and is not a renewal policy, we may                   the reason for cancellation within 30 days
      cancel this Coverage Part by mailing to the first             from the date of our notice.
      Named Insured, at the last mailing address          B. Paragraph 5. of the Cancellation Common Policy
      known to us, written notice of cancellation,           Condition is replaced by the following:
      stating the reason for cancellation, at least:
                                                             5. If this Policy is cancelled, we will send the first
      a. 10 days before the effective date of                   Named Insured any premium refund due.
         cancellation if we cancel for nonpayment of
         premium.                                               If we cancel, the refund will be pro rata. If the
                                                                first Named Insured cancels, the refund will be
      b. 15 days before the effective date of                   calculated as follows:
         cancellation if we cancel because the risk
         does not meet our underwriting standards.              a. Policies Written For One Year Or Less
   3. When this Policy has been in effect for more                  We will refund 90% of the pro rata
      than 45 days or is a renewal policy, we may                   unearned premium.
      cancel this Policy by mailing to the first Named          b. Policies Written For More Than One Year
      Insured, at the last mailing address known to
      us, written notice of cancellation at least:                  (1) If the Policy is cancelled in the first year,
                                                                        we will refund 90% of the pro rata
      a. 10 days before the effective date of                           unearned premium for the first year,
         cancellation if we cancel for nonpayment of                    plus the full annual premium for
         premium.                                                       subsequent years.
      b. 45 days before the effective date of                       (2) If the Policy is cancelled after the first
         cancellation if we cancel for a permissible                    year, we will refund the pro rata
         reason other than nonpayment of premium,                       unearned premium.
         stating the reason for cancellation. Under
         this Paragraph b., we may cancel only for              c. Continuous And Annual Premium
         one or more of the following reasons:                     Payment Policies
         (1) When       there       exists     material             We will refund 90% of the pro rata
             misrepresentation or fraud in connection               unearned premium for the year in which the
             with   the    application,    policy,   or             Policy is cancelled.
             presentation of a claim.                           We will retain the minimum premium, except if
         (2) A change in the condition of the risk that         the Policy is cancelled as of the inception date.
             results in an increase in the hazard
             insured against.




CG 02 01 01 15                       © Insurance Services Office, Inc., 2014                           Page 1 of 2
          Case 1:21-cv-01515-ELR Document 1-1 Filed 04/15/21 Page 108 of 153


      However, if this Policy is financed by a                  2. We will send notice of nonrenewal to the first
      premium finance company and we or the                        Named Insured by a "first-class mail tracking
      premium finance company or the first Named                   method" or by commercial mail delivery
      Insured cancels the Policy, the refund will                  service. We will maintain proof of mailing in a
      consist of the gross unearned premium                        form authorized or accepted by the United
      computed pro rata, excluding any expense                     States Postal Service or by other commercial
      constant, administrative fee or nonrefundable                mail delivery service when such service is
      charge filed with and approved by the                        used. Proof of mailing will be sufficient proof of
      insurance commissioner.                                      notice.
      The cancellation will be effective even if we             3. When we elect not to renew a policy that has
      have not made or offered a refund.                           been in effect for more than 45 days for a
C. Paragraph 6. of the Cancellation Common Policy                  reason other than nonpayment of premium, we
   Condition is replaced by the following:                         will provide a written statement of the actual
                                                                   reason for the refusal to renew. You may
   6. We will send notice of cancellation to the first             request additional information within 30 days
      Named Insured by a "first-class mail tracking                from the date of our notice.
      method" if:
                                                                4. If we offer to renew at least 45 days before the
      a. We cancel for nonpayment of premium; or                   renewal date and you fail to make the required
      b. This Policy is not a renewal of a policy we               premium payment by the renewal date, the
         issued and has been in effect for 45 days or              Policy will terminate on the renewal date for
         less.                                                     nonpayment of premium.
      We will send notice to the first Named Insured         E. The following definition is added:
      by a "first-class mail tracking method" or by             "First-class mail tracking method" means a
      commercial mail delivery service if we cancel             method that provides evidence of the date that a
      for a reason other than nonpayment of                     piece of first-class mail was accepted for mailing
      premium and this Policy:                                  by the United States Postal Service, including a
      a. Is a renewal of a policy we issued; or                 certificate of mail and an electronic mail tracking
                                                                system used by the United States Postal Service.
      b. Has been in effect for more than 45 days.
                                                                "First-class mail tracking method" does not include
      We will maintain proof of mailing in a form               a certificate of bulk mailing.
      authorized or accepted by the United States
      Postal Service or by other commercial mail
      delivery service when such service is used.
      Proof of mailing will be sufficient proof of notice.
D. The following condition is added and supersedes
   any provisions to the contrary:
   When We Do Not Renew
   1. We may elect not to renew this Policy by
      mailing notice of nonrenewal to the first Named
      Insured at the last mailing address known to us
      at least 45 days before the expiration date of
      this Policy.




Page 2 of 2                            © Insurance Services Office, Inc., 2014                       CG 02 01 01 15
           Case 1:21-cv-01515-ELR Document 1-1 Filed 04/15/21 Page 109 of 153
                                                                          COMMERCIAL GENERAL LIABILITY
                                                                                         CG 26 73 12 04

      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

    MARYLAND CHANGES – PREMIUM AUDIT CONDITION
This endorsement modifies insurance provided under the following:

   COMMERCIAL GENERAL LIABILITY COVERAGE PART
   ELECTRONIC DATA LIABILITY COVERAGE PART
   LIQUOR LIABILITY COVERAGE PART
   POLLUTION LIABILITY COVERAGE PART
   PRODUCTS/COMPLETED OPERATIONS LIABILITY COVERAGE PART
   PRODUCT WITHDRAWAL COVERAGE PART
   UNDERGROUND STORAGE TANK POLICY

Paragraph b. of the Premium Audit Condition Sec­
tion IV is replaced by the following:
Premium Audit
   b. Premium shown in this Coverage Part as ad­
      vance premium is a deposit premium only. At
      the close of each audit period we will com­
      pute the earned premium for that period and
      send notice to the first Named Insured. The
      due date for audit and retrospective premi­
      ums is 30 days from the date of the bill. If the
      sum of the advance and audit premiums paid
      for the policy period is greater than the
      earned premium, we will return the excess to
      the first Named Insured.




CG 26 73 12 04                             © ISO Properties, Inc., 2003                       Page 1 of 1
          Case 1:21-cv-01515-ELR Document 1-1 Filed 04/15/21 Page 110 of 153

                                                                                                    IL 02 51 09 07

      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                    NEVADA CHANGES – CANCELLATION
                          AND NONRENEWAL
This endorsement modifies insurance provided under the following:

   CAPITAL ASSETS PROGRAM (OUTPUT POLICY) COVERAGE PART
   COMMERCIAL AUTOMOBILE COVERAGE PART
   COMMERCIAL GENERAL LIABILITY COVERAGE PART
   COMMERCIAL INLAND MARINE COVERAGE PART
   COMMERCIAL LIABILITY UMBRELLA COVERAGE PART
   COMMERCIAL PROPERTY COVERAGE PART
   CRIME AND FIDELITY COVERAGE PART
   EMPLOYMENT-RELATED PRACTICES LIABILITY COVERAGE PART
   EQUIPMENT BREAKDOWN COVERAGE PART
   FARM COVERAGE PART
   FARM UMBRELLA LIABILITY POLICY
   LIQUOR LIABILITY COVERAGE PART
   POLLUTION LIABILITY COVERAGE PART
   PRODUCTS/COMPLETED OPERATIONS LIABILITY COVERAGE PART


 A. The following are added to the Cancellation Com-                  (6) A determination by the commissioner
    mon Policy Condition:                                                 that continuation of our present volume
      7.a. Midterm Cancellation                                           of premiums would jeopardize our
                                                                          solvency or be hazardous to the in-
           If this policy has been in effect for 70 days or               terests of our policyholders, creditors or
           more, or if this policy is a renewal of a policy               the public;
           we issued, we may cancel only for one or
           more of the following reasons:                             (7) A determination by the commissioner
                                                                          that the continuation of the policy would
          (1) Nonpayment of premium;                                      violate, or place us in violation of, any
          (2) Conviction of the insured of a crime                        provision of the code.
              arising out of acts increasing the hazard            b. Anniversary Cancellation
              insured against;
                                                                      If this policy is written for a term longer
          (3) Discovery of fraud or material misrepres-               than one year, we may cancel for any reas-
              entation in obtaining the policy or in                  on at an anniversary, by mailing or deliver-
              presenting a claim thereunder;                          ing written notice of cancellation to the first
          (4) Discovery of an act or omission or a viola-             Named Insured at the last mailing address
              tion of any condition of the policy which               known to us at least 60 days before the an-
              occurred after the first effective date of              niversary date.
              the current policy, and substantially and B. The following is added as an additional Condition
              materially increases the hazard insured        and supersedes any other provision to the
              against;                                       contrary:
          (5) A material change in the nature or extent      NONRENEWAL
              of the risk, occurring after the first effect-
              ive date of the current policy, which          1. If we elect not to renew this policy, we will mail
              causes the risk of loss to be substantially       or deliver to the first Named Insured shown in
              and materially increased beyond that con-         the Declarations a notice of intention not to re-
              templated at the time the policy was is-          new at least 60 days before the agreed expira-
              sued or last renewed;                             tion date.
                                                                If notice is mailed, proof of mailing will be suffi-
                                                                cient proof of notice.




IL 02 51 09 07                              © ISO Properties, Inc., 2006                                Page 1 of 2
          Case 1:21-cv-01515-ELR Document 1-1 Filed 04/15/21 Page 111 of 153




    2. We need not provide this notice if:                     C. Notices
       a. You have accepted replacement coverage;                 1. Notice of cancellation or nonrenewal in accord-
       b. You have requested             or    agreed     to         ance with A. and B. above, will be mailed, first
          nonrenewal; or                                             class or certified, or delivered to the first
                                                                     Named Insured at the last mailing address
       c. This policy is     expressly    designated     as          known to us and will state the reason for can-
          nonrenewable.                                              cellation or nonrenewal.
                                                                  2. We will also provide a copy of the notice of
                                                                     cancellation, for both policies in effect less
                                                                     than 70 days and policies in effect 70 days or
                                                                     more, to the agent who wrote the policy.




Page 2 of 2                                   © ISO Properties, Inc., 2006                            IL 02 51 09 07
           Case 1:21-cv-01515-ELR Document 1-1 Filed 04/15/21 Page 112 of 153

                                                                                             IL 01 15 01 10

      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

         NEVADA CHANGES – DOMESTIC PARTNERSHIP
This endorsement modifies insurance provided under the following:

   COMMERCIAL AUTOMOBILE COVERAGE PART
   COMMERCIAL GENERAL LIABILITY COVERAGE PART
   COMMERCIAL LIABILITY UMBRELLA COVERAGE PART
   ELECTRONIC DATA LIABILITY COVERAGE PART
   FARM COVERAGE PART
   FARM UMBRELLA LIABILITY POLICY
   LIQUOR LIABILITY COVERAGE PART
   MEDICAL PROFESSIONAL LIABILITY COVERAGE PART
   OWNERS AND CONTRACTORS PROTECTIVE LIABILITY COVERAGE PART
   POLLUTION LIABILITY COVERAGE PART
   PRODUCT WITHDRAWAL COVERAGE PART
   PRODUCTS/COMPLETED OPERATIONS LIABILITY COVERAGE PART
   UNDERGROUND STORAGE TANK POLICY

A. All references to spouse shall include an individu­    C. With respect to coverage for the ownership,
   al who is in a domestic partnership recognized un­        maintenance, or use of "covered autos" provided
   der Nevada law.                                           under the Commercial Liability Umbrella Cover­
B. Under the Commercial Auto Coverage Part, the              age Part, the term "family member" is replaced by
   term "family member" is replaced by the following:        the following:
   "Family member" means a person related to the:            "Family member" means a person related to you
                                                             by blood, adoption, marriage or domestic partner­
   1. Individual Named Insured by blood, adoption,           ship recognized under Nevada law, who is a resid­
      marriage or domestic partnership recognized            ent of your household, including a ward or foster
      under Nevada law, who is a resident of such            child.
      Named Insured's household, including a ward
      or foster child; or
   2. Individual named in the Schedule by blood,
      adoption, marriage or domestic partnership re­
      cognized under Nevada law, who is a resident
      of the individual's household, including a ward
      or foster child, if the Drive Other Car Coverage
      – Broadened Coverage For Named Individual
      Endorsement is attached.




IL 01 15 01 10                       © Insurance Services Office, Inc., 2009                    Page 1 of 1
           Case 1:21-cv-01515-ELR Document 1-1 Filed 04/15/21 Page 113 of 153

                                                                                                      IL 02 08 09 07

      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                 NEW JERSEY CHANGES – CANCELLATION
                         AND NONRENEWAL
This endorsement modifies insurance provided under the following:

   CAPITAL ASSETS PROGRAM (OUTPUT POLICY) COVERAGE PART
   COMMERCIAL AUTOMOBILE COVERAGE PART
   COMMERCIAL GENERAL LIABILITY COVERAGE PART
   COMMERCIAL INLAND MARINE COVERAGE PART
   COMMERCIAL LIABILITY UMBRELLA COVERAGE PART
   COMMERCIAL PROPERTY COVERAGE PART
   CRIME AND FIDELITY COVERAGE PART
   EMPLOYMENT-RELATED PRACTICES LIABILITY COVERAGE PART
   EQUIPMENT BREAKDOWN COVERAGE PART
   FARM COVERAGE PART
   FARM UMBRELLA LIABILITY POLICY
   LIQUOR LIABILITY COVERAGE PART
   POLLUTION LIABILITY COVERAGE PART
   PRODUCTS/COMPLETED OPERATIONS LIABILITY COVERAGE PART

A. Pursuant to New Jersey law, this policy cannot be                       (b) Existence of a moral hazard, as
   cancelled or nonrenewed for any underwriting                                defined in N.J.A.C. 11:1-20.2(f) as
   reason or guideline which is arbitrary, capricious                          follows:
   or unfairly discriminatory or without adequate prior                       (i) "The risk, danger or probability
   notice to the insured. The underwriting reasons or                             that the insured will destroy, or
   guidelines that an insurer can use to cancel or                                permit to be destroyed, the in-
   nonrenew this policy are maintained by the in-                                 sured property for the purpose of
   surer in writing and will be furnished to the insured                          collecting     the      insurance
   and/or the insured's lawful representative upon                                proceeds. Any change in the cir-
   written request.                                                               cumstances of an insured that
   This provision shall not apply to any policy which                             will increase the probability of
   has been in effect for less than 60 days at the                                such a destruction may be con-
   time notice of cancellation is mailed or delivered,                            sidered a 'moral hazard'"; and
   unless the policy is a renewal policy.                                     (ii) "The substantial risk, danger or
B. Paragraph 2. of the Cancellation Common Policy                                  probability that the character, cir-
   Condition is replaced by the following:                                         cumstances or personal habits of
   2. If this policy has been in effect for less than 60                           the insured may increase the
      days, we may cancel this policy for any reason                               possibility of loss or liability for
      subject to the following:                                                    which an insurer will be held
                                                                                   responsible. Any change in the
       a. We may cancel this policy by mailing or de-                              character or circumstances of an
          livering to the first Named Insured and any                              individual, corporate, partnership
          person entitled to notice under this policy                              or other insured that will increase
          written notice, of cancellation, at least:                               the probability of such a loss or li-
         (1) 10 days before the effective date of can-                             ability may be considered a
             cellation if we cancel for:                                           'moral hazard'".
             (a) Nonpayment of premium; or




IL 02 08 09 07                              © ISO Properties, Inc., 2006                                  Page 1 of 3
            Case 1:21-cv-01515-ELR Document 1-1 Filed 04/15/21 Page 114 of 153




        (2) 30 days before the effective date of can-                (12) Failure by the insured to provide reason-
              cellation if we cancel for any other                         able and necessary underwriting inform-
              reason.                                                      ation to us upon written request there-
      b. In the notice of cancellation which is sent to                    fore and a reasonable opportunity to
         the first Named Insured, we will state the                        respond.
         reason for cancellation.                                    (13) Agency termination, provided:
C. The following is added to the Cancellation Com-                        (a) We document that replacement cov-
   mon Policy Condition:                                                       erage at comparable rates and
   7. Cancellation Of Policies In Effect For 60                                terms has been provided to the first
      Days Or More                                                             Named Insured, and we have in-
      a. If this policy has been in effect for 60 days                         formed the first Named Insured, in
         or more, or is a renewal of a policy we                               writing, of the right to continue cover-
         issued, we may cancel this policy only for                            age with us; or
         one or more of the following reasons:                            (b) We have informed the first Named
        (1) Nonpayment of premium;                                             Insured, in writing, of the right to con-
                                                                               tinue coverage with us and the first
        (2) Existence of a moral hazard, as defined                            Named Insured has agreed, in
              in N.J.A.C. 11:1-20.2(f);                                        writing, to the cancellation or nonre-
        (3) Material misrepresentation or nondis-                              newal based on the termination of
              closure to us of a material fact at the                          the first Named Insured's appointed
              time of acceptance of the risk;                                  agent.
        (4) Increased hazard or material change in                   (14) Any other reasons in accordance with
              the risk assumed which we could not                          our underwriting guidelines for cancella-
              have reasonably contemplated at the                          tion of commercial lines coverage.
              time of assumption of the risk;                       b. If we cancel this policy based on Para-
        (5) Substantial breaches of contractual                        graph 7.a.(1) or (2) above, we will mail or
              duties, conditions or warranties that ma-                deliver a written notice, to the first Named
              terially affect the nature and/or insurabil-             Insured and any person entitled to notice
              ity of the risk;                                         under this policy, at least 10 days before
        (6) Lack of cooperation from the insured on                    the effective date of cancellation. If we can-
              loss control matters materially affecting                cel this policy for any other reason listed
              insurability of the risk;                                above, we will mail or deliver a written no-
        (7) Fraudulent acts against us by the in-                      tice to the first Named Insured and any per-
              sured or its representative that materi-                 son entitled to notice under this policy, not
              ally affect the nature of the risk insured;              more than 120 days nor less than 30 days
                                                                       before the effective date of such
        (8) Loss of or reduction in available insur-                   cancellation.
              ance capacity;
                                                                    c. In the notice of cancellation which is sent to
        (9) Material increase in exposure arising                      the first Named Insured, we will state the
              out of changes in statutory or case law                  reason for cancellation. For cancellation
              subsequent to the issuance of the insur-                 due to the nonpayment of premium, the no-
              ance contract or any subsequent                          tice will state the effect of nonpayment by
              renewal;                                                 the due date. Cancellation for nonpayment
       (10) Loss of or substantial changes in applic-                  of premium will not be effective if payment
              able reinsurance;                                        of the amount due is made before the ef-
       (11) Failure by the insured to comply with                      fective date set forth in the notice.
              any Federal, State or local fire, health,             d. Notice will be sent to the last mailing ad-
              safety or building or construction                       dresses known to us, by:
              regulation, law or ordinance with re-                   (1) Certified mail; or
              spect to an insured risk which substan-
              tially increases any hazard insured                     (2) First class mail, if we have obtained
              against within 60 days of written notifica-                  from the post office a date stamped
              tion of a violation of any such law, regu-                   proof of mailing showing names and
              lation or ordinance;                                         addresses.



Page 2 of 3                                   © ISO Properties, Inc., 2006                             IL 02 08 09 07
           Case 1:21-cv-01515-ELR Document 1-1 Filed 04/15/21 Page 115 of 153



                                                                 2. This notice will be sent to the first Named In-
                                                                    sured at the last mailing address known to us
      e. We need not send notice of cancellation if                 by:
         you have:
                                                                    a. Certified mail; or
         (1) Replaced coverage elsewhere; or
                                                                    b. First class mail, if we have obtained from
         (2) Specifically requested termination.                       the post office a date stamped proof of mail-
D. The following is added and supersedes any other                     ing showing the first Named Insured's
   provision to the contrary:                                          name and address.
   NONRENEWAL                                                    3. We need not mail or deliver this notice if you
                                                                    have:
   1. We may elect not to renew this policy for any
      reason permitted to cancel it. If we elect not to             a. Replaced coverage elsewhere; or
      renew this policy, we will mail a notice of                   b. Specifically requested termination.
      nonrenewal,       stating   the      reasons     for
      nonrenewal, to the first Named Insured at least
      30 days but not more than 120 days before the
      expiration date of this policy. If this policy does
      not have a fixed expiration date, it shall be
      deemed to expire annually on the anniversary
      of its inception.




IL 02 08 09 07                                © ISO Properties, Inc., 2006                             Page 3 of 3
           Case 1:21-cv-01515-ELR Document 1-1 Filed 04/15/21 Page 116 of 153

                                                                                               IL 01 41 09 08

      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                  NEW JERSEY CHANGES – CIVIL UNION
This endorsement modifies insurance provided under the following:

   COMMERCIAL AUTOMOBILE COVERAGE PART
   COMMERCIAL GENERAL LIABILITY COVERAGE PART
   COMMERCIAL LIABILITY UMBRELLA COVERAGE PART
   ELECTRONIC DATA LIABILITY COVERAGE PART
   EMPLOYMENT-RELATED PRACTICES LIABILITY COVERAGE PART
   FARM COVERAGE PART
   FARM UMBRELLA LIABILITY POLICY
   LIQUOR LIABILITY COVERAGE PART
   MEDICAL PROFESSIONAL LIABILITY COVERAGE PART
   OWNERS AND CONTRACTORS PROTECTIVE LIABILITY COVERAGE PART
   POLLUTION LIABILITY COVERAGE PART
   PRODUCT WITHDRAWAL COVERAGE PART
   PRODUCTS/COMPLETED OPERATIONS LIABILITY COVERAGE PART
   UNDERGROUND STORAGE TANK POLICY

A. The term "spouse" is replaced by the following:        C. With respect to coverage for the ownership,
   Spouse or party to a civil union recognized under         maintenance, or use of "covered autos" provided
   New Jersey law.                                           under the Commercial Liability Umbrella Cover-
                                                             age Part, the term "family member" is replaced by
B. Under the Commercial Auto Coverage Part, the              the following:
   term "family member" is replaced by the following:
                                                             "Family member" means a person related to you
   "Family member" means a person related to the:            by blood, adoption, marriage or civil union recog-
   1. Individual Named Insured by blood, adoption,           nized under New Jersey law, who is a resident of
      marriage or civil union recognized under New           your household, including a ward or foster child.
      Jersey law, who is a resident of such Named
      Insured's household, including a ward or foster
      child; or
   2. Individual named in the Schedule by blood,
      adoption, marriage or civil union recognized
      under New Jersey law, who is a resident of the
      individual's household, including a ward or
      foster child, if the Drive Other Car Coverage –
      Broadened Coverage For Named Individual
      Endorsement is attached.




IL 01 41 09 08                       © Insurance Services Office, Inc., 2008                       Page 1 of 1
           Case 1:21-cv-01515-ELR Document 1-1 Filed 04/15/21 Page 117 of 153
                                                                          COMMERCIAL GENERAL LIABILITY
                                                                                         CG 26 20 10 93

      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.


          NEW JERSEY CHANGES – LOSS INFORMATION
This endorsement modifies insurance provided under the following:

   COMMERCIAL GENERAL LIABILITY COVERAGE PART ("OCCURRENCE" VERSION)


The following Condition is added TO COMMERCIAL                 Amounts reserved are based on our judgment.
GENERAL LIABILITY CONDITIONS (Section IV):                     They are subject to change and should not be re­
10. Your Right to Loss Information                             garded as ultimate settlement values.
   We will provide the first Named Insured shown in            You must not disclose this information to any
   the Declarations the following loss information re­         claimant or any claimant's representative without
   lating to this and any preceding general liability          our consent.
   Coverage Part we have issued to you during the              We will provide this information only if we receive
   previous three years:                                       a written request from the first Named Insured dur­
   a. A list or other record of each "occurrence" of           ing the policy period. We will provide this informa­
      which we were notified in accordance with                tion within 45 days of receipt of the request.
      paragraph 2.a. of the Duties in the Event of             We compile claim and "occurrence" information
      Occurrence, Offense, Claim or Suit Condition             for our own business purposes and exercise reas­
      in this Section. We will include a brief descrip­        onable care in doing so. In providing this informa­
      tion of the "occurrence" and information on              tion to the first Named Insured, we make no rep­
      whether any claim arising out of the                     resentations or warranties to insureds, insurers or
      "occurrence" is open or closed.                          others to whom this information is furnished by or
   b. A summary by policy year, of payments made               on behalf of any insured.
      and amounts reserved, stated separately un­
      der any applicable General Aggregate Limit
      and Products­Completed Operations Aggreg­
      ate Limit.




CG 26 20 10 93                   Copyright, Insurance Services Office, Inc., 1992                     Page 1 of 1
          Case 1:21-cv-01515-ELR Document 1-1 Filed 04/15/21 Page 118 of 153

                                                                                                      IL 02 69 09 08

      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

         NORTH CAROLINA CHANGES – CANCELLATION
                   AND NONRENEWAL
This endorsement modifies insurance provided under the following:

   CAPITAL ASSETS PROGRAM (OUTPUT POLICY) COVERAGE PART
   COMMERCIAL GENERAL LIABILITY COVERAGE PART
   COMMERCIAL INLAND MARINE COVERAGE PART
   COMMERCIAL LIABILITY UMBRELLA COVERAGE PART
   COMMERCIAL PROPERTY COVERAGE PART
   CRIME AND FIDELITY COVERAGE PART
   EMPLOYMENT-RELATED PRACTICES LIABILITY COVERAGE PART
   EQUIPMENT BREAKDOWN COVERAGE PART
   FARM COVERAGE PART
   FARM UMBRELLA LIABILITY POLICY
   LIQUOR LIABILITY COVERAGE PART
   MEDICAL PROFESSIONAL LIABILITY COVERAGE PART
   POLLUTION LIABILITY COVERAGE PART
   PRODUCTS/COMPLETED OPERATIONS LIABILITY COVERAGE PART

A. Paragraph 2. of the Cancellation Common Policy                          (b) An act or omission by the insured or
   Condition is replaced by the following:                                     his or her representative that consti-
   2. Cancellation Requirements                                                tutes material misrepresentation or
                                                                               nondisclosure of a material fact in
      a. Policies In Effect Less Than 60 Days                                  obtaining this policy, continuing this
         If this policy has been in effect for less than                       policy or presenting a claim under
         60 days, we may cancel this policy by mail-                           this policy;
         ing or delivering to the first Named Insured                      (c) Increased    hazard      or  material
         written notice of cancellation at least:                              change in the risk assumed that
         (1) 15 days before the effective date of can-                         could not have been reasonably con-
             cellation if we cancel for nonpayment of                          templated by the parties at the time
             premium; or                                                       of assumption of the risk;
         (2) 30 days before the effective date of can-                     (d) Substantial breach of contractual
             cellation if we cancel for any other                              duties, conditions or warranties that
             reason.                                                           materially affects the insurability of
                                                                               the risk;
      b. Policies In Effect More Than 60 Days
                                                                           (e) A fraudulent act against us by the in-
         If this policy has been in effect for 60 days                         sured or his or her representative
         or more, or is a renewal of a policy we                               that materially affects the insurability
         issued, we may cancel this policy prior to                            of the risk;
         the:
                                                                           (f) Willful failure by the insured or his or
         (1) Expiration of the policy term; or                                 her representative to institute reas-
         (2) Anniversary date,                                                 onable loss control measures that
         stated in the policy only for one or more of                          materially affect the insurability of
         the following reasons:                                                the risk after written notice by us;

            (a) Nonpayment of premium;




IL 02 69 09 08                              © ISO Properties, Inc., 2007                                  Page 1 of 2
          Case 1:21-cv-01515-ELR Document 1-1 Filed 04/15/21 Page 119 of 153




              (g) Loss of facultative reinsurance, or       B. The following provisions are added and super-
                  loss of or substantial changes in ap-        sede any other provisions to the contrary:
                  plicable reinsurance as provided in           1. Nonrenewal
                  G.S. 58-41-30;
                                                                   a. If we elect not to renew this policy, we will
              (h) Conviction of the insured of a crime                mail or deliver to the first Named Insured
                  arising out of acts that materially af-             shown in the Declarations written notice of
                  fect the insurability of the risk;                  nonrenewal at least 45 days prior to the:
              (i) A determination by the Commission-                  (1) Expiration of the policy if this policy has
                  er of Insurance that the continuation                   been written for one year or less; or
                  of the policy would place us in viola-
                  tion of the laws of North Carolina; or              (2) Anniversary date of the policy if this
                                                                          policy has been written for more than
              (j) You fail to meet the requirements                       one year or for an indefinite term.
                  contained in our corporate charter,
                  articles of incorporation or by-laws             b. We need not mail or deliver the notice of
                  when we are a company organized                     nonrenewal if you have:
                  for the sole purpose of providing                   (1) Insured property covered under this
                  members of an organization with in-                     policy, under any other insurance
                  surance coverage in North Carolina.                     policy;
         We will mail or deliver written notice of can-               (2) Accepted replacement coverage; or
         cellation to the first Named Insured at
         least:                                                       (3) Requested or agreed to nonrenewal of
                                                                          this policy.
                  (i) 15 days before the effective date
                      of cancellation if we cancel for             c. If notice is mailed, proof of mailing will be
                      nonpayment of premium; or                       sufficient proof of notice.
                 (ii) 30 days before the effective date         2. The written notice of cancellation or nonrenew-
                      of cancellation if we cancel for             al will:
                      any other reason.                            a. Be mailed or delivered to the first Named
      c. Cancellation for nonpayment of premium                       Insured and any designated mortgagee or
         will not become effective if you pay the                     loss payee at their addresses shown in the
         premium amount due before the effective                      policy, or if not indicated in the policy, at
         date of cancellation.                                        their last known addresses; and
      d. We may also cancel this policy for any reas-              b. State the reason or reasons for cancella-
         on not stated above provided we obtain                       tion or nonrenewal.
         your prior written consent.




Page 2 of 2                                  © ISO Properties, Inc., 2007                            IL 02 69 09 08
           Case 1:21-cv-01515-ELR Document 1-1 Filed 04/15/21 Page 120 of 153

                                                                                                     IL 02 44 09 07

      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

  OHIO CHANGES – CANCELLATION AND NONRENEWAL

This endorsement modifies insurance provided under the following:

   CAPITAL ASSETS PROGRAM (OUTPUT POLICY) COVERAGE PART
   COMMERCIAL AUTOMOBILE COVERAGE PART
   COMMERCIAL GENERAL LIABILITY COVERAGE PART
   COMMERCIAL INLAND MARINE COVERAGE PART
   COMMERCIAL LIABILITY UMBRELLA COVERAGE PART
   COMMERCIAL PROPERTY COVERAGE PART
   CRIME AND FIDELITY COVERAGE PART
   EMPLOYMENT-RELATED PRACTICES LIABILITY COVERAGE PART
   EQUIPMENT BREAKDOWN COVERAGE PART
   FARM COVERAGE PART
   FARM UMBRELLA LIABILITY POLICY
   LIQUOR LIABILITY COVERAGE PART
   POLLUTION LIABILITY COVERAGE PART
   PRODUCTS/COMPLETED OPERATIONS LIABILITY COVERAGE PART


A. With respect to a policy which has been in effect             e. Loss of applicable reinsurance or a sub-
   for more than 90 days, or is a renewal of a policy               stantial decrease in applicable reinsurance,
   we issued, the Cancellation Common Policy Con-                   if the Superintendent has determined that
   dition is replaced by the following:                             reasonable efforts have been made to pre-
   1. The first Named Insured shown in the Declara-                 vent the loss of, or substantial decrease in,
      tions may cancel this policy by mailing or deliv-             the applicable reinsurance, or to obtain re-
      ering to us advance written notice of                         placement coverage;
      cancellation.                                                 f. Failure of an insured to correct material viol-
   2. We may cancel this policy only for one or more                   ations of safety codes or to comply with
      of the following reasons, except as provided in                  reasonable       written     loss      control
      Paragraph 6. below:                                              recommendations; or
      a. Nonpayment of premium;                                  g. A determination by the Superintendent of
                                                                    Insurance that the continuation of the
      b. Discovery of fraud or material misrepresent-               policy would create a condition that would
         ation in the procurement of the insurance                  be hazardous to the policyholders or the
         or with respect to any claims submitted                    public.
         thereunder;
                                                              3. We will mail written notice of cancellation to
      c. Discovery of a moral hazard or willful or               the first Named Insured, and agent if any, at
         reckless acts or omissions on your part                 the last mailing addresses known to us. Proof
         which increases any hazard insured                      of mailing will be sufficient proof of notice.
         against;
                                                              4. We will mail the notice of cancellation at least:
      d. The occurrence of a change in the individu-
         al risk which substantially increases any               a. 10 days before the effective date of
         hazard insured against after the insurance                 cancellation, if we cancel for nonpayment
         coverage has been issued or renewed ex-                    of premium; or
         cept to the extent the insurer could reason-            b. 30 days before the effective date of
         ably have foreseen the change or contem-                   cancellation, if we cancel for a reason
         plated the risk in writing the contract;                   stated in 2.b. through 2.g. above.




IL 02 44 09 07                             © ISO Properties, Inc., 2006                                  Page 1 of 2
           Case 1:21-cv-01515-ELR Document 1-1 Filed 04/15/21 Page 121 of 153




   5. The notice of cancellation will:                      C. Common Policy Conditions
      a. State the effective date of cancellation. The          1. Paragraph A.2.a. of the Businessowners
         policy period will end on that date.                      Common Policy Conditions is deleted.
      b. Contain the date of the notice and the                 2. Paragraph E.2. of the Cancellation Common
         policy number, and will state the reason for              Policy Condition in the Standard Property
         cancellation.                                             Policy is deleted. Paragraph E.2. is replaced
   6. Policies written for a term of more than one                 by the following (unless Item A. of this en-
      year or on a continuous basis may be can-                    dorsement applies):
      celled by us for any reason at an anniversary                We may cancel this policy by mailing or deliver-
      date, upon 30 days' written notice of                        ing to the first Named Insured written notice of
      cancellation.                                                cancellation at least:
   7. If this policy is cancelled, we will send the first          a. 10 days before the effective date of
      Named Insured any premium refund due. If we                     cancellation, if we cancel for nonpayment
      cancel, the refund will be pro rata. If the first               of premium; or
      Named Insured cancels, the refund may be                     b. 30 days before the effective date, if we can-
      less than pro rata. The cancellation will be ef-                cel for any other reason.
      fective even if we have not made or offered a
      refund.
B. The following is added to the Common Policy Con-
   ditions and supersedes any provisions to the
   contrary:
   NONRENEWAL
   1. If we elect not to renew this policy, we will mail
      written notice of nonrenewal to the first Named
      Insured, and agent if any, at the last mailing
      addresses known to us. The notice will contain
      the date of the notice and the policy number,
      and will state the expiration date of the policy.
   2. We will mail the notice of nonrenewal at least
      30 days before the expiration date of the
      policy.
   3. Proof of mailing will be sufficient proof of
      notice.




Page 2 of 2                                  © ISO Properties, Inc., 2006                           IL 02 44 09 07
          Case 1:21-cv-01515-ELR Document 1-1 Filed 04/15/21 Page 122 of 153

                                                                                                IL 02 46 09 07

      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

           PENNSYLVANIA CHANGES – CANCELLATION
                    AND NONRENEWAL
This endorsement modifies insurance provided under the following:

   CAPITAL ASSETS PROGRAM (OUTPUT POLICY) COVERAGE PART
   COMMERCIAL AUTOMOBILE COVERAGE PART
   COMMERCIAL GENERAL LIABILITY COVERAGE PART
   COMMERCIAL INLAND MARINE COVERAGE PART
   COMMERCIAL LIABILITY UMBRELLA COVERAGE PART
   COMMERCIAL PROPERTY COVERAGE PART
   CRIME AND FIDELITY COVERAGE PART
   EMPLOYMENT-RELATED PRACTICES LIABILITY COVERAGE PART
   EQUIPMENT BREAKDOWN COVERAGE PART
   FARM COVERAGE PART
   FARM UMBRELLA LIABILITY POLICY
   LIQUOR LIABILITY COVERAGE PART
   POLLUTION LIABILITY COVERAGE PART
   PRODUCTS/COMPLETED OPERATIONS LIABILITY COVERAGE PART

A. The Cancellation Common Policy Condition is                   b. You have failed to pay a premium when
   replaced by the following:                                       due, whether the premium is payable
   CANCELLATION                                                     directly to us or our agents or indirectly
                                                                    under a premium finance plan or extension
   1. The first Named Insured shown in the                          of credit. Notice of cancellation will be
      Declarations may cancel this policy by writing                mailed at least 15 days before the effective
      or giving notice of cancellation.                             date of cancellation.
   2. Cancellation Of Policies In Effect For Less                c. A condition, factor or loss experience
      Than 60 Days                                                  material to insurability has changed
      We may cancel this policy by mailing or                       substantially or a substantial condition,
      delivering to the first Named Insured written                 factor or loss experience material to
      notice of cancellation at least 30 days before                insurability has become known during the
      the effective date of cancellation.                           policy period. Notice of cancellation will be
                                                                    mailed or delivered at least 60 days before
   3. Cancellation Of Policies In Effect For 60                     the effective date of cancellation.
      Days Or More
                                                                 d. Loss of reinsurance or a substantial
      If this policy has been in effect for 60 days or              decrease in reinsurance has occurred,
      more or if this policy is a renewal of a policy               which loss or decrease, at the time of
      we issued, we may cancel this policy only for                 cancellation, shall be certified to the
      one or more of the following reasons:                         Insurance     Commissioner    as    directly
      a. You       have     made      a      material               affecting in-force policies. Notice of
         misrepresentation    which    affects   the                cancellation will be mailed or delivered at
         insurability of the risk. Notice of                        least 60 days before the effective date of
         cancellation will be mailed or delivered at                cancellation.
         least 15 days before the effective date of
         cancellation.




IL 02 46 09 07                             © ISO Properties, Inc., 2006                             Page 1 of 2
           Case 1:21-cv-01515-ELR Document 1-1 Filed 04/15/21 Page 123 of 153




      e. Material failure to comply with policy terms,         7. If notice is mailed, it will be by registered or
         conditions or contractual duties. Notice of              first class mail. Proof of mailing will be
         cancellation will be mailed or delivered at              sufficient proof of notice.
         least 60 days before the effective date of         B. The following are added and supersede any
         cancellation.                                         provisions to the contrary:
       f. Other    reasons     that  the   Insurance           1. Nonrenewal
          Commissioner may approve. Notice of
          cancellation will be mailed or delivered at             If we decide not to renew this policy, we will
          least 60 days before the effective date of              mail or deliver written notice of nonrenewal,
          cancellation.                                           stating the specific reasons for nonrenewal, to
                                                                  the first Named Insured at least 60 days
   This policy may also be cancelled from inception               before the expiration date of the policy.
   upon discovery that the policy was obtained
   through fraudulent statements, omissions or                 2. Increase Of Premium
   concealment of facts material to the acceptance                If we increase your renewal premium, we will
   of the risk or to the hazard assumed by us.                    mail or deliver to the first Named Insured
   4. We will mail or deliver our notice to the first             written notice of our intent to increase the
      Named Insured's last mailing address known                  premium at least 30 days before the effective
      to us. Notice of cancellation will state the                date of the premium increase.
      specific reasons for cancellation.                       Any notice of nonrenewal or renewal premium
   5. Notice of cancellation will state the effective          increase will be mailed or delivered to the first
      date of cancellation. The policy period will end         Named Insured's last known address. If notice is
      on that date.                                            mailed, it will be by registered or first class mail.
                                                               Proof of mailing will be sufficient proof of notice.
   6. If this policy is cancelled, we will send the first
      Named Insured any premium refund due. If we
      cancel, the refund will be pro rata and will be
      returned within 10 business days after the
      effective date of cancellation. If the first
      Named Insured cancels, the refund may be
      less than pro rata and will be returned within
      30 days after the effective date of cancellation.
      The cancellation will be effective even if we
      have not made or offered a refund.




Page 2 of 2                                  ISO Properties, Inc., 2006                            IL 02 46 09 07
           Case 1:21-cv-01515-ELR Document 1-1 Filed 04/15/21 Page 124 of 153



                                                                                                   IL 01 20 10 13

      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

          PENNSYLVANIA CHANGES – DEFENSE COSTS
This endorsement modifies insurance provided under the following:

   COMMERCIAL AUTOMOBILE COVERAGE PART
   COMMERCIAL GENERAL LIABILITY COVERAGE PART
   COMMERCIAL LIABILITY UMBRELLA COVERAGE PART
   COMMERCIAL PROPERTY COVERAGE PART – LEGAL LIABILITY COVERAGE FORM
   COMMERCIAL PROPERTY COVERAGE PART – MORTGAGEHOLDER'S ERRORS AND OMISSIONS
   COVERAGE FORM
   ELECTRONIC DATA LIABILITY COVERAGE PART
   EMPLOYMENT-RELATED PRACTICES LIABILITY COVERAGE PART
   FARM COVERAGE PART
   FARM UMBRELLA LIABILITY POLICY
   LIQUOR LIABILITY COVERAGE PART
   MEDICAL PROFESSIONAL LIABILITY COVERAGE PART
   OWNERS AND CONTRACTORS PROTECTIVE LIABILITY COVERAGE PART
   POLLUTION LIABILITY COVERAGE PART
   PRODUCT WITHDRAWAL COVERAGE PART
   PRODUCTS/COMPLETED OPERATIONS LIABILITY COVERAGE PART
   RAILROAD PROTECTIVE LIABILITY COVERAGE PART
   UNDERGROUND STORAGE TANK COVERAGE PART


A. The provisions of Paragraph B. are added to all             5. Coverage C – Mortgageholder's Liability under
   Insuring Agreements that set forth a duty to defend            the Mortgageholder's Errors And Omissions
   under:                                                         Coverage Form.
   1. Section I of the Commercial General Liability,           Paragraph B. also applies to any other provision in
      Commercial Liability Umbrella, Electronic Data           the policy that sets forth a duty to defend.
      Liability,   Employment-related           Practices   B. If we initially defend an insured ("insured") or pay
      Liability, Farm, Liquor Liability, Medical               for an insured's ("insured's") defense but later
      Professional Liability, Owners And Contractors           determine that none of the claims ("claims"), for
      Protective Liability, Pollution Liability, Product       which we provided a defense or defense costs,
      Withdrawal, Products/Completed Operations                are covered under this insurance, we have the
      Liability, Railroad Protective Liability and             right to reimbursement for the defense costs we
      Underground Storage Tank Coverage Parts,                 have incurred.
      Auto Dealers Coverage Form and the Farm
      Umbrella Liability Policy;                               The right to reimbursement under this provision
                                                               will only apply to the costs we have incurred after
   2. Section II under the Auto Dealers, Business              we notify you in writing that there may not be
      Auto and Motor Carrier Coverage Forms;                   coverage and that we are reserving our rights to
   3. Section III under the Auto Dealers and Motor             terminate the defense or the payment of defense
      Carrier Coverage Forms;                                  costs and to seek reimbursement for defense
   4. Section A. Coverage under the Legal Liability            costs.
      Coverage Form; and




IL 01 20 10 13                         © Insurance Services Office, Inc., 2013                        Page 1 of 1
          Case 1:21-cv-01515-ELR Document 1-1 Filed 04/15/21 Page 125 of 153



                                                                                                   IL 02 50 09 08

      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                 TENNESSEE CHANGES – CANCELLATION
                         AND NONRENEWAL
This endorsement modifies insurance provided under the following:

   CAPITAL ASSETS PROGRAM (OUTPUT POLICY) COVERAGE PART
   COMMERCIAL AUTOMOBILE COVERAGE PART
   COMMERCIAL GENERAL LIABILITY COVERAGE PART
   COMMERCIAL INLAND MARINE COVERAGE PART
   COMMERCIAL LIABILITY UMBRELLA COVERAGE PART
   COMMERCIAL PROPERTY COVERAGE PART
   CRIME AND FIDELITY COVERAGE PART
   EMPLOYMENT-RELATED PRACTICES LIABILITY COVERAGE PART
   EQUIPMENT BREAKDOWN COVERAGE PART
   LIQUOR LIABILITY COVERAGE PART
   MEDICAL PROFESSIONAL LIABILITY COVERAGE PART
   POLLUTION LIABILITY COVERAGE PART
   PRODUCTS/COMPLETED OPERATIONS LIABILITY COVERAGE PART


   A. Paragraph 5. of the Cancellation Common Policy            2. Your conviction of a crime increasing any haz-
      Condition is replaced by the following:                      ard insured against;
      5. If this policy is cancelled, we will send the first    3. Discovery of fraud or material misrepresenta-
         Named Insured any premium refund due.                     tion on the part of either of the following:
         The refund will be pro rata if:                           a. You or your representative in obtaining this
          a. We cancel; or                                            insurance; or
         b. The policy is cancelled at the request of a            b. You in pursuing a claim under this policy;
            premium finance company that has fin-               4. Failure to comply with written loss control
            anced this policy under a premium finance              recommendations;
            agreement.                                          5. Material change in the risk which increases
         The refund may be less than pro rata if the               the risk of loss after we issued or renewed in-
         first Named Insured cancels the policy.                   surance coverage;
         The cancellation will be effective even if we          6. Determination by the insurance commissioner
         have not made or offered a refund.                        that the continuation of the policy would jeop-
   B. The following is added to the Cancellation Com-              ardize our solvency or would place us in viola-
      mon Policy Condition:                                        tion of the insurance laws of Tennessee or
                                                                   any other state;
      CANCELLATION OF POLICIES IN EFFECT
      FOR 60 DAYS OR MORE                                       7. Your violation or breach of any policy terms or
                                                                   conditions; or
      If this policy has been in effect for 60 days or
      more, or if this policy is a renewal of a policy we       8. Other reasons that are approved by the insur-
      issued, we may cancel this policy only for one or            ance commissioner.
      more of the following reasons:                            Notice of cancellation will state the reason for
      1. Nonpayment of premium, including any addi-             cancellation.
         tional premium, calculated in accordance with
         our current rating manual, justified by a physic-
         al change in the insured property or a change
         in its occupancy or use;




IL 02 50 09 08                                ISO Properties, Inc., 2007                             Page 1 of 2
          Case 1:21-cv-01515-ELR Document 1-1 Filed 04/15/21 Page 126 of 153




   C. The following is added and supersedes any provi-        2. Any notice of nonrenewal will be mailed or de-
      sions to the contrary:                                     livered to the first Named Insured's and
      NONRENEWAL                                                 agent's addresses shown in the policy. If no-
                                                                 tice is mailed, proof of mailing will be sufficient
      1. If we decide not to renew this policy, we will          proof of notice.
         mail or deliver written notice of nonrenewal to
         the first Named Insured and agent, at least 60 D. The following is added to the Premiums Com-
         days before the expiration date unless:           mon Policy Condition:
         a. We have offered to issue a renewal policy;     Whenever an insurance policy which is financed
             or                                            with a premium finance company is cancelled, the
                                                           insurer shall return, within 30 days after the effect-
         b. You have obtained replacement coverage         ive date of the cancellation, whatever gross un-
             or have agreed in writing to obtain replace-  earned premiums are due under the insurance
             ment coverage.                                policy directly to the premium finance company
                                                           for the account of the first Named Insured.




Page 2 of 2                                ISO Properties, Inc., 2007                              IL 02 50 09 08
           Case 1:21-cv-01515-ELR Document 1-1 Filed 04/15/21 Page 127 of 153
                                                                           COMMERCIAL GENERAL LIABILITY
                                                                                          CG 01 03 06 06

      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                                        TEXAS CHANGES
This endorsement modifies insurance provided under the following:

   COMMERCIAL GENERAL LIABILITY COVERAGE PART

A. With regard to liability for Bodily Injury, Property
   Damage and Personal And Advertising Injury,
   unless we are prejudiced by the insured's or
   your failure to comply with the requirement, no
   provision of this Coverage Part requiring you or
   any insured to give notice of "occurrence", claim
   or "suit", or forward demands, notices, sum­
   monses or legal papers in connection with a
   claim or "suit" will bar coverage under this Cover­
   age Part.




CG 01 03 06 06                              © ISO Properties, Inc., 2005                       Page 1 of 1
          Case 1:21-cv-01515-ELR Document 1-1 Filed 04/15/21 Page 128 of 153



                                                                                              IL 02 75 11 13

      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

         TEXAS CHANGES – CANCELLATION AND
      NONRENEWAL PROVISIONS FOR CASUALTY LINES
          AND COMMERCIAL PACKAGE POLICIES
This endorsement modifies insurance provided under the following:

   COMMERCIAL GENERAL LIABILITY COVERAGE PART
   COMMERCIAL LIABILITY UMBRELLA COVERAGE PART
   EMPLOYMENT-RELATED PRACTICES LIABILITY
   FARM COVERAGE PART – FARM LIABILITY COVERAGE FORM
   LIQUOR LIABILITY COVERAGE PART
   POLLUTION LIABILITY COVERAGE PART
   PRODUCTS/COMPLETED OPERATIONS LIABILITY COVERAGE PART


This endorsement also modifies insurance provided under the following when written as part of a Commercial
Package Policy:

   CAPITAL ASSETS PROGRAM (OUTPUT POLICY) COVERAGE PART
   COMMERCIAL GENERAL LIABILITY COVERAGE PART
   COMMERCIAL INLAND MARINE COVERAGE PART
   COMMERCIAL LIABILITY UMBRELLA COVERAGE PART
   COMMERCIAL PROPERTY COVERAGE PART
   CRIME AND FIDELITY COVERAGE PART
   EMPLOYMENT-RELATED PRACTICES LIABILITY
   EQUIPMENT BREAKDOWN COVERAGE PART
   FARM COVERAGE PART
   LIQUOR LIABILITY COVERAGE PART
   POLLUTION LIABILITY COVERAGE PART
   PRODUCTS/COMPLETED OPERATIONS LIABILITY COVERAGE PART


A. Paragraph 2. of the Cancellation Common Policy              However, if this policy covers a condominium
   Condition is replaced by the following:                     association, and the condominium property
   2. We may cancel this policy:                               contains at least one residence or the
                                                               condominium declarations conform with the
      a. By mailing or delivering to the first Named           Texas Uniform Condominium Act, then the
         Insured written notice of cancellation,               notice of cancellation, as described above, will
         stating the reason for cancellation, at least         be provided to the first Named Insured 30 days
         10 days before the effective date of                  before the effective date of cancellation. We
         cancellation.                                         will also provide 30 days' written notice to each
                                                               unit-owner to whom we issued a certificate or
                                                               memorandum of insurance, by mailing or
                                                               delivering the notice to each last mailing
                                                               address known to us.




IL 02 75 11 13                      © Insurance Services Office, Inc., 2013                      Page 1 of 2
          Case 1:21-cv-01515-ELR Document 1-1 Filed 04/15/21 Page 129 of 153



      b. For the following reasons, if this policy does                 (c) If the Named Insured submits a
         not provide coverage to a governmental                             fraudulent claim; or
         unit, as defined under 28 TEX. ADMIN.                          (d) If there is an increase in the hazard
         CODE, Section 5.7001 or on one- and two-                           within the control of the Named
         family dwellings:                                                  Insured which would produce an
     (1) If this policy has been in effect for 60 days                      increase in rate.
         or less, we may cancel for any reason              B. The following condition is added and supersedes
         except that, under the provisions of the              any provision to the contrary:
         Texas Insurance Code, we may not cancel
         this policy solely because the policyholder           Nonrenewal
         is an elected official.                               1. We may elect not to renew this policy except
     (2) If this policy has been in effect for more               that, under the provisions of the Texas
         than 60 days, or if it is a renewal or                   Insurance Code, we may not refuse to renew
         continuation of a policy issued by us, we                this policy solely because the policyholder is
         may cancel only for one or more of the                   an elected official.
         following reasons:                                    2. This paragraph, 2., applies unless the policy
              (a) Fraud in obtaining coverage;                    qualifies under Paragraph 3. below.
              (b) Failure to pay premiums when due;               If we elect not to renew this policy, we may do
                                                                  so by mailing or delivering to the first Named
              (c) An increase in hazard within the                Insured, at the last mailing address known to
                  control of the insured which would              us, written notice of nonrenewal, stating the
                  produce an increase in rate;                    reason for nonrenewal, at least 60 days before
              (d) Loss of our reinsurance covering all            the expiration date. If notice is mailed or
                  or part of the risk covered by the              delivered less than 60 days before the
                  policy; or                                      expiration date, this policy will remain in effect
              (e) If we have been placed in                       until the 61st day after the date on which the
                  supervision,    conservatorship      or         notice is mailed or delivered. Earned premium
                  receivership and the cancellation is            for any period of coverage that extends beyond
                  approved or directed by the                     the expiration date will be computed pro rata
                  supervisor, conservator or receiver.            based on the previous year's premium.
      c. For the following reasons, if this policy             3. If this policy covers a condominium
         provides coverage to a governmental unit,                association, and the condominium property
         as defined under 28 TEX. ADMIN. CODE,                    contains at least one residence or the
         Section 5.7001 or on one- and two-family                 condominium declarations conform with the
         dwellings:                                               Texas Uniform Condominium Act, then we will
                                                                  mail or deliver written notice of nonrenewal, at
        (1) If this policy has been in effect for less            least 30 days before the expiration or
            than 90 days, we may cancel coverage                  anniversary date of the policy, to:
            for any reason.
                                                                  a. The first Named Insured; and
        (2) If this policy has been in effect for 90
            days or more, or if it is a renewal or                b. Each unit-owner to whom we issued a
            continuation of a policy issued by us, we                certificate or memorandum of insurance.
            may cancel coverage, only for the                     We will mail or deliver such notice to each last
            following reasons:                                    mailing address known to us.
              (a) If the first Named Insured does not          4. If notice is mailed, proof of mailing will be
                  pay the premium or any portion of               sufficient proof of notice.
                  the premium when due;                        5. The transfer of a policyholder between
              (b) If the Texas Department of Insurance            admitted companies within the same insurance
                  determines that continuation of this            group is not considered a refusal to renew.
                  policy would result in violation of the
                  Texas Insurance Code or any other
                  law governing the business of
                  insurance in Texas;




Page 2 of 2                            © Insurance Services Office, Inc., 2013                    IL 02 75 11 13
            Case 1:21-cv-01515-ELR Document 1-1 Filed 04/15/21 Page 130 of 153



                                                                                                  IL 01 68 03 12

      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                               TEXAS CHANGES – DUTIES
This endorsement modifies insurance provided under the following:

   COMMERCIAL GENERAL LIABILITY COVERAGE PART
   FARM COVERAGE PART
   LIQUOR LIABILITY COVERAGE PART
   MEDICAL PROFESSIONAL LIABILITY COVERAGE PART
   OWNERS AND CONTRACTORS PROTECTIVE LIABILITY COVERAGE PART
   POLLUTION LIABILITY COVERAGE PART
   PRODUCTS/COMPLETED OPERATIONS LIABILITY COVERAGE PART
   RAILROAD PROTECTIVE LIABILITY COVERAGE PART

The following is added to the Duties Condition:                 2. Any settlement of a claim made or "suit"
We will notify the first Named Insured in writing of:              brought against the insured ("insured") under
                                                                   this coverage. The notice will be given not later
   1. An initial offer to settle a claim made or "suit"            than the 30th day after the date of the
      brought against any insured ("insured") under                settlement.
      this coverage. The notice will be given not later
      than the 10th day after the date on which the
      offer is made.




IL 01 68 03 12                          © Insurance Services Office, Inc., 2011                       Page 1 of 1
           Case 1:21-cv-01515-ELR Document 1-1 Filed 04/15/21 Page 131 of 153


                                                                         COMMERCIAL GENERAL LIABILITY
                                                                                        CG 26 39 12 07

      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

              TEXAS CHANGES – EMPLOYMENT-RELATED
                      PRACTICES EXCLUSION

This endorsement modifies insurance provided under the following:

   COMMERCIAL GENERAL LIABILITY COVERAGE PART



A. The following exclusion is added to Paragraph 2.,        (3) To any obligation to share damages with or to
   Exclusions of Section I – Coverage A – Bodily                repay someone else who must pay damages
   Injury And Property Damage Liability:                        because of the injury.
   This insurance does not apply to:                     B. The following exclusion is added to Paragraph 2.,
   "Bodily injury" to:                                      Exclusions of Section I – Coverage B – Person-
                                                            al And Advertising Injury Liability:
  (1) A person arising out of any:
                                                             This insurance does not apply to:
     (a) Refusal to employ that person;
                                                             "Personal and advertising injury" to:
     (b) Termination of that person's employment;
         or                                                 (1) A person arising out of any:
     (c) Employment-related practices, policies,               (a) Refusal to employ that person;
         acts or omissions, such as coercion,                  (b) Termination of that person's employment;
         demotion,       evaluation,    reassignment,              or
         discipline,     defamation,      harassment,          (c) Employment-related practices, policies,
         humiliation, discrimination or malicious pro-             acts or omissions, such as coercion,
         secution directed at that person; or                      demotion,       evaluation,    reassignment,
  (2) The spouse, child, parent, brother or sister of              discipline,     defamation,      harassment,
      that person as a consequence of "bodily                      humiliation, discrimination or malicious pro-
      injury" to that person at whom any of the                    secution directed at that person; or
      employment-related practices described in             (2) The spouse, child, parent, brother or sister of
      Paragraphs (a), (b) or (c) above is directed.             that person as a consequence of "personal
   This exclusion applies:                                      and advertising injury" to that person at whom
  (1) Whether the injury-causing event described in             any of the employment-related practices de-
      Paragraphs (a), (b) or (c) above occurs before            scribed in Paragraphs (a), (b) or (c) above is
      employment, during employment or after em-                directed.
      ployment of that person;
  (2) Whether the insured may be liable as an em-
      ployer or in any other capacity; and




CG 26 39 12 07                            © ISO Properties, Inc., 2006                               Page 1 of 1   o
           Case 1:21-cv-01515-ELR Document 1-1 Filed 04/15/21 Page 132 of 153
                                                                           COMMERCIAL GENERAL LIABILITY
                                                                                          CG 01 86 12 04

      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                                          UTAH CHANGES
This endorsement modifies insurance provided under the following:

   COMMERCIAL GENERAL LIABILITY COVERAGE PART
   ELECTRONIC DATA LIABILITY COVERAGE PART
   LIQUOR LIABILITY COVERAGE PART
   OWNERS AND CONTRACTORS PROTECTIVE LIABILITY COVERAGE PART
   POLLUTION LIABILITY COVERAGE PART
   PRODUCTS/COMPLETED OPERATIONS LIABILITY COVERAGE PART
   PRODUCT WITHDRAWAL COVERAGE PART
   RAILROAD PROTECTIVE LIABILITY COVERAGE PART
   UNDERGROUND STORAGE TANK POLICY


A. Any Condition titled:
      Duties In the Event of An Electronic Data Incident
      Duties in the Event of Occurrence, Offense, Claim or Suit
      Duties in the Event of Occurrence, Claim or Suit
      Duties in the Event of Injury, Claim or Suit
      Duties in the Event of A Pollution Incident, Claim or Suit
      Duties In the Event of A Claim Or Suit Or A Defect Or Product Withdrawal
      Insured's Duties in the Event of a Loss
      Duties in the Event of An Underground Storage Tank Incident
   requiring notice to us is amended to include:
      "Notice to our authorized representative is notice to us".
B. The Legal Action Against Us Condition does not apply.




CG 01 86 12 04                              © ISO Properties, Inc., 2003                       Page 1 of 1
          Case 1:21-cv-01515-ELR Document 1-1 Filed 04/15/21 Page 133 of 153



                                                                                                    IL 02 66 09 08

      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                      UTAH CHANGES – CANCELLATION
                            AND NONRENEWAL

This endorsement modifies insurance provided under the following:

   CAPITAL ASSETS PROGRAM (OUTPUT POLICY) COVERAGE PART
   COMMERCIAL AUTOMOBILE COVERAGE PART
   COMMERCIAL GENERAL LIABILITY COVERAGE PART
   COMMERCIAL INLAND MARINE COVERAGE PART
   COMMERCIAL LIABILITY UMBRELLA COVERAGE PART
   COMMERCIAL PROPERTY COVERAGE PART
   CRIME AND FIDELITY COVERAGE PART
   EMPLOYMENT-RELATED PRACTICES LIABILITY COVERAGE PART
   EQUIPMENT BREAKDOWN COVERAGE PART
   FARM COVERAGE PART
   FARM UMBRELLA LIABILITY POLICY
   LIQUOR LIABILITY COVERAGE PART
   MEDICAL PROFESSIONAL LIABILITY COVERAGE PART
   POLLUTION LIABILITY COVERAGE PART
   PRODUCTS/COMPLETED OPERATIONS COVERAGE PART



A. The following is added to the Cancellation Com-            9. Notice of cancellation must be delivered or
   mon Policy Condition:                                         mailed by first-class mail.
   7. If this policy has been in effect for more than     B. The following is added and supersedes any provi-
      60 days or if this is a renewal of a policy we         sions to the contrary:
      issued, we may cancel this policy only for one         NONRENEWAL
      or more of the following reasons:
                                                              1. If we elect to not renew this policy, we will
      a. Nonpayment of premium;                                  mail, by first-class mail, written notice of nonre-
      b. Material misrepresentation;                             newal to the first Named Insured, at the last
      c. Substantial change in the risk assumed un-              mailing address known to us, at least 30 days
         less we should reasonably have foreseen                 before the expiration or anniversary date of
         the change or contemplated the risk when                this policy.
         entering the contract; or                            2. We need not mail this notice if:
      d. Substantial breaches of contractual duties,             a. You have accepted replacement coverage;
         conditions or warranties.                               b. You have requested              or   agreed   to
      If we cancel for nonpayment of premium, no-                   nonrenewal; or
      tice of cancellation must state the reason for             c. This policy is expressly designated as
      cancellation.                                                 nonrenewable.
   8. With respect to the Commercial Automobile               3. If notice is mailed, proof of mailing is sufficient
      Coverage Part, the following applies in addi-              proof of notice.
      tion to the provisions of Paragraph 7. above:
      We may cancel this policy if your driver's
      license, or the driver's license of a person who
      customarily drives a "covered auto", is suspen-
      ded or revoked.



IL 02 66 09 08                              ISO Properties, Inc., 2007                                  Page 1 of 1
           Case 1:21-cv-01515-ELR Document 1-1 Filed 04/15/21 Page 134 of 153
                                                                         COMMERCIAL GENERAL LIABILITY
                                                                                        CG 01 47 11 13

      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

  UTAH CHANGES – COMMON-INTEREST ASSOCIATIONS
This endorsement modifies insurance provided under the following:

   COMMERCIAL GENERAL LIABILITY COVERAGE PART


A. Section II – Who Is An Insured is amended to             C. The following is added to Paragraph 8. Transfer
   include the following as an insured:                        Of Rights Of Recovery Against Others To Us
   Each individual unit-owner or each individual lot-          (Section IV – Commercial General Liability
   owner of the insured association, but only with             Conditions):
   respect to liability arising out of:                        We waive any rights, which the Transfer Of Rights
   1. the unit-owner's or lot-owner's ownership                Of Recovery Against Others To Us Condition may
      interest in the common elements and facilities;          give us against:
   2. the unit-owner's or lot-owner's membership in               a. any unit-owner or lot-owner; and
      the association; and                                        b. any person residing with the unit-owner or
   3. maintenance, repair, or replacement             of             lot-owner, if the unit-owner resides in the
      common elements and facilities.                                unit or lot-owner resides on the lot.
B. The following paragraph is added to Section IV –
   Commercial General Liability Conditions:
   Acts Or Omissions By Unit-Owners Or Lot-
   Owners
   No act or omission by any unit-owner or lot-owner,
   unless acting within the scope of the unit-owner's
   or lot-owner's authority on behalf of the
   association, will void the policy or be a condition to
   recovery under the policy.




CG 01 47 11 13                         © Insurance Services Office, Inc., 2013                     Page 1 of 1
          Case 1:21-cv-01515-ELR Document 1-1 Filed 04/15/21 Page 135 of 153


                                                                       COMMERCIAL GENERAL LIABILITY
                                                                                      CG 01 79 07 10

      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                                    VIRGINIA CHANGES

This endorsement modifies insurance provided under the following:

   COMMERCIAL GENERAL LIABILITY COVERAGE PART



Paragraph f.(1)(a)(i) under Paragraph 2. Exclusions
of Section I – Coverage A – Bodily Injury And
Property Damage Liability is replaced by the
following:
             (i) "Bodily injury" or "property damage"
                 if sustained within a building and
                 caused by smoke, fumes, vapor or
                 soot produced by or originating from
                 equipment that is used to heat, cool
                 or dehumidify the building, or
                 equipment that is used to heat water
                 for personal use, by the building's
                 occupants or their guests.




CG 01 79 07 10                       © Insurance Services Office, Inc., 2010                Page 1 of 1
           Case 1:21-cv-01515-ELR Document 1-1 Filed 04/15/21 Page 136 of 153



                                                                                                   IL 01 38 10 15

      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                   VIRGINIA CHANGES – CANCELLATION
                           AND NONRENEWAL
This endorsement modifies insurance provided under the following:

   COMMERCIAL GENERAL LIABILITY COVERAGE PART
   ELECTRONIC DATA LIABILITY COVERAGE PART
   LIQUOR LIABILITY COVERAGE PART
   POLLUTION LIABILITY COVERAGE PART
   PRODUCT WITHDRAWAL COVERAGE PART
   PRODUCTS/COMPLETED OPERATIONS LIABILITY COVERAGE PART

A. Paragraphs 2., 3. and 5. of the Cancellation                      (4) After the first year, if it is a prepaid
   Common Policy Condition are replaced by the                           policy written for a term of more than
   following:                                                            one year.
   2. We may cancel this Policy by mailing or                     b. When this Policy is cancelled at your
      delivering to the first Named Insured written                  request (except when Paragraph a.(2),
      notice of cancellation, stating the reason for                 a.(3) or a.(4) applies), we will return 90% of
      cancellation, at least:                                        the pro rata unearned premium, rounded to
      a. 15 days before the effective date of                        the next higher whole dollar. However,
         cancellation if we cancel for nonpayment of                 when such cancellation takes place during
         premium; or                                                 the first year of a multiyear prepaid policy,
                                                                     we will return the full annual premium for
      b. 45 days before the effective date of                        the subsequent years. In addition, earned
         cancellation if we cancel for any other                     premium will not be less than our
         reason.                                                     policywriting minimum premium.
   3. We will send written notice in accordance with        B. The following is added and supersedes any other
      Virginia Law or deliver written notice to the first      provision to the contrary:
      Named Insured's last mailing address known to
      us.                                                      Nonrenewal
   5. If this Policy is cancelled, we will send the first      1. If we elect not to renew this Policy, we will mail
      Named Insured any premium refund due. The                   or deliver a notice of nonrenewal to the first
      cancellation will be effective even if we have              Named Insured shown in the Declarations,
      not made or offered a refund. The following                 stating the reason for nonrenewal, at least:
      provisions govern calculation of return premium.            a. 15 days before the expiration date if the
      a. We will compute return premium pro rata                     nonrenewal is due to nonpayment of
         and round to the next higher whole dollar                   premium; or
         when this Policy is cancelled:                           b. 45 days before the expiration date if the
         (1) At our request;                                         nonrenewal is for any other reason.
         (2) Because you no longer have a financial            2. We will send written notice in accordance with
             or insurable interest in the property or             Virginia Law or deliver written notice of
             business operation that is the subject of            nonrenewal to the first Named Insured's last
             insurance;                                           mailing address known to us.
         (3) And rewritten by us or a member of our            3. If notice is mailed, proof of mailing will be
             company group; or                                    sufficient proof of notice.




IL 01 38 10 15                         © Insurance Services Office, Inc., 2015                         Page 1 of 1
           Case 1:21-cv-01515-ELR Document 1-1 Filed 04/15/21 Page 137 of 153
                                                                                                     IL 00 17 11 98



                           COMMON POLICY CONDITIONS
All Coverage Parts included in this policy are subject to the following conditions.

A. Cancellation                                                      b. Give you reports on the conditions we find;
   1. The first Named Insured shown in the                              and
      Declarations may cancel this policy by mailing                 c. Recommend changes.
      or delivering to us advance written notice of              2. We are not obligated to make any inspections,
      cancellation.                                                 surveys, reports or recommendations and any
   2. We may cancel this policy by mailing or                       such actions we do undertake relate only to
      delivering to the first Named Insured written                 insurability and the premiums to be charged.
      notice of cancellation at least:                              We do not make safety inspections. We do not
       a. 10 days before the effective date of                      undertake to perform the duty of any person or
          cancellation if we cancel for nonpayment of               organization to provide for the health or safety
          premium; or                                               of workers or the public. And we do not
                                                                    warrant that conditions:
       b. 30 days before the effective date of
          cancellation if we cancel for any other                    a. Are safe or healthful; or
          reason.                                                    b. Comply with laws, regulations, codes or
   3. We will mail or deliver our notice to the first                   standards.
      Named Insured's last mailing address known                 3. Paragraphs 1. and 2. of this condition apply
      to us.                                                        not only to us, but also to any rating, advisory,
   4. Notice of cancellation will state the effective               rate service or similar organization which
      date of cancellation. The policy period will end              makes insurance inspections, surveys, reports
      on that date.                                                 or recommendations.
   5. If this policy is cancelled, we will send the first        4. Paragraph 2. of this condition does not apply
      Named Insured any premium refund due. If we                   to any inspections, surveys, reports or
      cancel, the refund will be pro rata. If the first             recommendations we may make relative to
      Named Insured cancels, the refund may be                      certification, under state or municipal statutes,
      less than pro rata. The cancellation will be                  ordinances or regulations, of boilers, pressure
      effective even if we have not made or offered                 vessels or elevators.
      a refund.                                               E. Premiums
   6. If notice is mailed, proof of mailing will be              The first Named         Insured    shown   in   the
      sufficient proof of notice.                                Declarations:
B. Changes                                                       1. Is responsible for the payment of all premiums;
   This policy contains all the agreements between                  and
   you and us concerning the insurance afforded.                 2. Will be the payee for any return premiums we
   The first Named Insured shown in the                             pay.
   Declarations is authorized to make changes in the          F. Transfer Of Your Rights And Duties Under
   terms of this policy with our consent. This policy's          This Policy
   terms can be amended or waived only by
   endorsement issued by us and made a part of this              Your rights and duties under this policy may not
   policy.                                                       be transferred without our written consent except
                                                                 in the case of death of an individual named
C. Examination Of Your Books And Records                         insured.
   We may examine and audit your books and                       If you die, your rights and duties will be
   records as they relate to this policy at any time             transferred to your legal representative but only
   during the policy period and up to three years                while acting within the scope of duties as your
   afterward.                                                    legal     representative.   Until   your     legal
D. Inspections And Surveys                                       representative is appointed, anyone having
   1. We have the right to:                                      proper temporary custody of your property will
                                                                 have your rights and duties but only with respect
       a. Make inspections and surveys at any time;              to that property.




IL 00 17 11 98                    Copyright, Insurance Services Office, Inc., 1998                      Page 1 of 1
          Case 1:21-cv-01515-ELR Document 1-1 Filed 04/15/21 Page 138 of 153


                                                                       COMMERCIAL GENERAL LIABILITY
                                                                                      CG 00 01 04 13

   COMMERCIAL GENERAL LIABILITY COVERAGE FORM
Various provisions in this policy restrict coverage.           (2) The "bodily injury" or "property damage"
Read the entire policy carefully to determine rights,              occurs during the policy period; and
duties and what is and is not covered.                         (3) Prior to the policy period, no insured listed
Throughout this policy the words "you" and "your"                  under Paragraph 1. of Section II – Who Is
refer to the Named Insured shown in the Declarations,              An Insured and no "employee" authorized
and any other person or organization qualifying as a               by you to give or receive notice of an
Named Insured under this policy. The words "we",                   "occurrence" or claim, knew that the "bodily
"us" and "our" refer to the company providing this                 injury" or "property damage" had occurred,
insurance.                                                         in whole or in part. If such a listed insured
The word "insured" means any person or organization                or authorized "employee" knew, prior to the
qualifying as such under Section II – Who Is An                    policy period, that the "bodily injury" or
Insured.                                                           "property damage" occurred, then any
                                                                   continuation, change or resumption of such
Other words and phrases that appear in quotation                   "bodily injury" or "property damage" during
marks have special meaning. Refer to Section V                     or after the policy period will be deemed to
–Definitions.                                                      have been known prior to the policy period.
SECTION I – COVERAGES                                       c. "Bodily injury" or "property damage" which
COVERAGE A – BODILY INJURY AND PROPERTY                        occurs during the policy period and was not,
DAMAGE LIABILITY                                               prior to the policy period, known to have
                                                               occurred by any insured listed under
1. Insuring Agreement                                          Paragraph 1. of Section II – Who Is An Insured
   a. We will pay those sums that the insured                  or any "employee" authorized by you to give or
      becomes legally obligated to pay as damages              receive notice of an "occurrence" or claim,
      because of "bodily injury" or "property damage"          includes    any   continuation,    change    or
      to which this insurance applies. We will have            resumption of that "bodily injury" or "property
      the right and duty to defend the insured against         damage" after the end of the policy period.
      any "suit" seeking those damages. However,            d. "Bodily injury" or "property damage" will be
      we will have no duty to defend the insured               deemed to have been known to have occurred
      against any "suit" seeking damages for "bodily           at the earliest time when any insured listed
      injury" or "property damage" to which this               under Paragraph 1. of Section II – Who Is An
      insurance does not apply. We may, at our                 Insured or any "employee" authorized by you
      discretion, investigate any "occurrence" and             to give or receive notice of an "occurrence" or
      settle any claim or "suit" that may result. But:         claim:
     (1) The amount we will pay for damages is                 (1) Reports all, or any part, of the "bodily injury"
         limited as described in Section III – Limits              or "property damage" to us or any other
         Of Insurance; and                                         insurer;
     (2) Our right and duty to defend ends when we             (2) Receives a written or verbal demand or
         have used up the applicable limit of                      claim for damages because of the "bodily
         insurance in the payment of judgments or                  injury" or "property damage"; or
         settlements under Coverages A or B or
         medical expenses under Coverage C.                    (3) Becomes aware by any other means that
                                                                   "bodily injury" or "property damage" has
      No other obligation or liability to pay sums or              occurred or has begun to occur.
      perform acts or services is covered unless
      explicitly provided for under Supplementary           e. Damages because of "bodily injury" include
      Payments – Coverages A and B.                            damages claimed by any person or
                                                               organization for care, loss of services or death
   b. This insurance applies to "bodily injury" and            resulting at any time from the "bodily injury".
      "property damage" only if:
     (1) The "bodily injury" or "property damage" is
         caused by an "occurrence" that takes place
         in the "coverage territory";




CG 00 01 04 13                      © Insurance Services Office, Inc., 2012                        Page 1 of 16
          Case 1:21-cv-01515-ELR Document 1-1 Filed 04/15/21 Page 139 of 153



2. Exclusions                                                     This exclusion applies even if the claims
   This insurance does not apply to:                              against any insured allege negligence or other
                                                                  wrongdoing in:
   a. Expected Or Intended Injury
                                                                     (a) The supervision, hiring, employment,
      "Bodily injury" or "property damage" expected                      training or monitoring of others by that
      or intended from the standpoint of the insured.                    insured; or
      This exclusion does not apply to "bodily injury"
      resulting from the use of reasonable force to                  (b) Providing    or  failing to    provide
      protect persons or property.                                       transportation with respect to any
                                                                         person that may be under the influence
   b. Contractual Liability                                              of alcohol;
      "Bodily injury" or "property damage" for which              if the "occurrence" which caused the "bodily
      the insured is obligated to pay damages by                  injury" or "property damage", involved that
      reason of the assumption of liability in a                  which is described in Paragraph (1), (2) or (3)
      contract or agreement. This exclusion does not              above.
      apply to liability for damages:
                                                                  However, this exclusion applies only if you are
     (1) That the insured would have in the absence               in the business of manufacturing, distributing,
         of the contract or agreement; or                         selling, serving or furnishing alcoholic
     (2) Assumed in a contract or agreement that is               beverages. For the purposes of this exclusion,
         an "insured contract", provided the "bodily              permitting a person to bring alcoholic
         injury" or "property damage" occurs                      beverages on your premises, for consumption
         subsequent to the execution of the contract              on your premises, whether or not a fee is
         or agreement. Solely for the purposes of                 charged or a license is required for such
         liability assumed in an "insured contract",              activity, is not by itself considered the business
         reasonable attorneys' fees and necessary                 of selling, serving or furnishing alcoholic
         litigation expenses incurred by or for a party           beverages.
         other than an insured are deemed to be                d. Workers' Compensation And Similar Laws
         damages because of "bodily injury" or
         "property damage", provided:                             Any obligation of the insured under a workers'
                                                                  compensation,      disability   benefits   or
         (a) Liability to such party for, or for the cost         unemployment compensation law or any
             of, that party's defense has also been               similar law.
             assumed in the same "insured contract";
             and                                               e. Employer's Liability
        (b) Such attorneys' fees and litigation                   "Bodily injury" to:
            expenses are for defense of that party                (1) An "employee" of the insured arising out of
            against a civil or alternative dispute                    and in the course of:
            resolution proceeding in which damages                   (a) Employment by the insured; or
            to which this insurance applies are
            alleged.                                                 (b) Performing duties related to the conduct
                                                                         of the insured's business; or
   c. Liquor Liability
                                                                  (2) The spouse, child, parent, brother or sister
      "Bodily injury" or "property damage" for which                  of that "employee" as a consequence of
      any insured may be held liable by reason of:                    Paragraph (1) above.
     (1) Causing or contributing to the intoxication of           This exclusion applies whether the insured
         any person;                                              may be liable as an employer or in any other
     (2) The furnishing of alcoholic beverages to a               capacity and to any obligation to share
         person under the legal drinking age or                   damages with or repay someone else who
         under the influence of alcohol; or                       must pay damages because of the injury.
     (3) Any statute, ordinance or regulation relating            This exclusion does not apply to liability
         to the sale, gift, distribution or use of                assumed by the insured under an "insured
         alcoholic beverages.                                     contract".




Page 2 of 16                           © Insurance Services Office, Inc., 2012                   CG 00 01 04 13
          Case 1:21-cv-01515-ELR Document 1-1 Filed 04/15/21 Page 140 of 153



   f. Pollution                                                   (d) At or from any premises, site or location
     (1) "Bodily injury" or "property damage" arising                 on which any insured or any contractors
         out of the actual, alleged or threatened                     or subcontractors working directly or
         discharge, dispersal, seepage, migration,                    indirectly on any insured's behalf are
         release or escape of "pollutants":                           performing operations if the "pollutants"
                                                                      are brought on or to the premises, site
        (a) At or from any premises, site or location                 or location in connection with such
            which is or was at any time owned or                      operations by such insured, contractor
            occupied by, or rented or loaned to, any                  or    subcontractor.   However,      this
            insured. However, this subparagraph                       subparagraph does not apply to:
            does not apply to:
                                                                      (i) "Bodily injury" or "property damage"
            (i) "Bodily injury" if sustained within a                     arising out of the escape of fuels,
                building and caused by smoke,                             lubricants or other operating fluids
                fumes, vapor or soot produced by or                       which are needed to perform the
                originating from equipment that is                        normal     electrical,  hydraulic    or
                used to heat, cool or dehumidify the                      mechanical functions necessary for
                building, or equipment that is used to                    the operation of "mobile equipment"
                heat water for personal use, by the                       or its parts, if such fuels, lubricants
                building's occupants or their guests;                     or other operating fluids escape from
          (ii) "Bodily injury" or "property damage"                       a vehicle part designed to hold, store
               for which you may be held liable, if                       or receive them. This exception does
               you are a contractor and the owner                         not apply if the "bodily injury" or
               or lessee of such premises, site or                        "property damage" arises out of the
               location has been added to your                            intentional discharge, dispersal or
               policy as an additional insured with                       release of the fuels, lubricants or
               respect to your ongoing operations                         other operating fluids, or if such
               performed for that additional insured                      fuels, lubricants or other operating
               at that premises, site or location and                     fluids are brought on or to the
               such premises, site or location is not                     premises, site or location with the
               and never was owned or occupied                            intent that they be discharged,
               by, or rented or loaned to, any                            dispersed or released as part of the
               insured, other than that additional                        operations being performed by such
               insured; or                                                insured, contractor or subcontractor;
          (iii) "Bodily injury" or "property damage"                 (ii) "Bodily injury" or "property damage"
                arising out of heat, smoke or fumes                       sustained within a building and
                from a "hostile fire";                                    caused by the release of gases,
                                                                          fumes or vapors from materials
        (b) At or from any premises, site or location                     brought into that building in
            which is or was at any time used by or                        connection with operations being
            for any insured or others for the                             performed by you or on your behalf
            handling, storage, disposal, processing                       by a contractor or subcontractor; or
            or treatment of waste;
                                                                     (iii) "Bodily injury" or "property damage"
        (c) Which are or were at any time                                  arising out of heat, smoke or fumes
            transported, handled, stored, treated,                         from a "hostile fire".
            disposed of, or processed as waste by
            or for:                                               (e) At or from any premises, site or location
                                                                      on which any insured or any contractors
            (i) Any insured; or                                       or subcontractors working directly or
           (ii)Any person or organization for whom                    indirectly on any insured's behalf are
                you may be legally responsible; or                    performing operations if the operations
                                                                      are to test for, monitor, clean up,
                                                                      remove, contain, treat, detoxify or
                                                                      neutralize, or in any way respond to, or
                                                                      assess the effects of, "pollutants".




CG 00 01 04 13                      © Insurance Services Office, Inc., 2012                      Page 3 of 16
          Case 1:21-cv-01515-ELR Document 1-1 Filed 04/15/21 Page 141 of 153



     (2) Any loss, cost or expense arising out of               (5) "Bodily injury" or "property damage" arising
         any:                                                       out of:
        (a) Request, demand, order or statutory or                 (a) The     operation    of    machinery   or
            regulatory requirement that any insured                    equipment that is attached to, or part of,
            or others test for, monitor, clean up,                     a land vehicle that would qualify under
            remove, contain, treat, detoxify or                        the definition of "mobile equipment" if it
            neutralize, or in any way respond to, or                   were not subject to a compulsory or
            assess the effects of, "pollutants"; or                    financial responsibility law or other
        (b) Claim or suit by or on behalf of a                         motor vehicle insurance law where it is
            governmental authority for damages                         licensed or principally garaged; or
            because of testing for, monitoring,                    (b) The operation of any of the machinery
            cleaning up, removing, containing,                         or equipment listed in Paragraph f.(2) or
            treating, detoxifying or neutralizing, or in               f.(3) of the definition of "mobile
            any way responding to, or assessing the                    equipment".
            effects of, "pollutants".                        h. Mobile Equipment
         However, this paragraph does not apply to              "Bodily injury" or "property damage" arising out
         liability for damages because of "property             of:
         damage" that the insured would have in the
         absence of such request, demand, order or              (1) The transportation of "mobile equipment" by
         statutory or regulatory requirement, or such               an "auto" owned or operated by or rented or
         claim or "suit" by or on behalf of a                       loaned to any insured; or
         governmental authority.                                (2) The use of "mobile equipment" in, or while
   g. Aircraft, Auto Or Watercraft                                  in practice for, or while being prepared for,
                                                                    any prearranged racing, speed, demolition,
      "Bodily injury" or "property damage" arising out              or stunting activity.
      of the ownership, maintenance, use or
      entrustment to others of any aircraft, "auto" or        i. War
      watercraft owned or operated by or rented or              "Bodily injury" or "property damage", however
      loaned to any insured. Use includes operation             caused, arising, directly or indirectly, out of:
      and "loading or unloading".
                                                                (1) War, including undeclared or civil war;
      This exclusion applies even if the claims
      against any insured allege negligence or other            (2) Warlike action by a military force, including
      wrongdoing      in   the   supervision,   hiring,             action in hindering or defending against an
      employment, training or monitoring of others by               actual or expected attack, by any
      that insured, if the "occurrence" which caused                government, sovereign or other authority
      the "bodily injury" or "property damage"                      using military personnel or other agents; or
      involved the ownership, maintenance, use or               (3) Insurrection, rebellion, revolution, usurped
      entrustment to others of any aircraft, "auto" or              power, or action taken by governmental
      watercraft that is owned or operated by or                    authority in hindering or defending against
      rented or loaned to any insured.                              any of these.
      This exclusion does not apply to:                       j. Damage To Property
     (1) A watercraft while ashore on premises you              "Property damage" to:
         own or rent;
                                                                (1) Property you own, rent, or occupy,
     (2) A watercraft you do not own that is:                       including any costs or expenses incurred by
        (a) Less than 26 feet long; and                             you, or any other person, organization or
                                                                    entity,     for     repair,    replacement,
        (b) Not being used to carry persons or                      enhancement, restoration or maintenance
            property for a charge;                                  of such property for any reason, including
     (3) Parking an "auto" on, or on the ways next                  prevention of injury to a person or damage
         to, premises you own or rent, provided the                 to another's property;
         "auto" is not owned by or rented or loaned             (2) Premises you sell, give away or abandon, if
         to you or the insured;                                     the "property damage" arises out of any
     (4) Liability assumed under any "insured                       part of those premises;
         contract" for the ownership, maintenance or            (3) Property loaned to you;
         use of aircraft or watercraft; or




Page 4 of 16                         © Insurance Services Office, Inc., 2012                   CG 00 01 04 13
          Case 1:21-cv-01515-ELR Document 1-1 Filed 04/15/21 Page 142 of 153



     (4) Personal property in the care, custody or               This exclusion does not apply to the loss of
         control of the insured;                                 use of other property arising out of sudden and
     (5) That particular part of real property on                accidental physical injury to "your product" or
         which you or any contractors or                         "your work" after it has been put to its intended
         subcontractors working directly or indirectly           use.
         on your behalf are performing operations, if         n. Recall Of Products, Work Or Impaired
         the "property damage" arises out of those               Property
         operations; or                                          Damages claimed for any loss, cost or
     (6) That particular part of any property that               expense incurred by you or others for the loss
         must be restored, repaired or replaced                  of use, withdrawal, recall, inspection, repair,
         because "your work" was incorrectly                     replacement, adjustment, removal or disposal
         performed on it.                                        of:
     Paragraphs (1), (3) and (4) of this exclusion do            (1) "Your product";
     not apply to "property damage" (other than                  (2) "Your work"; or
     damage by fire) to premises, including the
     contents of such premises, rented to you for a              (3) "Impaired property";
     period of seven or fewer consecutive days. A                if such product, work, or property is withdrawn
     separate limit of insurance applies to Damage               or recalled from the market or from use by any
     To Premises Rented To You as described in                   person or organization because of a known or
     Section III – Limits Of Insurance.                          suspected defect, deficiency, inadequacy or
     Paragraph (2) of this exclusion does not apply              dangerous condition in it.
     if the premises are "your work" and were never           o. Personal And Advertising Injury
     occupied, rented or held for rental by you.
                                                                 "Bodily injury" arising out of "personal and
     Paragraphs (3), (4), (5) and (6) of this                    advertising injury".
     exclusion do not apply to liability assumed
     under a sidetrack agreement.                             p. Electronic Data
     Paragraph (6) of this exclusion does not apply              Damages arising out of the loss of, loss of use
     to "property damage" included in the "products-             of, damage to, corruption of, inability to access,
     completed operations hazard".                               or inability to manipulate electronic data.
   k. Damage To Your Product                                     However, this exclusion does not apply to
                                                                 liability for damages because of "bodily injury".
     "Property damage" to "your product" arising out
     of it or any part of it.                                    As used in this exclusion, electronic data
                                                                 means information, facts or programs stored
   l. Damage To Your Work                                        as or on, created or used on, or transmitted to
     "Property damage" to "your work" arising out of             or from computer software, including systems
     it or any part of it and included in the "products-         and applications software, hard or floppy disks,
     completed operations hazard".                               CD-ROMs,      tapes,    drives,   cells,   data
                                                                 processing devices or any other media which
     This exclusion does not apply if the damaged                are used with electronically controlled
     work or the work out of which the damage                    equipment.
     arises was performed on your behalf by a
     subcontractor.                                           q. Recording And Distribution Of Material Or
                                                                 Information In Violation Of Law
  m. Damage To Impaired Property Or Property
     Not Physically Injured                                      "Bodily injury" or "property damage" arising
                                                                 directly or indirectly out of any action or
     "Property damage" to "impaired property" or                 omission that violates or is alleged to violate:
     property that has not been physically injured,
     arising out of:                                             (1) The Telephone Consumer Protection Act
                                                                     (TCPA), including any amendment of or
     (1) A defect, deficiency, inadequacy or                         addition to such law;
         dangerous condition in "your product" or
         "your work"; or                                         (2) The CAN-SPAM Act of 2003, including any
                                                                     amendment of or addition to such law;
     (2) A delay or failure by you or anyone acting
         on your behalf to perform a contract or                 (3) The Fair Credit Reporting Act (FCRA), and
         agreement in accordance with its terms.                     any amendment of or addition to such law,
                                                                     including the Fair and Accurate Credit
                                                                     Transactions Act (FACTA); or




CG 00 01 04 13                        © Insurance Services Office, Inc., 2012                      Page 5 of 16
          Case 1:21-cv-01515-ELR Document 1-1 Filed 04/15/21 Page 143 of 153



     (4) Any federal, state or local statute, ordinance      2. Exclusions
         or regulation, other than the TCPA, CAN-              This insurance does not apply to:
         SPAM Act of 2003 or FCRA and their
         amendments and additions, that addresses,             a. Knowing Violation Of Rights Of Another
         prohibits,    or    limits     the      printing,        "Personal and advertising injury" caused by or
         dissemination,       disposal,        collecting,        at the direction of the insured with the
         recording,       sending,          transmitting,         knowledge that the act would violate the rights
         communicating or distribution of material or             of another and would inflict "personal and
         information.                                             advertising injury".
   Exclusions c. through n. do not apply to damage             b. Material Published With Knowledge Of
   by fire to premises while rented to you or                     Falsity
   temporarily occupied by you with permission of the
   owner. A separate limit of insurance applies to this           "Personal and advertising injury" arising out of
   coverage as described in Section III – Limits Of               oral or written publication, in any manner, of
   Insurance.                                                     material, if done by or at the direction of the
                                                                  insured with knowledge of its falsity.
COVERAGE B – PERSONAL AND ADVERTISING
INJURY LIABILITY                                               c. Material Published Prior To Policy Period
1. Insuring Agreement                                             "Personal and advertising injury" arising out of
                                                                  oral or written publication, in any manner, of
   a. We will pay those sums that the insured                     material whose first publication took place
      becomes legally obligated to pay as damages                 before the beginning of the policy period.
      because of "personal and advertising injury" to
      which this insurance applies. We will have the           d. Criminal Acts
      right and duty to defend the insured against                "Personal and advertising injury" arising out of
      any "suit" seeking those damages. However,                  a criminal act committed by or at the direction
      we will have no duty to defend the insured                  of the insured.
      against any "suit" seeking damages for                   e. Contractual Liability
      "personal and advertising injury" to which this
      insurance does not apply. We may, at our                    "Personal and advertising injury" for which the
      discretion, investigate any offense and settle              insured has assumed liability in a contract or
      any claim or "suit" that may result. But:                   agreement. This exclusion does not apply to
                                                                  liability for damages that the insured would
     (1) The amount we will pay for damages is                    have in the absence of the contract or
         limited as described in Section III – Limits             agreement.
         Of Insurance; and
                                                                f. Breach Of Contract
     (2) Our right and duty to defend end when we
         have used up the applicable limit of                     "Personal and advertising injury" arising out of
         insurance in the payment of judgments or                 a breach of contract, except an implied
         settlements under Coverages A or B or                    contract to use another's advertising idea in
         medical expenses under Coverage C.                       your "advertisement".
      No other obligation or liability to pay sums or          g. Quality Or Performance Of Goods – Failure
      perform acts or services is covered unless                  To Conform To Statements
      explicitly provided for under Supplementary                 "Personal and advertising injury" arising out of
      Payments – Coverages A and B.                               the failure of goods, products or services to
   b. This insurance applies to "personal and                     conform with any statement of quality or
      advertising injury" caused by an offense arising            performance made in your "advertisement".
      out of your business but only if the offense was         h. Wrong Description Of Prices
      committed in the "coverage territory" during the
      policy period.                                              "Personal and advertising injury" arising out of
                                                                  the wrong description of the price of goods,
                                                                  products or services stated in your
                                                                  "advertisement".




Page 6 of 16                           © Insurance Services Office, Inc., 2012                     CG 00 01 04 13
          Case 1:21-cv-01515-ELR Document 1-1 Filed 04/15/21 Page 144 of 153



   i. Infringement Of Copyright, Patent,                        n. Pollution-related
      Trademark Or Trade Secret                                    Any loss, cost or expense arising out of any:
     "Personal and advertising injury" arising out of              (1) Request, demand, order or statutory or
     the    infringement    of     copyright,   patent,                regulatory requirement that any insured or
     trademark, trade secret or other intellectual                     others test for, monitor, clean up, remove,
     property rights. Under this exclusion, such                       contain, treat, detoxify or neutralize, or in
     other intellectual property rights do not include                 any way respond to, or assess the effects
     the use of another's advertising idea in your                     of, "pollutants"; or
     "advertisement".
                                                                   (2) Claim or suit by or on behalf of a
     However, this exclusion does not apply to                         governmental     authority   for   damages
     infringement, in your "advertisement", of                         because of testing for, monitoring, cleaning
     copyright, trade dress or slogan.                                 up,     removing,    containing,    treating,
   j. Insureds In Media And Internet Type                              detoxifying or neutralizing, or in any way
      Businesses                                                       responding to, or assessing the effects of,
     "Personal and advertising injury" committed by                    "pollutants".
     an insured whose business is:                              o. War
     (1) Advertising,   broadcasting,     publishing   or          "Personal and advertising injury", however
         telecasting;                                              caused, arising, directly or indirectly, out of:
     (2) Designing or determining content of web                   (1) War, including undeclared or civil war;
         sites for others; or                                      (2) Warlike action by a military force, including
     (3) An Internet search, access, content or                        action in hindering or defending against an
         service provider.                                             actual or expected attack, by any
     However, this exclusion does not apply to                         government, sovereign or other authority
     Paragraphs 14.a., b. and c. of "personal and                      using military personnel or other agents; or
     advertising injury" under the Definitions section.            (3) Insurrection, rebellion, revolution, usurped
     For the purposes of this exclusion, the placing                   power, or action taken by governmental
     of frames, borders or links, or advertising, for                  authority in hindering or defending against
     you or others anywhere on the Internet, is not                    any of these.
     by itself, considered the business of                      p. Recording And Distribution Of Material Or
     advertising,  broadcasting,     publishing    or              Information In Violation Of Law
     telecasting.                                                  "Personal and advertising injury" arising
   k. Electronic Chatrooms Or Bulletin Boards                      directly or indirectly out of any action or
     "Personal and advertising injury" arising out of              omission that violates or is alleged to violate:
     an electronic chatroom or bulletin board the                  (1) The Telephone Consumer Protection Act
     insured hosts, owns, or over which the insured                    (TCPA), including any amendment of or
     exercises control.                                                addition to such law;
   l. Unauthorized Use Of Another's Name Or                        (2) The CAN-SPAM Act of 2003, including any
      Product                                                          amendment of or addition to such law;
     "Personal and advertising injury" arising out of              (3) The Fair Credit Reporting Act (FCRA), and
     the unauthorized use of another's name or                         any amendment of or addition to such law,
     product in your e-mail address, domain name                       including the Fair and Accurate Credit
     or metatag, or any other similar tactics to                       Transactions Act (FACTA); or
     mislead another's potential customers.                        (4) Any federal, state or local statute,
  m. Pollution                                                         ordinance or regulation, other than the
     "Personal and advertising injury" arising out of                  TCPA, CAN-SPAM Act of 2003 or FCRA
     the actual, alleged or threatened discharge,                      and their amendments and additions, that
     dispersal, seepage, migration, release or                         addresses, prohibits, or limits the printing,
     escape of "pollutants" at any time.                               dissemination,     disposal,       collecting,
                                                                       recording,     sending,         transmitting,
                                                                       communicating or distribution of material or
                                                                       information.




CG 00 01 04 13                          © Insurance Services Office, Inc., 2012                      Page 7 of 16
           Case 1:21-cv-01515-ELR Document 1-1 Filed 04/15/21 Page 145 of 153



COVERAGE C – MEDICAL PAYMENTS                                 d. Workers' Compensation And Similar Laws
1. Insuring Agreement                                            To a person, whether or not an "employee" of
   a. We will pay medical expenses as described                  any insured, if benefits for the "bodily injury"
      below for "bodily injury" caused by an accident:           are payable or must be provided under a
                                                                 workers' compensation or disability benefits
     (1) On premises you own or rent;                            law or a similar law.
     (2) On ways next to premises you own or rent;            e. Athletics Activities
         or
                                                                 To a person injured while practicing, instructing
     (3) Because of your operations;                             or participating in any physical exercises or
      provided that:                                             games, sports, or athletic contests.
         (a) The accident takes place in the                   f.Products-Completed Operations Hazard
             "coverage territory" and during the policy          Included within the        "products-completed
             period;                                             operations hazard".
         (b) The expenses are incurred and reported           g. Coverage A Exclusions
             to us within one year of the date of the
             accident; and                                       Excluded under Coverage A.
         (c) The    injured   person    submits    to     SUPPLEMENTARY PAYMENTS – COVERAGES A
             examination, at our expense, by              AND B
             physicians of our choice as often as we       1. We will pay, with respect to any claim we
             reasonably require.                              investigate or settle, or any "suit" against an
   b. We will make these payments regardless of               insured we defend:
      fault. These payments will not exceed the               a. All expenses we incur.
      applicable limit of insurance. We will pay              b. Up to $250 for cost of bail bonds required
      reasonable expenses for:                                   because of accidents or traffic law violations
     (1) First aid administered at the time of an                arising out of the use of any vehicle to which
         accident;                                               the Bodily Injury Liability Coverage applies. We
     (2) Necessary medical, surgical, X-ray and                  do not have to furnish these bonds.
         dental    services, including prosthetic             c. The cost of bonds to release attachments, but
         devices; and                                            only for bond amounts within the applicable
     (3) Necessary         ambulance,         hospital,          limit of insurance. We do not have to furnish
         professional nursing and funeral services.              these bonds.
2. Exclusions                                                 d. All reasonable expenses incurred by the
                                                                 insured at our request to assist us in the
   We will not pay expenses for "bodily injury":                 investigation or defense of the claim or "suit",
   a. Any Insured                                                including actual loss of earnings up to $250 a
                                                                 day because of time off from work.
      To any insured, except "volunteer workers".
                                                              e. All court costs taxed against the insured in the
   b. Hired Person                                               "suit". However, these payments do not include
      To a person hired to do work for or on behalf of           attorneys' fees or attorneys' expenses taxed
      any insured or a tenant of any insured.                    against the insured.
   c. Injury On Normally Occupied Premises                     f. Prejudgment interest awarded against the
      To a person injured on that part of premises                insured on that part of the judgment we pay. If
      you own or rent that the person normally                    we make an offer to pay the applicable limit of
      occupies.                                                   insurance, we will not pay any prejudgment
                                                                  interest based on that period of time after the
                                                                  offer.




Page 8 of 16                          © Insurance Services Office, Inc., 2012                  CG 00 01 04 13
           Case 1:21-cv-01515-ELR Document 1-1 Filed 04/15/21 Page 146 of 153



   g. All interest on the full amount of any judgment            So long as the above conditions are met,
      that accrues after entry of the judgment and               attorneys' fees incurred by us in the defense of
      before we have paid, offered to pay, or                    that indemnitee, necessary litigation expenses
      deposited in court the part of the judgment that           incurred by us and necessary litigation expenses
      is within the applicable limit of insurance.               incurred by the indemnitee at our request will be
   These payments will not reduce the limits of                  paid        as       Supplementary     Payments.
   insurance.                                                    Notwithstanding the provisions of Paragraph
                                                                 2.b.(2) of Section I – Coverage A – Bodily Injury
2. If we defend an insured against a "suit" and an               And Property Damage Liability, such payments
   indemnitee of the insured is also named as a party            will not be deemed to be damages for "bodily
   to the "suit", we will defend that indemnitee if all of       injury" and "property damage" and will not reduce
   the following conditions are met:                             the limits of insurance.
   a. The "suit" against the indemnitee seeks                    Our obligation to defend an insured's indemnitee
      damages for which the insured has assumed                  and to pay for attorneys' fees and necessary
      the liability of the indemnitee in a contract or           litigation expenses as Supplementary Payments
      agreement that is an "insured contract";                   ends when we have used up the applicable limit of
   b. This insurance applies          to   such   liability      insurance in the payment of judgments or
      assumed by the insured;                                    settlements or the conditions set forth above, or
                                                                 the terms of the agreement described in
   c. The obligation to defend, or the cost of the               Paragraph f. above, are no longer met.
      defense of, that indemnitee, has also been
      assumed by the insured in the same "insured             SECTION II – WHO IS AN INSURED
      contract";                                              1. If you are designated in the Declarations as:
   d. The allegations in the "suit" and the information          a. An individual, you and your spouse are
      we know about the "occurrence" are such that                  insureds, but only with respect to the conduct
      no conflict appears to exist between the                      of a business of which you are the sole owner.
      interests of the insured and the interests of the
      indemnitee;                                                b. A partnership or joint venture, you are an
                                                                    insured. Your members, your partners, and
   e. The indemnitee and the insured ask us to                      their spouses are also insureds, but only with
      conduct and control the defense of that                       respect to the conduct of your business.
      indemnitee against such "suit" and agree that
      we can assign the same counsel to defend the               c. A limited liability company, you are an insured.
      insured and the indemnitee; and                               Your members are also insureds, but only with
                                                                    respect to the conduct of your business. Your
    f. The indemnitee:                                              managers are insureds, but only with respect
      (1) Agrees in writing to:                                     to their duties as your managers.
         (a) Cooperate with us in the investigation,             d. An organization other than a partnership, joint
             settlement or defense of the "suit";                   venture or limited liability company, you are an
                                                                    insured. Your "executive officers" and directors
         (b) Immediately send us copies of any                      are insureds, but only with respect to their
             demands, notices, summonses or legal                   duties as your officers or directors. Your
             papers received in connection with the                 stockholders are also insureds, but only with
             "suit";                                                respect to their liability as stockholders.
         (c) Notify any other insurer whose coverage             e. A trust, you are an insured. Your trustees are
             is available to the indemnitee; and                    also insureds, but only with respect to their
         (d) Cooperate with us with respect to                      duties as trustees.
             coordinating other applicable insurance
             available to the indemnitee; and
      (2) Provides us with written authorization to:
         (a) Obtain records and other information
             related to the "suit"; and
         (b) Conduct and control the defense of the
             indemnitee in such "suit".




CG 00 01 04 13                          © Insurance Services Office, Inc., 2012                       Page 9 of 16
           Case 1:21-cv-01515-ELR Document 1-1 Filed 04/15/21 Page 147 of 153



2. Each of the following is also an insured:                  c. Any person or organization having proper
   a. Your "volunteer workers" only while performing             temporary custody of your property if you die,
      duties related to the conduct of your business,            but only:
      or your "employees", other than either your                (1) With respect to liability arising out of the
      "executive officers" (if you are an organization               maintenance or use of that property; and
      other than a partnership, joint venture or limited         (2) Until your legal representative has been
      liability company) or your managers (if you are                appointed.
      a limited liability company), but only for acts
      within the scope of their employment by you or          d. Your legal representative if you die, but only
      while performing duties related to the conduct             with respect to duties as such. That
      of your business. However, none of these                   representative will have all your rights and
      "employees" or "volunteer workers" are                     duties under this Coverage Part.
      insureds for:                                        3. Any organization you newly acquire or form, other
      (1) "Bodily injury" or "personal and advertising        than a partnership, joint venture or limited liability
          injury":                                            company, and over which you maintain ownership
                                                              or majority interest, will qualify as a Named
         (a) To you, to your partners or members (if          Insured if there is no other similar insurance
             you are a partnership or joint venture),         available to that organization. However:
             to your members (if you are a limited
             liability company), to a co-"employee"           a. Coverage under this provision is afforded only
             while in the course of his or her                   until the 90th day after you acquire or form the
             employment or performing duties related             organization or the end of the policy period,
             to the conduct of your business, or to              whichever is earlier;
             your other "volunteer workers" while             b. Coverage A does not apply to "bodily injury" or
             performing duties related to the conduct            "property damage" that occurred before you
             of your business;                                   acquired or formed the organization; and
         (b) To the spouse, child, parent, brother or         c. Coverage B does not apply to "personal and
             sister   of  that    co-"employee"    or            advertising injury" arising out of an offense
             "volunteer worker" as a consequence of              committed before you acquired or formed the
             Paragraph (1)(a) above;                             organization.
         (c) For which there is any obligation to          No person or organization is an insured with respect
             share damages with or repay someone           to the conduct of any current or past partnership, joint
             else who must pay damages because of          venture or limited liability company that is not shown
             the injury described in Paragraph (1)(a)      as a Named Insured in the Declarations.
             or (b) above; or
                                                           SECTION III – LIMITS OF INSURANCE
         (d) Arising out of his or her providing or
             failing to provide professional health        1. The Limits of Insurance shown in the Declarations
             care services.                                   and the rules below fix the most we will pay
                                                              regardless of the number of:
      (2) "Property damage" to property:
                                                              a. Insureds;
         (a) Owned, occupied or used by;
                                                              b. Claims made or "suits" brought; or
         (b) Rented to, in the care, custody or control
             of, or over which physical control is            c. Persons or organizations making claims or
             being exercised for any purpose by;                 bringing "suits".
          you, any of your "employees", "volunteer         2. The General Aggregate Limit is the most we will
          workers", any partner or member (if you are         pay for the sum of:
          a partnership or joint venture), or any             a. Medical expenses under Coverage C;
          member (if you are a limited liability              b. Damages under Coverage A, except damages
          company).                                              because of "bodily injury" or "property damage"
   b. Any person (other than your "employee" or                  included in the "products-completed operations
      "volunteer worker"), or any organization while             hazard"; and
      acting as your real estate manager.                     c. Damages under Coverage B.




Page 10 of 16                         © Insurance Services Office, Inc., 2012                    CG 00 01 04 13
           Case 1:21-cv-01515-ELR Document 1-1 Filed 04/15/21 Page 148 of 153



   3. The       Products-Completed        Operations            (3) The nature and location of any injury or
   Aggregate Limit is the most we will pay under                    damage arising out of the "occurrence" or
   Coverage A for damages because of "bodily                        offense.
   injury" and "property damage" included in the             b. If a claim is made or "suit" is brought against
   "products-completed operations hazard".                      any insured, you must:
4. Subject to Paragraph 2. above, the Personal And              (1) Immediately record the specifics of the
   Advertising Injury Limit is the most we will pay                 claim or "suit" and the date received; and
   under Coverage B for the sum of all damages
   because of all "personal and advertising injury"             (2) Notify us as soon as practicable.
   sustained by any one person or organization.                 You must see to it that we receive written
5. Subject to Paragraph 2. or 3. above, whichever               notice of the claim or "suit" as soon as
   applies, the Each Occurrence Limit is the most we            practicable.
   will pay for the sum of:                                  c. You and any other involved insured must:
   a. Damages under Coverage A; and                             (1) Immediately send us copies of any
   b. Medical expenses under Coverage C                             demands, notices, summonses or legal
                                                                    papers received in connection with the
   because of all "bodily injury" and "property                     claim or "suit";
   damage" arising out of any one "occurrence".
                                                                (2) Authorize us to obtain records and other
6. Subject to Paragraph 5. above, the Damage To                     information;
   Premises Rented To You Limit is the most we will
   pay under Coverage A for damages because of                  (3) Cooperate with us in the investigation or
   "property damage" to any one premises, while                     settlement of the claim or defense against
   rented to you, or in the case of damage by fire,                 the "suit"; and
   while rented to you or temporarily occupied by you           (4) Assist us, upon our request, in the
   with permission of the owner.                                    enforcement of any right against any
7. Subject to Paragraph 5. above, the Medical                       person or organization which may be liable
   Expense Limit is the most we will pay under                      to the insured because of injury or damage
   Coverage C for all medical expenses because of                   to which this insurance may also apply.
   "bodily injury" sustained by any one person.              d. No insured will, except at that insured's own
The Limits of Insurance of this Coverage Part apply             cost, voluntarily make a payment, assume any
separately to each consecutive annual period and to             obligation, or incur any expense, other than for
any remaining period of less than 12 months, starting           first aid, without our consent.
with the beginning of the policy period shown in the      3. Legal Action Against Us
Declarations, unless the policy period is extended
after issuance for an additional period of less than 12      No person or organization has a right under this
months. In that case, the additional period will be          Coverage Part:
deemed part of the last preceding period for purposes        a. To join us as a party or otherwise bring us into
of determining the Limits of Insurance.                         a "suit" asking for damages from an insured; or
SECTION IV – COMMERCIAL GENERAL LIABILITY                    b. To sue us on this Coverage Part unless all of
CONDITIONS                                                      its terms have been fully complied with.
1. Bankruptcy                                                A person or organization may sue us to recover on
   Bankruptcy or insolvency of the insured or of the         an agreed settlement or on a final judgment
   insured's estate will not relieve us of our               against an insured; but we will not be liable for
   obligations under this Coverage Part.                     damages that are not payable under the terms of
                                                             this Coverage Part or that are in excess of the
2. Duties In The Event Of Occurrence, Offense,               applicable limit of insurance. An agreed settlement
   Claim Or Suit                                             means a settlement and release of liability signed
   a. You must see to it that we are notified as soon        by us, the insured and the claimant or the
      as practicable of an "occurrence" or an offense        claimant's legal representative.
      which may result in a claim. To the extent
      possible, notice should include:
      (1) How, when and where the "occurrence" or
          offense took place;
      (2) The names and addresses of any injured
          persons and witnesses; and




CG 00 01 04 13                       © Insurance Services Office, Inc., 2012                    Page 11 of 16
           Case 1:21-cv-01515-ELR Document 1-1 Filed 04/15/21 Page 149 of 153



4. Other Insurance                                               (3) When this insurance is excess over other
   If other valid and collectible insurance is available             insurance, we will pay only our share of the
   to the insured for a loss we cover under                          amount of the loss, if any, that exceeds the
   Coverages A or B of this Coverage Part, our                       sum of:
   obligations are limited as follows:                              (a) The total amount that all such other
   a. Primary Insurance                                                 insurance would pay for the loss in the
                                                                        absence of this insurance; and
      This insurance is primary except when
      Paragraph b. below applies. If this insurance is              (b) The total of all deductible and self-
      primary, our obligations are not affected unless                  insured amounts under all that other
      any of the other insurance is also primary.                       insurance.
      Then, we will share with all that other insurance          (4) We will share the remaining loss, if any,
      by the method described in Paragraph c.                        with any other insurance that is not
      below.                                                         described in this Excess Insurance
   b. Excess Insurance                                               provision and was not bought specifically to
                                                                     apply in excess of the Limits of Insurance
     (1) This insurance is excess over:                              shown in the Declarations of this Coverage
         (a) Any of the other insurance, whether                     Part.
             primary, excess, contingent or on any            c. Method Of Sharing
             other basis:
                                                                 If all of the other insurance permits contribution
             (i) That is Fire, Extended Coverage,                by equal shares, we will follow this method
                 Builder's Risk, Installation Risk or            also. Under this approach each insurer
                 similar coverage for "your work";               contributes equal amounts until it has paid its
            (ii) That is Fire insurance for premises             applicable limit of insurance or none of the loss
                  rented to you or temporarily occupied          remains, whichever comes first.
                  by you with permission of the owner;           If any of the other insurance does not permit
            (iii) That is insurance purchased by you             contribution by equal shares, we will contribute
                  to cover your liability as a tenant for        by limits. Under this method, each insurer's
                  "property damage" to premises                  share is based on the ratio of its applicable
                  rented to you or temporarily occupied          limit of insurance to the total applicable limits of
                  by you with permission of the owner;           insurance of all insurers.
                  or                                        5. Premium Audit
            (iv) If the loss arises out of the                a. We will compute all premiums for this
                 maintenance or use of aircraft,                 Coverage Part in accordance with our rules
                 "autos" or watercraft to the extent not         and rates.
                 subject to Exclusion g. of Section I –
                 Coverage A – Bodily Injury And               b. Premium shown in this Coverage Part as
                 Property Damage Liability.                      advance premium is a deposit premium only.
                                                                 At the close of each audit period we will
         (b) Any other primary insurance available to            compute the earned premium for that period
             you covering liability for damages arising          and send notice to the first Named Insured.
             out of the premises or operations, or the           The due date for audit and retrospective
             products and completed operations, for              premiums is the date shown as the due date
             which you have been added as an                     on the bill. If the sum of the advance and audit
             additional insured.                                 premiums paid for the policy period is greater
     (2) When this insurance is excess, we will have             than the earned premium, we will return the
         no duty under Coverages A or B to defend                excess to the first Named Insured.
         the insured against any "suit" if any other          c. The first Named Insured must keep records of
         insurer has a duty to defend the insured                the information we need for premium
         against that "suit". If no other insurer                computation, and send us copies at such times
         defends, we will undertake to do so, but we             as we may request.
         will be entitled to the insured's rights against
         all those other insurers.                          6. Representations
                                                              By accepting this policy, you agree:
                                                              a. The statements in the           Declarations    are
                                                                 accurate and complete;




Page 12 of 16                         © Insurance Services Office, Inc., 2012                    CG 00 01 04 13
           Case 1:21-cv-01515-ELR Document 1-1 Filed 04/15/21 Page 150 of 153



   b. Those     statements    are     based          upon        However, "auto"      does     not   include   "mobile
      representations you made to us; and                        equipment".
   c. We have issued this policy in reliance upon             3. "Bodily injury" means bodily injury, sickness or
      your representations.                                      disease sustained by a person, including death
7. Separation Of Insureds                                        resulting from any of these at any time.
   Except with respect to the Limits of Insurance, and        4. "Coverage territory" means:
   any rights or duties specifically assigned in this            a. The United States of America (including its
   Coverage Part to the first Named Insured, this                   territories and possessions), Puerto Rico and
   insurance applies:                                               Canada;
   a. As if each Named Insured were the only                     b. International waters or airspace, but only if the
      Named Insured; and                                            injury or damage occurs in the course of travel
   b. Separately to each insured against whom claim                 or transportation between any places included
      is made or "suit" is brought.                                 in Paragraph a. above; or
8. Transfer Of Rights Of Recovery Against Others                 c. All other parts of the world if the injury or
   To Us                                                            damage arises out of:
   If the insured has rights to recover all or part of             (1) Goods or products made or sold by you in
   any payment we have made under this Coverage                        the territory described in Paragraph a.
   Part, those rights are transferred to us. The                       above;
   insured must do nothing after loss to impair them.              (2) The activities of a person whose home is in
   At our request, the insured will bring "suit" or                    the territory described in Paragraph a.
   transfer those rights to us and help us enforce                     above, but is away for a short time on your
   them.                                                               business; or
9. When We Do Not Renew                                            (3) "Personal and advertising injury" offenses
   If we decide not to renew this Coverage Part, we                    that take place through the Internet or
   will mail or deliver to the first Named Insured                     similar electronic means of communication;
   shown in the Declarations written notice of the               provided the insured's responsibility to pay
   nonrenewal not less than 30 days before the                   damages is determined in a "suit" on the merits, in
   expiration date.                                              the territory described in Paragraph a. above or in
   If notice is mailed, proof of mailing will be sufficient      a settlement we agree to.
   proof of notice.                                           5. "Employee"     includes     a    "leased worker".
SECTION V – DEFINITIONS                                          "Employee"    does not      include a "temporary
                                                                 worker".
1. "Advertisement" means a notice that is broadcast
   or published to the general public or specific             6. "Executive officer" means a person holding any of
   market segments about your goods, products or                 the officer positions created by your charter,
   services for the purpose of attracting customers or           constitution, bylaws or any other similar governing
   supporters. For the purposes of this definition:              document.
   a. Notices that are published include material             7. "Hostile fire" means one which becomes
      placed on the Internet or on similar electronic            uncontrollable or breaks out from where it was
      means of communication; and                                intended to be.
   b. Regarding web sites, only that part of a web            8. "Impaired property" means tangible property, other
      site that is about your goods, products or                 than "your product" or "your work", that cannot be
      services for the purposes of attracting                    used or is less useful because:
      customers or supporters is considered an                   a. It incorporates "your product" or "your work"
      advertisement.                                                that is known or thought to be defective,
2. "Auto" means:                                                    deficient, inadequate or dangerous; or
   a. A land motor vehicle, trailer or semitrailer               b. You have failed to fulfill the terms of a contract
      designed for travel on public roads, including                or agreement;
      any attached machinery or equipment; or                    if such property can be restored to use by the
   b. Any other land vehicle that is subject to a                repair, replacement, adjustment or removal of
      compulsory or financial responsibility law or              "your product" or "your work" or your fulfilling the
      other motor vehicle insurance law where it is              terms of the contract or agreement.
      licensed or principally garaged.




CG 00 01 04 13                          © Insurance Services Office, Inc., 2012                      Page 13 of 16
          Case 1:21-cv-01515-ELR Document 1-1 Filed 04/15/21 Page 151 of 153



9. "Insured contract" means:                               10. "Leased worker" means a person leased to you by
   a. A contract for a lease of premises. However,             a labor leasing firm under an agreement between
      that portion of the contract for a lease of              you and the labor leasing firm, to perform duties
      premises that indemnifies any person or                  related to the conduct of your business. "Leased
      organization for damage by fire to premises              worker" does not include a "temporary worker".
      while rented to you or temporarily occupied by       11. "Loading or unloading" means the handling of
      you with permission of the owner is not an               property:
      "insured contract";                                     a. After it is moved from the place where it is
   b. A sidetrack agreement;                                     accepted for movement into or onto an aircraft,
   c. Any easement or license agreement, except in               watercraft or "auto";
      connection with construction or demolition              b. While it is in or on an aircraft, watercraft or
      operations on or within 50 feet of a railroad;             "auto"; or
   d. An obligation, as required by ordinance, to             c. While it is being moved from an aircraft,
      indemnify a municipality, except in connection             watercraft or "auto" to the place where it is
      with work for a municipality;                              finally delivered;
   e. An elevator maintenance agreement;                      but "loading or unloading" does not include the
   f. That part of any other contract or agreement            movement of property by means of a mechanical
      pertaining to your business (including an               device, other than a hand truck, that is not
      indemnification of a municipality in connection         attached to the aircraft, watercraft or "auto".
      with work performed for a municipality) under        12. "Mobile equipment" means any of the following
      which you assume the tort liability of another           types of land vehicles, including any attached
      party to pay for "bodily injury" or "property            machinery or equipment:
      damage" to a third person or organization. Tort         a. Bulldozers, farm machinery, forklifts and other
      liability means a liability that would be imposed          vehicles designed for use principally off public
      by law in the absence of any contract or                   roads;
      agreement.
                                                              b. Vehicles maintained for use solely on or next
      Paragraph f. does not include that part of any             to premises you own or rent;
      contract or agreement:
                                                              c. Vehicles that travel on crawler treads;
     (1) That indemnifies a railroad for "bodily injury"
         or "property damage" arising out of                  d. Vehicles, whether self-propelled or not,
         construction or demolition operations, within           maintained primarily to provide mobility to
         50 feet of any railroad property and                    permanently mounted:
         affecting any railroad bridge or trestle,               (1) Power cranes, shovels, loaders, diggers or
         tracks, road-beds, tunnel, underpass or                     drills; or
         crossing;
                                                                 (2) Road construction or resurfacing equipment
     (2) That indemnifies an architect, engineer or                  such as graders, scrapers or rollers;
         surveyor for injury or damage arising out of:
                                                              e. Vehicles not described in Paragraph a., b., c.
        (a) Preparing, approving, or failing to                  or d. above that are not self-propelled and are
            prepare or approve, maps, shop                       maintained primarily to provide mobility to
            drawings, opinions, reports, surveys,                permanently attached equipment of the
            field orders, change orders or drawings              following types:
            and specifications; or
                                                                 (1) Air compressors, pumps and generators,
        (b) Giving directions or instructions, or                    including   spraying,    welding,  building
            failing to give them, if that is the primary             cleaning, geophysical exploration, lighting
            cause of the injury or damage; or                        and well servicing equipment; or
     (3) Under which the insured, if an architect,               (2) Cherry pickers and similar devices used to
         engineer or surveyor, assumes liability for                 raise or lower workers;
         an injury or damage arising out of the
         insured's rendering or failure to render              f. Vehicles not described in Paragraph a., b., c.
         professional services, including those listed            or d. above maintained primarily for purposes
         in (2) above and supervisory, inspection,                other than the transportation of persons or
         architectural or engineering activities.                 cargo.




Page 14 of 16                         © Insurance Services Office, Inc., 2012                   CG 00 01 04 13
           Case 1:21-cv-01515-ELR Document 1-1 Filed 04/15/21 Page 152 of 153



      However, self-propelled vehicles with the            16. "Products-completed operations hazard":
      following types of permanently attached                 a. Includes all "bodily injury" and "property
      equipment are not "mobile equipment" but will              damage" occurring away from premises you
      be considered "autos":                                     own or rent and arising out of "your product" or
      (1) Equipment designed primarily for:                      "your work" except:
         (a) Snow removal;                                       (1) Products that are still in your physical
         (b) Road maintenance, but not construction                  possession; or
             or resurfacing; or                                  (2) Work that has not yet been completed or
         (c) Street cleaning;                                        abandoned. However, "your work" will be
                                                                     deemed completed at the earliest of the
      (2) Cherry pickers and similar devices mounted                 following times:
          on automobile or truck chassis and used to
          raise or lower workers; and                               (a) When all of the work called for in your
                                                                        contract has been completed.
      (3) Air compressors, pumps and generators,
          including   spraying,    welding,  building               (b) When all of the work to be done at the
          cleaning, geophysical exploration, lighting                   job site has been completed if your
          and well servicing equipment.                                 contract calls for work at more than one
                                                                        job site.
   However, "mobile equipment" does not include
   any land vehicles that are subject to a compulsory               (c) When that part of the work done at a job
   or financial responsibility law or other motor                       site has been put to its intended use by
   vehicle insurance law where it is licensed or                        any person or organization other than
   principally garaged. Land vehicles subject to a                      another contractor or subcontractor
   compulsory or financial responsibility law or other                  working on the same project.
   motor vehicle insurance law are considered                        Work that may need service, maintenance,
   "autos".                                                          correction, repair or replacement, but which
13. "Occurrence" means an accident, including                        is otherwise complete, will be treated as
    continuous or repeated exposure to substantially                 completed.
    the same general harmful conditions.                      b. Does not include "bodily injury" or "property
14. "Personal and advertising injury" means injury,              damage" arising out of:
    including consequential "bodily injury", arising out         (1) The transportation of property, unless the
    of one or more of the following offenses:                        injury or damage arises out of a condition in
   a. False arrest, detention or imprisonment;                       or on a vehicle not owned or operated by
                                                                     you, and that condition was created by the
   b. Malicious prosecution;                                         "loading or unloading" of that vehicle by any
   c. The wrongful eviction from, wrongful entry into,               insured;
      or invasion of the right of private occupancy of           (2) The existence of tools, uninstalled
      a room, dwelling or premises that a person                     equipment or abandoned or unused
      occupies, committed by or on behalf of its                     materials; or
      owner, landlord or lessor;
                                                                 (3) Products or operations for which the
   d. Oral or written publication, in any manner, of                 classification, listed in the Declarations or in
      material that slanders or libels a person or                   a policy Schedule, states that products-
      organization or disparages a person's or                       completed operations are subject to the
      organization's goods, products or services;                    General Aggregate Limit.
   e. Oral or written publication, in any manner, of       17. "Property damage" means:
      material that violates a person's right of
      privacy;                                                a. Physical injury to tangible property, including
                                                                 all resulting loss of use of that property. All
    f. The use of another's advertising idea in your             such loss of use shall be deemed to occur at
       "advertisement"; or                                       the time of the physical injury that caused it; or
   g. Infringing upon another's copyright, trade dress        b. Loss of use of tangible property that is not
      or slogan in your "advertisement".                         physically injured. All such loss of use shall be
15. "Pollutants" mean any solid, liquid, gaseous or              deemed to occur at the time of the
    thermal irritant or contaminant, including smoke,            "occurrence" that caused it.
    vapor, soot, fumes, acids, alkalis, chemicals and         For the purposes of this insurance, electronic data
    waste. Waste includes materials to be recycled,           is not tangible property.
    reconditioned or reclaimed.



CG 00 01 04 13                        © Insurance Services Office, Inc., 2012                      Page 15 of 16
           Case 1:21-cv-01515-ELR Document 1-1 Filed 04/15/21 Page 153 of 153




   As used in this definition, electronic data means          b. Includes:
   information, facts or programs stored as or on,               (1) Warranties or representations made at any
   created or used on, or transmitted to or from                     time with respect to the fitness, quality,
   computer software, including systems and                          durability, performance or use of "your
   applications software, hard or floppy disks, CD-                  product"; and
   ROMs, tapes, drives, cells, data processing
   devices or any other media which are used with                (2) The providing of or failure to provide
   electronically controlled equipment.                              warnings or instructions.
18. "Suit" means a civil proceeding in which damages          c. Does not include vending machines or other
    because of "bodily injury", "property damage" or             property rented to or located for the use of
    "personal and advertising injury" to which this              others but not sold.
    insurance applies are alleged. "Suit" includes:        22. "Your work":
   a. An arbitration proceeding in which such                 a. Means:
      damages are claimed and to which the insured
      must submit or does submit with our consent;               (1) Work or operations performed by you or on
      or                                                             your behalf; and
   b. Any other alternative dispute resolution                   (2) Materials, parts or equipment furnished in
      proceeding in which such damages are                           connection with such work or operations.
      claimed and to which the insured submits with           b. Includes:
      our consent.                                               (1) Warranties or representations made at any
19. "Temporary worker" means a person who is                         time with respect to the fitness, quality,
    furnished to you to substitute for a permanent                   durability, performance or use of "your
    "employee" on leave or to meet seasonal or short-                work"; and
    term workload conditions.                                    (2) The providing of or failure to provide
20. "Volunteer worker" means a person who is not                     warnings or instructions.
    your "employee", and who donates his or her work
    and acts at the direction of and within the scope of
    duties determined by you, and is not paid a fee,
    salary or other compensation by you or anyone
    else for their work performed for you.
21. "Your product":
   a. Means:
      (1) Any goods or products, other than real
          property, manufactured, sold, handled,
          distributed or disposed of by:
         (a) You;
         (b) Others trading under your name; or
         (c) A person or organization whose
             business or assets you have acquired;
             and
      (2) Containers (other than vehicles), materials,
          parts or equipment furnished in connection
          with such goods or products.




Page 16 of 16                         © Insurance Services Office, Inc., 2012                 CG 00 01 04 13
